



Exhibit 10.1




wayfaircreditagreemen_image1.gif [wayfaircreditagreemen_image1.gif]



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of February 21, 2019,
by and among
WAYFAIR LLC,
as Borrower,


WAYFAIR INC.,
as Guarantor,


EACH LENDER FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


CITIBANK, N.A.,
as Lead Arranger and Bookrunner,
and
SILICON VALLEY BANK,
as Documentation Agent



 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






Article I Definitions and Accounting Terms    1
Section 1.1
Defined Terms    1

Section 1.2
Use of Defined Terms    35

Section 1.3
Certain Rules of Construction    35

Section 1.4
Accounting and Financial Determinations    36

Section 1.5
Certain Calculations and Tests    36

Section 1.6
Rounding    37

Section 1.7
Timing of Payment or Performance    37

Section 1.8
Exchange Rates    37

Section 1.9
Pro Forma Calculations    37

Section 1.10
Amendment and Restatement; No Novation    37

Section 1.11
Reaffirmation    38

Article II Commitments And Credit Extensions    38
Section 2.1
Commitments    38

Section 2.2
Lenders Not Permitted or Required To Make Credit Extensions    39

Section 2.3
Reduction of the Commitment Amounts    39

Section 2.4
Borrowing Procedures    40

Section 2.5
Continuation and Conversion Elections    40



i



--------------------------------------------------------------------------------





Section 2.6
Funding    41

Section 2.7
Letters of Credit    41

Section 2.8
Swing Line Loans    46

Section 2.9
Notes    48

Section 2.10
Cashless Settlement    48

Section 2.11
Increase in Commitment    48

Article III Payments, Interest and Fees    51
Section 3.1
Repayments and Prepayments    51

Section 3.2
Interest Provisions    53

Section 3.3
Fees    54

Section 3.4
Administrative Agent’s Fees, etc.    55

Article IV Yield Protection, Taxes and Related Provisions    55
Section 4.1
Eurodollar Rate Lending Unlawful    55

Section 4.2
Inability to Determine Rates    55

Section 4.3
Increased Costs, Generally    56

Section 4.4
Funding Losses    57

Section 4.5
Increased Capital Requirements    58

Section 4.6
Certificates for Reimbursement; Delay in Request    58



ii



--------------------------------------------------------------------------------





Section 4.7
Taxes.    58

Section 4.8
Payments, Interest Calculations, etc.    62

Section 4.9
Sharing of Payments    63

Section 4.10
Setoff    64

Section 4.11
Use of Proceeds    64

Section 4.12
Funding and Payment Reliance, etc.    65

Section 4.13
Designation of a Different Lending Office    66

Section 4.14
Replacement of Lenders    66

Section 4.15
Defaulting Lenders.    67

Section 4.16
Cash Collateral by the Borrower    69

Article V Conditions Precedent to Credit Extensions    70
Section 5.1
Conditions to Occurrence of the Restatement Date    70

Section 5.2
Conditions to Each Credit Extension    73

Section 5.3
Satisfactory Legal Form    74

Section 5.4
Determinations Under Section 5.1    74

Article VI Representations and Warranties    74
Section 6.1
Organization, etc.    74

Section 6.2
Due Authorization, Non Contravention, etc.    74



iii



--------------------------------------------------------------------------------





Section 6.3
Required Approvals    75

Section 6.4
Validity, etc.    75

Section 6.5
Financial Condition    76

Section 6.6
No Material Adverse Change    76

Section 6.7
Litigation, Labor Matters, etc.    76

Section 6.8
Capitalization and Subsidiaries    76

Section 6.9
Compliance with Laws, etc.    76

Section 6.10
Properties, Permits, etc.    77

Section 6.11
Taxes, etc.    78

Section 6.12
ERISA    78

Section 6.13
Environmental Warranties    79

Section 6.14
[Reserved]    79

Section 6.15
Intellectual Property    79

Section 6.16
Accuracy of Information    79

Section 6.17
Absence of Default    80

Section 6.18
Margin Regulations    80

Section 6.19
Investment Company Status    80

Section 6.20
[Reserved]    80



iv



--------------------------------------------------------------------------------





Section 6.21
Solvency    80

Section 6.22
Insurance    80

Section 6.23
Affiliate Transactions    80

Section 6.24
Sanctions and Anti-Bribery    80

Section 6.25
EEA Financial Institution    81

Section 6.26
Collateral Documents    81

Article VII Affirmative Covenants    81
Section 7.1
Financial Information, Reports, Notices, etc.    81

Section 7.2
Compliance with Laws; Payment of Obligations    84

Section 7.3
Maintenance of Properties and Franchises    85

Section 7.4
Insurance    85

Section 7.5
Books and Records; Inspections    86

Section 7.6
Environmental Covenants    87

Section 7.7
Future Subsidiaries    88

Section 7.8
Further Assurances; Additional Collateral    89

Section 7.9
Deposit Accounts    90

Section 7.10
Post-Closing Obligations    90

Article VIII Negative Covenants    91


v



--------------------------------------------------------------------------------





Section 8.1
Business Activities    91

Section 8.2
Indebtedness    91

Section 8.3
Liens    94

Section 8.4
Financial Condition    97

Section 8.5
Investments    97

Section 8.6
Restricted Payments; Payments on Other Indebtedness    99

Section 8.7
Anti-Corruption Laws    101

Section 8.8
Fundamental Changes, etc.    101

Section 8.9
Asset Dispositions, etc.    102

Section 8.10
Modification of Certain Agreements    104

Section 8.11
Transactions with Affiliates    104

Section 8.12
Negative Pledges, Restrictive Agreements, etc.    104

Section 8.13
Fiscal Year-End, etc.    105

Section 8.14
Limitation on Sale and Leaseback Transactions    106

Section 8.15
[Reserved]    106

Section 8.16
[Reserved]    106

Section 8.17
Deposit Account Control Agreements    106

Article IX Events of Default and Remedies    106


vi



--------------------------------------------------------------------------------





Section 9.1
Events of Default    106

Section 9.2
Action if Bankruptcy    108

Section 9.3
Action if Other Event of Default    108

Section 9.4
Foreclosure on Collateral    109

Section 9.5
Appointment of Administrative Agent as Attorney in Fact    109

Section 9.6
Payments Upon Acceleration    110

Section 9.7
Swap Liabilities and Cash Management Liabilities    111

Article X The Administrative Agent    111
Section 10.1
Appointment; Lender Indemnification    111

Section 10.2
Exculpation    112

Section 10.3
Reliance by Administrative Agent    113

Section 10.4
Delegation of Duties    113

Section 10.5
Resignation of Administrative Agent, L/C Issuer and Swing Line Lender    113

Section 10.6
Rights as a Lender    114

Section 10.7
Non Reliance on Administrative Agent and Other Lenders    115

Section 10.8
Copies, etc.    115

Section 10.9
Certain Collateral Matters    115

Section 10.10
Administrative Agent May File Proofs of Claim    116



vii



--------------------------------------------------------------------------------





Section 10.11
Application to L/C Issuers    117

Section 10.12
Certain ERISA Matters    117

Article XI Miscellaneous Provisions    118
Section 11.1
Waivers, Amendments, etc.    118

Section 11.2
Notices    120

Section 11.3
Payment of Costs and Expenses    121

Section 11.4
Indemnification by the Borrower    122

Section 11.5
Survival    123

Section 11.6
Severability    123

Section 11.7
Headings    124

Section 11.8
Execution in Counterparts, Effectiveness, etc.    124

Section 11.9
Governing Law    124

Section 11.10
Assignments and Participations.    124

Section 11.11
Press Releases and Related Matters    129

Section 11.12
Forum Selection and Consent to Jurisdiction    130

Section 11.13
Waiver of Jury Trial, etc.    130

Section 11.14
Waiver of Consequential Damages, etc.    131

Section 11.15
No Strict Construction    131



viii



--------------------------------------------------------------------------------





Section 11.16
Confidentiality    131

Section 11.17
Patriot Act Information; Beneficial Ownership Regulation    132

Section 11.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    132

Section 11.19
No Advisory or Fiduciary Responsibility    133

Section 11.20
Other Agents    133

Article XII Guaranty    134
Section 12.1
Guaranty    134

Section 12.2
Waivers    134

Section 12.3
Guaranty Absolute    134

Section 12.4
Acceleration    135

Section 12.5
Delay of Subrogation, etc.    135

Section 12.6
Subordination of Indebtedness    135

Section 12.7
Keepwell    135

Section 12.8
Termination; Reinstatement    136

Section 12.9
Condition of Borrower    136

Section 12.10
Amendment and Restatement; No Novation    136





ix



--------------------------------------------------------------------------------







SCHEDULES
SCHEDULE I    -    Percentages and Amounts
SCHEDULE II    -    Guarantors Schedule
SCHEDULE III    -    Administrative Information
SCHEDULE 6.8    -    Initial Capitalization
SCHEDULE 6.10(c)    -    Real Property Assets
SCHEDULE 6.15    -    Intellectual Property
SCHEDULE 6.22    -    Insurance
SCHEDULE 6.23    -    Affiliate Transactions
SCHEDULE 8.2(c)    -    Existing Indebtedness
SCHEDULE 8.2(h)    -    Permitted Convertible Indebtedness
SCHEDULE 8.3(c)    -    Existing Liens
SCHEDULE 8.5(a)    -    Existing Investments


EXHIBITS
EXHIBIT A-1    -    Form of Revolving Note
EXHIBIT A-2     -    Form of Swing Line Note
EXHIBIT B-1    -    Form of Borrowing Request
EXHIBIT B-2    -    Form of Continuation/Conversion Notice
EXHIBIT B-3    -    Form of Letter of Credit Issuance Request
EXHIBIT C    -    Form of Assignment and Assumption
EXHIBIT D    -    Form of Compliance Certificate
EXHIBIT E    -    Reserved
EXHIBIT F    -    Reserved
EXHIBIT G-1
-    Form of U.S. Tax Compliance Certificate (for Foreign Lenders that are Not
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT G-2
-    Form of U.S. Tax Compliance Certificate (for Foreign Participants that are
Not Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT G-3
-    Form of U.S. Tax Compliance Certificate (for Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT G-4
-    Form of U.S. Tax Compliance Certificate (for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT H
-    Form of Incremental Commitment Joinder Agreement

EXHIBIT I
-     Form of Additional Lender Joinder







x



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 21, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), by and among WAYFAIR LLC, a limited liability company
organized under the laws of the State of Delaware (the “Borrower”), WAYFAIR
INC., a corporation organized under the laws of the State of Delaware (the
“Parent”), each other Loan Party from time to time party hereto, each lender
from time to time party hereto (each a “Lender” and collectively, the
“Lenders”), CITIBANK, N.A. (“Citibank”), as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), Swing Line Lender and
L/C Issuer, and each other L/C Issuer from time to time party hereto.
W I T N E S S E T H:
WHEREAS, the Borrower and the Parent are party to that certain Credit Agreement,
dated as of February 22, 2017 (as amended, amended and restated, supplemented or
otherwise modified prior to the Restatement Date, the “Existing Credit
Agreement”), by and among the Borrower, the Parent, each lender from time to
time party thereto (each an “Existing Lender” and collectively, the “Existing
Lenders”), and Citibank, as the administrative agent for the Existing Lenders,
swing line lender and letter of credit issuer;
WHEREAS, the parties hereto desire to enter into this Agreement to amend and
restate the Existing Credit Agreement in its entirety as set forth herein; and
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations, liabilities and indebtedness of the
parties under the Existing Credit Agreement and that this Agreement amend and
restate the Existing Credit Agreement in its entirety as set forth herein and
re-evidence the “Obligations” (under, and as defined in, the Existing Credit
Agreement) outstanding on the Restatement Date as contemplated hereby.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.1    Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings:
“Account” means any “account” (as defined in Section 9-102(a)(2)(i) or
9-102(a)(2)(ii) of the U.C.C.) of any Person.
“Accounting Change” means any change in GAAP required or permitted by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting


1





--------------------------------------------------------------------------------





Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC that is adopted by the Borrower.
“Acquired Entity” has the meaning set forth in the definition of “Permitted
Acquisition”.
“Additional Lender Joinder” means the execution of a joinder to this Agreement,
substantially in the form of Exhibit I hereto on the Additional Lender Joinder
Date by one or more existing or new lenders reasonably acceptable to the
Administrative Agent, pursuant to which such lenders shall provide a Revolving
Loan Commitment in an aggregate principal amount such that the Revolving Loan
Commitment Amount does not exceed $200,000,000.
The Borrower and the Lenders authorize the Administrative Agent to adjust the
Percentage of each Lender in order to give effect to any Additional Lender
Joinder with respect to the Revolving Loan Commitment. Notwithstanding anything
herein to the contrary, the Administrative Agent and the Borrower, in their
reasonable judgment, may modify this Agreement, without the consent of any
Lender, L/C Issuer or other party, to effect such amendments to this Agreement
and the other Loan Documents as may be necessary, appropriate or advisable to
reallocate Revolving Credit Exposure and Fronting Exposure among the relevant
Lenders and L/C Issuers, as applicable, in connection with any Additional Lender
Joinder.
“Additional Lender Joinder Date” means the date on which (x) the Additional
Lender Joinder is consummated and (y) all related fees and expenses required to
be paid in connection with consummation of the Additional Lender Joinder
pursuant to the Fee Letter are paid, such date to be on or before May 21, 2019.
“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum obtained by dividing (rounded upwards
to the next nearest 1/100 of 1%) (a) the rate per annum equal to the rate
determined by the Administrative Agent to be the rate per annum (rounded upward
to the nearest 1/100 of 1%) appearing on Reuters LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the first day of such Interest Period, by (b) an
amount equal to (i) one minus (ii) the Eurodollar Reserve Requirement; provided
that, if the Adjusted Eurodollar Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
“Administrative Agent” has the meaning set forth in the preamble and includes
each successor Administrative Agent pursuant to Section 10.5.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more of its intermediaries, Controls or
is Controlled by or is under common Control with such specified Person.
“Agreement” has the meaning set forth in the preamble.


2





--------------------------------------------------------------------------------





“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of: (a) the rate of interest in effect for such day as announced publicly by
Citibank as its prime rate for loans denominated in Dollars; (b) the Federal
Funds Rate in effect on such day, plus 1/2 of 1.00%; and (c) the Adjusted
Eurodollar Rate for a one month Interest Period on such day, plus 1.00% (for the
avoidance of doubt, the Adjusted Eurodollar Rate for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. London, England time on such day);
provided that if the Alternate Base Rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. Any change in the Alternate
Base Rate due to a change in Citibank’s prime rate, the Federal Funds Rate or
the Adjusted Eurodollar Rate shall be effective from and including the effective
date of such change in Citibank’s prime rate, the Federal Funds Rate or the
Adjusted Eurodollar Rate, respectively, and without the necessity of notice
being provided to the Borrower or any other Person.
“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 (the
“FCPA”) and the rules and regulations and legally enforceable requirements
thereunder, the United Kingdom Bribery Act of 2010 (the “UK Bribery Act”) and
all laws, rules and regulations of any jurisdiction applicable to the Loan
Parties at the relevant time concerning or relating to bribery or corruption.
“Applicable Margin” means (a) with respect to the unpaid principal amount of
each Base Rate Loan, the applicable percentage set forth below in the column
entitled “Applicable Margin for Base Rate Loans”; and (b) with respect to the
unpaid principal amount of each Eurodollar Rate Loan, the applicable percentage
set forth below in the column entitled “Applicable Margin for Eurodollar Rate
Loans”.
Level
Liquidity
Applicable Margin for Base Rate Loans
Applicable Margin for Eurodollar Rate Loans
Unused Commitment Fee Rate
I.
Less than or equal to $750 million
1.00%
2.00%
0.30%
II.
Greater than $750 million but less than $1,250 million
0.75%
1.75%
0.25%
III.
Equal to or greater than $1,250 million
0.50%
1.50%
0.20%
 
 
 
 
 

Prior to the first date to occur after the Restatement Date on which the
Borrower is required to deliver a Compliance Certificate to the Administrative
Agent pursuant to Section 7.1(f), Liquidity shall conclusively be presumed to be
greater than $750 million but less than $1,250 million. From and after such
date, Liquidity shall be as set forth in the Compliance Certificate most
recently delivered by the Borrower to the Administrative Agent pursuant to
Section 7.1(f). Any change in the Applicable Margin resulting from a change in
Liquidity shall become effective on the first day of the month following
delivery by the Borrower to the Administrative Agent pursuant to Section 7.1(f)
of the Compliance Certificate setting forth such change in Liquidity. If the
Borrower shall fail to deliver a Compliance Certificate as and when required
pursuant to Section 7.1(f), from and


3





--------------------------------------------------------------------------------





including the date of such required delivery, to but not including, the date the
Borrower delivers to the Administrative Agent such Compliance Certificate,
Liquidity shall conclusively be presumed to be less than or equal to $750
million. In the event that (i) any financial statement delivered pursuant to
Section 7.1(a) or Section 7.1(b) or any Compliance Certificate delivered by the
Borrower is shown to be inaccurate and (ii) such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period than
the Applicable Margin applied for such period, then (x) the Borrower shall
promptly (and, in any event, within five (5) Business Days thereafter) deliver
to the Administrative Agent a corrected Compliance Certificate for such period,
(y) the Applicable Margin for such period shall be the corrected Applicable
Margin and (z) the Borrower shall promptly (and, in any event, within five (5)
Business Days thereafter) pay to the Administrative Agent the accrued additional
interest owing as a result of the application of such increased Applicable
Margin for such period. Upon (a) the occurrence and during the continuation of
an Event of Default occurring under Section 9.1.1 or Section 9.1.9 or (b) for
any other Event of Default, at the election of the Required Lenders, the
Applicable Margin shall be automatically increased to the Applicable Margin set
forth in Level I above.
“Applicable Revolving Percentage” means, relative to any Lender, the percentage
of the total Revolving Loan Commitment represented by such Lender’s Revolving
Loan Commitment. If the Revolving Loan Commitment has terminated or expired, the
Applicable Revolving Percentage shall be determined based upon the Revolving
Loan Commitment most recently in effect, giving effect to any assignments.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.10(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Authorized Officer” means, relative to any Loan Party, each Financial Officer
and other officers of such Loan Party whose signatures and incumbency shall have
been certified to the Administrative Agent and the Lenders pursuant to Section
5.1.2, as such certificate may be updated from time to time in writing to the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law of such EEA Member Country from time
to time which is described in the EU Bail-In Legislation Schedule.


4





--------------------------------------------------------------------------------





“Base Rate Loan” means a Loan bearing interest at a fluctuating interest rate
determined by reference to the Alternate Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Bona Fide Debt Fund” means any Affiliate of such entities mentioned in clauses
(a) or (b) of the definition of “Disqualified Institution” that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, notes,
bonds and similar extensions of credit or securities in the ordinary course of
its business and whose managers are not involved with the management of any
equity investment in such Competitor or Affiliate and do not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies with respect to such Competitor or Affiliate, as applicable.
“Borrower” has the meaning set forth in the preamble.
“Borrower Investment Policy” means the Borrower’s investment policy provided to
the Lenders prior to the Restatement Date together with such amendments,
supplements, modifications or replacements thereto as may be approved by the
Required Lenders after the Restatement Date (such approval not to be
unreasonably withheld or delayed).
“Borrowing” means the Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by all Lenders on the same Business
Day and pursuant to the same Borrowing Request in accordance with Section 2.1.
“Borrowing Request” means a Borrowing Request, duly executed by an Authorized
Officer of the Borrower, in substantially the form of Exhibit B-1 attached
hereto.
“Business Day” means (a) any day on which the Administrative Agent is open for
business and is neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed under the Laws of, or
are in fact closed in, New York, New York; and (b) relative to the making,
continuing, conversion into, prepaying or repaying of any Eurodollar Rate Loan,
any day which is a Business Day described in clause (a) above and which is also
a day on which dealings in Dollars are conducted by and between banks in the
London interbank eurodollar market.


5





--------------------------------------------------------------------------------





“Cash Collateral” shall have a meaning correlative to the definition “Cash
Collateralize” and shall include the proceeds of such cash collateral and other
credit support.
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuers or Lenders, as collateral for Letter of Credit
Outstandings or obligations of the Lenders to fund participations in respect of
Letter of Credit Outstandings, cash or deposit account balances or, if the
Administrative Agent and each applicable L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable L/C Issuer.
“Cash Equivalent Investment” means, at any time: (a) any evidence of
Indebtedness, maturing not more than one year after the date of issuance, issued
or guaranteed by the United States (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States); (b)
Dollar denominated commercial paper (including asset-backed commercial paper)
and Euro denominated commercial paper rated at least A-1 by S&P or P 1 by
Moody’s, which is issued by a corporation (other than an Affiliate of any Loan
Party); (c) any certificate of deposit or bankers’ acceptance or time deposit,
maturing not more than one year after such time, which is issued by a commercial
banking institution that (i) is a member of the Federal Reserve System, (ii) has
a combined capital and surplus and undivided profits of not less than
$1,000,000,000 and (iii) has a credit rating at least A-1 by S&P or P 1 by
Moody’s; (d) any investment in money market mutual funds rated at least AAA by
S&P or aaa by Moody’s; provided that in no event may the amount invested by any
such money market mutual fund in any individual issuer exceed (i) more than
5.00% of the total amount invested by such money market mutual fund or (ii)
$200,000,000; (e) any repurchase agreement that is entered into with a
commercial banking institution of the stature referred to in clause (c) that is
secured by a fully perfected Lien in any securities of the type described in any
of clauses (a) through (c), has a maturity of not more than 90 days and a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation thereunder of such commercial banking
institution; or (f) Investments made pursuant to the Borrower Investment Policy.
“Cash Management Liabilities” means all obligations of the Parent or any of its
Subsidiaries owing to any Lender or Affiliate thereof with respect to (a)
commercial credit cards, merchant card services, purchase or debit cards,
including non-card e-payables services, or electronic funds transfer services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items, and depository
network services) and (c) any other demand deposit or operating account
relationships or other cash management services.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CFTC” means the U.S. Commodity Futures Trading Commission.
“Change in Control” means: (a) the failure at any time of the Parent to own and
Control beneficially at least 100% of the issued and outstanding Equity
Interests of the Borrower (whether


6





--------------------------------------------------------------------------------





voting or non-voting), on a fully diluted basis, such Equity Interests to be
held free and clear of all Liens (other than Liens in favor of the Secured
Parties pursuant to the Loan Documents); (b) except to the extent permitted by
Section 8.8(a), Section 8.8(b), Section 8.8(d), Section 8.8(g), Section 8.9(c),
Section 8.9(d) or Section 8.9(j), the failure of SK Retail, Inc. or the Borrower
at any time to directly or indirectly own and Control beneficially 100% of the
issued and outstanding Equity Interests of any of its Subsidiaries (whether
voting or non-voting), on a fully diluted basis, such Equity Interests to be
held free and clear of all Liens (other than Liens in favor of the Secured
Parties pursuant to the Loan Documents); (c) except to the extent permitted by
Section 8.8(a), Section 8.8(b), Section 8.8(d), Section 8.8(g), Section 8.9(c),
Section 8.9(d) or Section 8.9(j), and subject to the limitations set forth in
clause (a) of this definition, the failure of the Parent at any time to directly
or indirectly own and Control beneficially 100% of the issued and outstanding
Equity Interests of any of its Subsidiaries (whether voting or non-voting), on a
fully diluted basis, such Equity Interests to be held free and clear of all
Liens (other than Liens in favor of the Secured Parties pursuant to the Loan
Documents); or (d) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act but excluding any employee benefit plan of
such Person or its subsidiaries, and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
a “person” that is a Permitted Holder or a “group” that is controlled by
Permitted Holders, shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 40% of the outstanding Equity Interests of the Parent.
“Change in Law” means the occurrence, after the Restatement Date, of (a) the
adoption or taking effect of any Law, (b) any change in any Law or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of Law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (ii) all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.
“Citibank” has the meaning set forth in the preamble.
“Code” means the Internal Revenue Code of 1986, as amended, or otherwise
modified from time to time.
“Collateral” means the “Collateral” or other similar term referred to in any
Collateral Document and all of the other property and assets that are or are
intended under the terms of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the Irish
Share Charge, intellectual property security agreements, each Deposit Account
Control Agreement or


7





--------------------------------------------------------------------------------





similar agreements, and any joinders to any of the Collateral Documents
delivered to the Administrative Agent pursuant to Section 7.7, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.
“Commercial Letter of Credit Commitment Amount” means, as of any date,
$10,000,000, which is a sub-facility of the Letter of Credit Commitment and is a
part of, and not in addition to, the Letter of Credit Commitment.
“Commitment” means, as the context may require, a Lender’s Revolving Loan
Commitment, Letter of Credit Commitment or Swing Line Loan Commitment.
“Commitment Amount” means, as the context may require, (i) the Revolving Loan
Commitment Amount, (ii) the Letter of Credit Commitment Amount, (iii) the
Commercial Letter of Credit Commitment Amount, (iv) the Standby Letter of Credit
Commitment Amount or (v) the Swing Line Loan Commitment Amount.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1
et. seq.), as amended from time to time and any successor statute.
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is a part of a group which includes the Borrower and which is treated
as a single employer under Section 414 of the Code.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any Lender Party by means of
electronic communications pursuant to Section 11.2, including through the
Platform.
“Competitor” means any Person that is an operating company directly engaged in
substantially similar business operations as the Parent and its Subsidiaries.
“Compliance Certificate” means a Compliance Certificate duly executed by a
Financial Officer of the Parent, substantially in the form of Exhibit D attached
hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, for any period, the sum (without
duplication) of the aggregate amount of all cash expenditures of the Parent and
its Subsidiaries for the purchase of property and equipment and for site and
software development costs made during such period which, in accordance with
GAAP, would be classified as capital expenditures on the consolidated statements
of cash flows of the Parent and its Subsidiaries.


8





--------------------------------------------------------------------------------





“Consolidated Total Assets” means the total amount of all assets of the Parent
and its Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as of the last day of the Fiscal Quarter most recently ended prior to the
applicable date of determination for which financial statements have been
delivered pursuant to Section 7.1(a) or Section 7.1(b) hereunder, on a Pro Forma
Basis.
“Consolidated Total Revenue” means the total revenue of the Parent and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, for
the Rolling Period most recently ended prior to the applicable date of
determination for which financial statements have been delivered pursuant to
Section 7.1(a) or Section 7.1(b) hereunder, on a Pro Forma Basis.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss (including by providing a Lien on
its property or assets, maintaining any financial statement condition or
liquidity level, or purchasing or leasing any property or services)) the
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Equity Interests of any other Person. The amount of any
Contingent Liability shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Contingent Liability is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith, and, in each case, in accordance with GAAP.
“Continuation/Conversion Notice” means a Continuation/Conversion Notice duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 attached hereto.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Account” means each Deposit Account that is subject to a Deposit
Account Control Agreement.
“Credit Extension” means, as the context may require (a) the making of a Loan by
a Lender or (b) the issuance of any Letter of Credit, any increase in the Stated
Amount of any Letter of Credit or the extension of any Stated Expiry Date of any
existing Letter of Credit, by an L/C Issuer.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions, in each case from time to time in effect.


9





--------------------------------------------------------------------------------





“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
“Default Rate” has the meaning set forth in Section 3.2.2.
“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, if any, shall be specifically identified in writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender
Party any other amount required to be paid by it hereunder (including in respect
of its participation in Letters of Credit or Swing Line Loans) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any other Lender Party in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, if any, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
became the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.15(b)) upon delivery of a
written notice of such determination.
“Deposit Account” has the meaning provided for in the U.C.C. and includes,
without limitation, each bank account, lock-box account, concentration account
and collateral account maintained by any Loan Party.


10





--------------------------------------------------------------------------------





“Deposit Account Bank” means each bank or other financial institution that has
entered into a Deposit Account Control Agreement.
“Deposit Account Control Agreement” means each Deposit Account Control
Agreement, in form and substance reasonably acceptable to the Administrative
Agent, executed by a Deposit Account Bank, the Administrative Agent and the
Borrower or other applicable Loan Party.
“Disbursement” has the meaning set forth in Section 2.7.3.
“Disbursement Date” has the meaning set forth in Section 2.7.3.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than for
Equity Interests that are not otherwise Disqualified Equity Interests), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale, liquidation or similar event), (b) is redeemable at the
option of the holder thereof (other than for Equity Interests that are not
otherwise Disqualified Equity Interests), in whole or in part (except as a
result of a change of control or asset sale, liquidation or similar event), (c)
provides for and requires scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interest that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date in effect at the time
of issuance; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of current and former employees, directors, managers,
officers or consultants of the Parent (or any parent company) or its
Subsidiaries or by any such plan to such Persons, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Parent or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Restatement Date and (b) any other
Person that is a Competitor of the Borrower or any of its Subsidiaries, which
Person has been designated by the Borrower as a “Disqualified Institution” by
written notice to the Administrative Agent and the Lenders (including by posting
such notice to the Platform) not less than five (5) Business Days prior to such
date; provided that “Disqualified Institutions” shall exclude (x) any Person
that the Borrower has designated as no longer being a “Disqualified Institution”
by written notice delivered to the Administrative Agent from time to time and
(y) any Bona Fide Debt Fund.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


11





--------------------------------------------------------------------------------





“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollar” and the symbol “$” mean lawful money of the United States.
“Domestic Subsidiary” means each Subsidiary of the Parent that is organized
under the Laws of any State of the United States or the District of Columbia
(other than any such Subsidiary that is an Excluded Foreign Subsidiary).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.10(b)(iii)). For the avoidance of
doubt, any Disqualified Institution is subject to Section 11.10(f).
“Environmental Laws” means any and all applicable Federal, state, local and
foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment.
“Equipment” has the meaning provided for in the U.C.C. and includes, without
limitation, all Equipment wherever located and whether or not affixed to any
real property, including all accessories, additions, attachments, improvements,
substitutions and replacements thereto.
“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other ownership in participation or equivalent interests (however
designated, whether voting or non-voting) of such Person’s equity capital
(including any warrants, options or other purchase rights with respect to the
foregoing), whether now outstanding or issued after the Restatement Date;
provided that for the avoidance of doubt, Permitted Convertible Indebtedness
shall not be considered “Equity Interests”.


12





--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
“ERISA Event” means, with respect to a Loan Party or any of its Subsidiaries,
(a) any ERISA Reportable Event with respect to a Pension Plan or Multiemployer
Plan; (b) the failure by any Pension Plan or Multiemployer Plan to satisfy the
minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 302 of ERISA) and, in the case of any Multiemployer Plan, Sections
431 and 432 of the Code, in all cases whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan or Multiemployer Plan; (d) the incurrence by the Borrower or any of
it ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate or to appoint a trustee to administer any Pension Plan or
Multiemployer Plan, or the commencement of proceedings by the PBGC to terminate
any Pension Plan or Multiemployer Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any Withdrawal Liability; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“ERISA Reportable Event” means, with respect to a Loan Party or any of its
Subsidiaries, (a) any of the events set forth in Section 4043(c) of ERISA or the
regulations issued thereunder, other than those events as to which the 30 day
notice period is waived under PBGC Reg. § 4043; (b) withdrawal from a Pension
Plan described in Section 4063 of ERISA; (c) a cessation of operations described
in Section 4062(e) of ERISA; (d) any requirement to make additional
contributions or give security to any Pension Plan pursuant to Section 436 of
the Code or Section 206(g) of ERISA; or (e) a failure to make a payment required
by Section 430(j) of the Code or Section 303(j) of ERISA when due.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a fixed rate of interest determined
by reference to the Adjusted Eurodollar Rate.
“Eurodollar Reserve Requirement” means, for any Eurodollar Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D of the
F.R.S. Board) under regulations issued from time to time by the F.R.S. Board or
other applicable banking


13





--------------------------------------------------------------------------------





regulator. Without limiting the effect of the foregoing, the Eurodollar Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (a) any category of liabilities which includes
deposits by reference to which the applicable Adjusted Eurodollar Rate or any
other interest rate of a Loan is to be determined or (b) any category of
extensions of credit or other assets which include Eurodollar Rate Loans. For
the purposes of this Agreement, Eurodollar Rate Loans shall constitute
Eurocurrency liabilities and shall be subject to applicable reserve requirements
without the benefit of or credit for proration, exceptions or offsets that may
be available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Eurodollar Reserve Requirement.
“Event of Default” has the meaning set forth in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Accounts” has the meaning set forth in the Security Agreement.
“Excluded Foreign Subsidiary” means any Subsidiary of the Parent (a) that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code;
(b) substantially all the assets of which consist of Equity Interests in one or
more Subsidiaries described in clause (a) of this definition; or (c) the Equity
Interests of which are directly or indirectly owned by any Subsidiary described
in clause (a) or (b); provided, however, that with respect to clauses (a)
through (c) of this definition, as of the last day of the Fiscal Quarter of the
Parent for which financial statements have been delivered pursuant to Section
7.1(a) or Section 7.1(b) hereunder, all Excluded Foreign Subsidiaries as of such
date do not have assets, in accordance with GAAP, with a value in excess of
12.5% of Consolidated Total Assets.
“Excluded Subsidiary” means any (a) Subsidiary that is prohibited or restricted
from guaranteeing the Obligations by (i) applicable Law (including financial
assistance, fraudulent conveyance, preference, capitalization, or other similar
laws and regulations) or (ii) contractual obligations existing on the
Restatement Date (or, in the case of any newly acquired Subsidiary, in existence
at the time of acquisition but not entered into in contemplation thereof); (b)
other Subsidiary (other than any Subsidiary described in clauses (a) through (c)
of the definition of Excluded Foreign Subsidiary that does not constitute an
Excluded Foreign Subsidiary) with respect to which, in the reasonable judgment
of the Borrower and the Administrative Agent, the burden or cost of providing a
guarantee shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom or the provision of a guarantee could reasonably be
expected to result in material adverse tax consequences to the Borrower or one
of its Subsidiaries; (c) Immaterial Subsidiary; (d) Excluded Foreign Subsidiary;
or (e) Massachusetts Security Corporation.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for


14





--------------------------------------------------------------------------------





any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.14) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.7, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.7(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” has the meaning set forth in the preamble.
“Existing Lenders” has the meaning set forth in the preamble.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“FATCA” means Sections 1471 through 1474 of the Code as of the Restatement Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement between a
non-U.S. jurisdiction and the United States with respect to the foregoing and
any law, regulation or practice adopted pursuant to any such intergovernmental
agreement.
“FCPA” has the meaning set forth in the definition of “Anti-Corruption Laws.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be


15





--------------------------------------------------------------------------------





the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent in a commercially
reasonable manner.
“Fee Letter” means that certain fee letter dated the Restatement Date among the
Borrower and the Administrative Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time).
“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower or the Parent (as
applicable) whose signatures and incumbency have been certified to the
Administrative Agent and the Lenders pursuant to Section 5.1.2, as such
certificate may be updated from time to time in writing to the Administrative
Agent.
“Financing Lease” of any Person, means any lease of real or personal property by
such Person as lessee which, in accordance with GAAP, is classified on the
balance sheet of such Person as a financing lease.
“Financing Lease Liabilities” means all monetary obligations of the Parent and
its Subsidiaries under any Financing Lease, and, for purposes of this Agreement
and each other Loan Document, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity date thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty.
“Fiscal Quarter” means any fiscal quarter of a Fiscal Year.
“Fiscal Year” means any period of twelve (12) consecutive calendar months ending
on December 31.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Free Cash Flow” means, for any period:
(a) Net Cash Provided by Operating Activities for such period, minus
Consolidated Capital Expenditures during such period; plus
(b) the Net Cash Proceeds received by the Parent during such period from any
incurrence or issuance of (x) any Indebtedness pursuant to Section 8.2(h), (y)
any Indebtedness pursuant to Section 8.2(f) and (z) any other Indebtedness for
borrowed money or Disqualified Equity Interests pursuant to Sections 8.2(r), (s)
or (t); plus
(c) the Net Cash Proceeds received by the Parent during such period from any
issuance by the Parent of Equity Interests (other than Disqualified Equity
Interests); plus


16





--------------------------------------------------------------------------------





(d) the Net Cash Proceeds received by the Parent or any of its Subsidiaries
during such period from Asset Sales; plus
(e) cash received during such period in respect of (x) the settlement upon the
Company’s exercise of all or any portion of a Permitted Bond Hedge Transaction
or (y) the unwinding of all or any portion of a Permitted Bond Hedge Transaction
in accordance with its terms; plus
(f) proceeds of business interruption insurance received by the Parent or any of
its Subsidiaries during such period; minus
(g) Restricted Payments made in cash during such period (other than (x) any
Restricted Payments permitted under Section 8.6(a)(vii); provided, however, that
the aggregate amount of such Restricted Payments (but excluding Restricted
Payments in respect of any Permitted Option Premium), excluded pursuant to this
clause (x) shall not exceed the sum of (1) $100,000,000, plus (2) the aggregate
net cash proceeds, if any, paid to the Parent in connection with any repurchase
of Equity Interests of the Parent (including any Permitted Structured Repurchase
Transaction), as set forth in the most recently delivered Compliance
Certificate, (y) any Restricted Payments by and among the Parent and its
Subsidiaries and (z) any Restricted Payments relating to net settlement of
equity awards)); minus
(h) cash consideration paid during such period in connection with any Permitted
Acquisition pursuant to Section 8.5(n) or any other Investment pursuant to
Sections 8.5(g), (j), (p), (q), (s) or (t) (in the case of clause (t), solely to
the extent such Investment consists of an acquisition of an Acquired Entity or
is of a type described in Sections 8.5(g) or (s)); minus
(i) payments made in cash during such period in respect of settlement of
convertible Indebtedness (including Permitted Convertible Indebtedness) and in
respect of the repayment, repurchase or other prepayment (including any
refinancing) of Indebtedness that increased Free Cash Flow pursuant to clause
(b) of this definition.
For the avoidance of doubt, Free Cash Flow shall be calculated without
duplication of items covered by more than one defined term. Free Cash Flow for
any period may be a positive or negative number. Free Cash Flow increases when
it becomes more positive or less negative and decreases when it becomes less
positive or more negative.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving
Percentage of the Letter of Credit Outstandings with respect to Letters of
Credit issued by such L/C Issuer, other than Letter of Credit Outstandings as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to any Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Percentage of outstanding Swing Line Loans made by such Swing Line
Lender, other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.


17





--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” means the Parent and the other entities listed on the Guarantors
Schedule and each other Subsidiary that shall or shall be required to deliver a
Guaranty or guarantee supplement pursuant to Section 7.7.
“Guarantors Schedule” means the Guarantors Schedule attached as Schedule II
hereto, as amended, supplemented or otherwise modified from time to time by the
Borrower.
“Guaranty” means (a) the guaranty made by the Parent under Article XII in favor
of the Secured Parties, (b) the guaranties made by certain Subsidiaries of the
Borrower under that certain Guaranty Agreement, dated as of February 22, 2017,
made by the Guarantors party thereto in favor of the Secured Parties, and (c)
each other guaranty and guaranty supplement delivered pursuant to Section 7.7,
in the case of each of clauses (a) through (c), as amended, amended and
restated, supplemented or otherwise modified from time to time.
“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious medical waste and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Immaterial Subsidiary” means any Subsidiary of the Borrower that, for the
Rolling Period ending on the last day of the Fiscal Quarter most recently ended
prior to the applicable date of determination for which financial statements
have been delivered pursuant to Section 7.1(a) or Section 7.1(b) hereunder,
contributed revenues representing less than 5.0% of Consolidated Total Revenue
and, as of the last day of such Rolling Period, had assets with a value that is
less than 5.0% of Consolidated Total Assets; provided that in no event shall the
aggregate amount of Consolidated Total Revenue or Consolidated Total Assets of
all Immaterial Subsidiaries exceed 10.0% of Consolidated Total Revenue or 10.0%
of Consolidated Total Assets, respectively.
“Incremental Commitment” has the meaning set forth in Section 2.11.1.


18





--------------------------------------------------------------------------------





“Incremental Commitment Increase Effective Date” has the meaning set forth in
Section 2.11.4.
“Incremental Commitment Joinder Agreement” means Incremental Commitment Joinder
Agreement, substantially in the form of Exhibit H attached hereto.
“Incremental Commitment Request” has the meaning set forth in Section 2.11.1.
“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money, including all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments (including,
without limitation, the Loans); (b) all direct or contingent obligations
relative to the face amount of all letters of credit (including, without
limitation, the Letters of Credit), whether or not drawn, and banker’s
acceptances issued for the account of such Person; (c) all obligations of such
Person in the nature of Financing Lease Liabilities; (d) the Termination Value
of all Swap Agreements, on a net basis, of such Person, payable to another
Person; (e) all obligations of such Person to pay the deferred purchase price of
property or services (excluding (i) trade accounts payable arising in the
ordinary course of business not more than one hundred twenty (120) days past
due, (ii) trade accounts payable arising in the ordinary course of business that
are more than one hundred twenty (120) days past due in an aggregate amount not
exceeding 20% of the aggregate amount of such trade accounts payable outstanding
at such time, (iii) accrued expenses incurred in the ordinary course of business
and (iv) purchase price adjustments, earnouts, holdbacks and other similar
deferred consideration payable in connection with Permitted Acquisitions, in
each case in the case of this clause (iv), except to the extent overdue and
required to be set forth on the balance sheet of such Person in accordance with
GAAP); (f) to the extent not otherwise included, all Indebtedness of another
Person of the type described in clauses (a), (b), (c), (d), (e), (f), (g), (h),
(i), (j) and (k) (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person, whether or not such
Indebtedness shall have been assumed by such Person or is limited in recourse
(valued at the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the fair market value of the property encumbered thereby as determined
by such Person in good faith); (g) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person; (h) all obligations of such Person to purchase, redeem,
retire or otherwise acquire for value (including by means of converting into, or
exchanging for, Indebtedness) any Equity Interest of another Person valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (i) all
Off Balance Sheet Obligations of such Person (to the extent the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument was accounted for as a Financing Lease); (j) all
Contingent Liabilities of such Person in respect of any of the foregoing; (k)
any Permitted Convertible Indebtedness; and (l) all Disqualified Equity
Interests. For all purposes of this Agreement, the Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer; provided, however,
that to the extent any such Indebtedness is limited recourse to the Parent or
any of its Subsidiaries only the amount of such Indebtedness that is recourse to
the Parent or its Subsidiaries


19





--------------------------------------------------------------------------------





shall be included for purposes of this definition and unless such Indebtedness
is expressly made non-recourse to such Person.
Notwithstanding the foregoing, in no event shall the following constitute
Indebtedness: (A) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warrants or other unperformed obligations
of the seller of such asset; (B) deferred obligations associated with customer
prepayments and deposits, accrued obligations in respect of transfer pricing and
accruals for payroll and other operating expenses, in each case, incurred in the
ordinary course of business; (C) obligations associated with operating leases;
(D) obligations associated with workers’ compensation claims, employment, early
retirement or termination arrangements, deferred compensation arrangements,
employee or director equity plans, pension fund obligations or contributions or
similar claims, obligations or contributions, or social security or wage taxes;
(E) prepaid or deferred revenue and deferred tax obligations; (F) obligations
associated with non-compete or consulting arrangements; and (G) intercompany
liabilities that are eliminated on the consolidated balance sheet of the Parent
and its Subsidiaries.
“Indemnified Parties” is defined in Section 11.4(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Intellectual Property” has the meaning set forth in the Security Agreement.
“Intellectual Property Collateral” means, collectively, the Copyright
Collateral, the Patent Collateral, the Trademark Collateral and the Trade Secret
Collateral, as set forth in Schedule 6.15 (“Intellectual Property”), each as
defined in the Security Agreement.
“Interest Period” means, relative to any Eurodollar Rate Loan, the period
beginning on (and including) the date on which such Eurodollar Rate Loan is made
or continued as, or converted into, a Eurodollar Rate Loan pursuant to Section
2.4 or Section 2.5 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three or six months thereafter, in each case
as the Borrower may select in its relevant notice pursuant to Section 2.4 or
Section 2.5; provided, however, that:
(a)    the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than six
(6) different dates;
(b)    if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a month,
in which case such Interest Period shall end on the next preceding Business
Day);
(c)    if any Interest Period begins on the last Business Day of a month (or on
any day for which there is no numerically corresponding day in the month at the
end of such Interest Period), such Interest Period shall end on the last
Business Day of such month; and


20





--------------------------------------------------------------------------------





(d)    the Borrower shall not be permitted to select, and there shall not be
applicable, any Interest Period that would end later than the Maturity Date.
“Inventory” means “inventory” as defined in Section 9-102(a)(48) of the U.C.C.
“Investment” means, with respect to any Person, (a) any loan, advance, other
extension of credit or capital contribution made by such Person to any other
Person (excluding Accounts generated in the ordinary course of business
(including in connection with any private label credit card program or other
similar arrangement) of such Person and loans, advances or guarantees provided
by such Person to or for the benefit of its employees in connection with an
employee benefit program or arrangement), (b) any Contingent Liability of such
Person incurred in connection with any item described in clause (a), and (c) any
Equity Interest held by such Person or the purchase or other acquisition for
consideration of Equity Interests in any other Person. The amount of any
Investment of any Person in any other Person shall be the original cost thereof,
less all dividends, distributions, interest payments, repayments, returns of
capital or other amounts received in cash in respect of such Investment (without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made at an original cost equal to the fair market value (as determined
by such Person in good faith) of such property.
“Investment Company Act” means the Investment Company Act of 1940 (17 C.F.R.
Part 270), as amended.
“Irish Share Charge” means that certain Irish law governed share charge, in
which the Borrower provides a charge to the Administrative Agent over no more
than 65% of its Equity Interest in Wayfair Stores Limited, an Irish private
limited company.
“IRS” means the United States Internal Revenue Service.
“Issuance Request” means a Letter of Credit Issuance Request duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B-3
hereto.
“Joint Venture” means any joint venture or similar arrangement (in each case,
regardless of legal formation), including but not limited to collaboration
arrangements, profit sharing arrangements or other contractual arrangements.
“L/C Issuer” means Citibank or an Affiliate of Citibank and Silicon Valley Bank,
each in its capacity as issuer of Letters of Credit, and/or such other Lender as
the Borrower may from time to time select as an L/C Issuer hereunder; provided
that such Lender has agreed to become an L/C Issuer.
“Laws” means, collectively, all statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities of any Governmental Authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders,


21





--------------------------------------------------------------------------------





consent decrees, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.
“LCA Election” has the meaning set forth in Section 1.5.
“LCA Test Date” has the meaning set forth in Section 1.5.
“Lead Arranger” has the meaning set forth in Section 11.20.
“Lender” and “Lenders” has the meaning set forth in the preamble, and as the
context requires, includes the Swing Line Lender.
“Lender Party” means, as the context may require, any Lender (including the
Swing Line Lender), any L/C Issuer or the Administrative Agent, together with
each of their respective successors, transferees and permitted assigns.
“Letter of Credit” has the meaning set forth in Section 2.1.2.
“Letter of Credit Commitment” has the meaning set forth in Section 2.1.2. The
Letter of Credit Commitment is a sub-facility of the Revolving Loan Commitment
and is a part of, and not in addition to, the Revolving Loan Commitment.
“Letter of Credit Commitment Amount” means, on any date, $100,000,000, as such
amount is reduced from time to time in accordance with Section 2.3.
“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, plus (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.
“LIBOR Successor Rate” has the meaning set forth in Section 4.2(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of “Alternate
Base Rate”, “Interest Period”, timing and frequency of determining rates and
making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).
“Lien” means any security interest, mortgage, pledge, hypothecation, collateral,
assignment for security, encumbrance, lien (statutory or otherwise), charge
against or interest in property to secure payment of a debt or performance of an
obligation, or other priority or preferential arrangement in the nature of a
security interest.


22





--------------------------------------------------------------------------------





“Limited Condition Acquisition” means any acquisition or similar Investment by
one or more of the Parent and its Subsidiaries of any assets, business or Person
permitted by this Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Liquidity” means, as of any date, the sum of (a) cash and cash equivalents,
short-term investments and long-term investments, in each case, held by the
Parent and its Subsidiaries and as presented on the Parent’s balance sheet as of
the last day of the Fiscal Quarter most recently ended prior to the applicable
date of determination for which financial statements have been delivered
pursuant to Section 7.1(a) or Section 7.1(b) hereunder, plus (b) (i) the
aggregate Revolving Loan Commitment Amount then in effect, minus (ii) the
aggregate amount of Revolving Credit Exposure then outstanding.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
“Loan” means, as the context may require, either a Revolving Loan or a Swing
Line Loan.
“Loan Documents” means, collectively, this Agreement, the Notes, any document or
application entered into by the L/C Issuer and the Borrower relating to the
Letters of Credit, the Fee Letter, the Collateral Documents, the Guaranty, each
Deposit Account Control Agreement and each other agreement, instrument or
document executed and delivered pursuant to or in connection with this Agreement
and the other Loan Documents.
“Loan Party” and “Loan Parties” means, collectively, the Parent, the Borrower,
and each Guarantor.
“Massachusetts Security Corporation” means a Person that qualifies as a
Massachusetts “security corporation” under Mass. Gen. L. c. 63, §38B, but only
to the extent, and during the time period, it so qualifies.
“Material Adverse Effect” means any event or series of events (whether or not
related) that could reasonably be expected to have a material adverse effect on:
(a) the business, assets, operations, properties or condition (financial or
otherwise) of the Parent and its Subsidiaries, taken as a whole; (b) the ability
of the Loan Parties, taken as a whole, to perform or pay its Obligations in
accordance with the terms hereof or of any other Loan Document; (c) the
Administrative Agent’s first priority security interest (subject to any Liens
permitted in Section 8.3) in the Collateral to the extent such material adverse
effect was not caused by the Administrative Agent’s failure to retain possession
of the Collateral physically delivered to it or the Administrative Agent’s
failure to timely file U.C.C. continuation statements or intellectual property
security agreements with the applicable intellectual property office; or (d) the
validity or enforceability against any Loan Party of any Loan Document or the
rights and remedies available to the Administrative Agent or the Lenders under
any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of the Parent and its Subsidiaries, individually or in the
aggregate, in an outstanding principal amount in excess of $30,000,000.


23





--------------------------------------------------------------------------------





“Maturity Date” means the earlier of (a) February 21, 2022 and (b) the
acceleration of the Obligations pursuant to Section 9.2 or Section 9.3.
“Maximum Rate” has the meaning set forth in Section 3.2.4.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all the L/C Issuers with respect to Letters of
Credit issued and outstanding at such time, and (b) otherwise, an amount
determined by the Administrative Agent and each applicable L/C Issuer in their
sole discretion.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means with respect to (i) the incurrence or issuance of any
Indebtedness or the issuance of any Equity Interests by the Parent or any of its
Subsidiaries, the difference, if any, of (x) the sum of the cash received in
connection with such incurrence or issuance, less (y) the investment banking
fees, underwriting discounts, fees and any Permitted Option Premium paid or
payable by the Parent or any of its Subsidiaries in connection with such
incurrence or issuance, and (ii) any Asset Sales by the Parent or any of its
Subsidiaries, the difference, if any, of (x) the sum of the cash received in
connection with such Asset Sale, less (y) fees, costs and expenses paid or
payable by the Parent or any of its Subsidiaries in connection with such Asset
Sale.
“Net Cash Provided by Operating Activities” means, for any period, all amounts
which, in accordance with GAAP, would be included as net cash provided by or
used in operating activities on the consolidated statements of cash flows of the
Parent and its Subsidiaries.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.1 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means, as the context may require, either a Revolving Note or a Swing
Line Note.
“Obligations” means (a) all obligations (monetary or otherwise) of the Parent,
the Borrower and each other Loan Party arising under or in connection with this
Agreement and each other Loan Document, including principal, interest (including
post default interest and interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding referred to in Section 9.1.9,
whether or not a claim for post filing or post-petition interest is allowed in
any such proceeding), reimbursement obligations, fees, indemnities, costs and
expenses (including the reasonable fees and disbursements of counsel to the
Administrative Agent and each Lender required to be paid by


24





--------------------------------------------------------------------------------





the Borrower pursuant to the terms of any Loan Document) that are owing under
this Agreement and the other Loan Documents, in each case whether now existing
or hereafter incurred, direct or indirect, absolute or contingent, and due or to
become due, (b) all Cash Management Liabilities, and (c) all Swap Liabilities
(other than Swap Liabilities arising under any Swap Agreement designated by the
Borrower in writing to the Administrative Agent as an “unsecured swap agreement”
on or prior to the date such Swap Agreement is entered into); provided, however,
that Obligations shall exclude any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use of property or sale of assets that creates obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, could be characterized as Indebtedness
of such Person (without regard to accounting treatment).
“Organizational Document” means, with respect to any Loan Party, its articles of
incorporation, partnership agreement, operating agreement and/or bylaws, as
applicable.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.14).
“Parent” has the meaning set forth in the preamble.
“Participant” has the meaning set forth in Section 11.10(d)(i).
“Participant Register” has the meaning set forth in Section 11.10(d)(ii).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of


25





--------------------------------------------------------------------------------





ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Percentage” means, relative to any Lender, the percentage set forth opposite
the name of such Lender on Schedule I hereto (as supplemented by Schedule I to
each Additional Lender Joinder), in a duly executed Incremental Commitment
Joinder Agreement or in a duly executed Assignment and Assumption, as such
percentage may be adjusted from time to time pursuant to each Assignment and
Assumption executed and delivered pursuant to Section 11.10.
“Permitted Acquisition” means any acquisition by the Parent or any of its
Subsidiaries of all or substantially all the assets of a Person or line of
business of a Person, or a majority of the Equity Interests of a Person
(referred to herein as the “Acquired Entity”); provided that (a) such Acquired
Entity is in compliance with Section 8.1; (b) such acquisition was not preceded
by, or consummated pursuant to, an unsolicited tender offer or proxy contest
initiated by or on behalf of the Parent, any of its Subsidiaries or any of their
Related Parties; (c) the Acquired Entity shall, upon consummation of the
acquisition, be owned (or, in the case of an asset purchase, such assets shall
be owned) by the Parent or a Wholly-Owned Subsidiary of the Parent; (d) subject
to the Limited Condition Acquisition provisions set forth in Section 1.5, at the
time of such transaction, both immediately before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(d) subject to the Limited Condition Acquisition provisions set forth in Section
1.5, both immediately before and after giving effect thereto, the Parent and its
Subsidiaries are in compliance with the financial covenant set forth in Section
8.4 as of the end of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 7.1(a) or Section 7.1(b)
hereunder; (e) all actions required to be taken with respect to such Acquired
Entity under Section 7.7 and Section 7.8 shall have been taken; provided that if
the acquisition is being financed by any Incremental Commitment, to the extent
agreed by the applicable Lenders providing such Incremental Commitment, all
actions under this clause (e) shall be subject to customary “Sungard”
limitations; (f) the Borrower shall have delivered to the Administrative Agent a
certificate providing reasonably satisfactory evidence of compliance with clause
(d); and (g) (i) the aggregate cash consideration paid in connection with such
acquisition does not exceed $100,000,000 and (ii) the aggregate cash
consideration paid in connection with such acquisition and all other Permitted
Acquisitions consummated after the Restatement Date and on or prior to the date
such acquisition is consummated does not exceed $200,000,000 in the aggregate.
“Permitted Bond Hedge Transaction” means any call or capped call option on the
Parent’s Equity Interests purchased by the Parent from a leading dealer in the
relevant market (the “Hedge Provider”) in connection with the issuance of any
Permitted Convertible Indebtedness; provided that the purchase price for such
Permitted Bond Hedge Transaction, less the proceeds received by the Parent from
the sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received by the Parent from the sale of such Permitted Convertible
Indebtedness issued in connection with the Permitted Bond Hedge Transaction;
provided, further, that such call option is a Swap Agreement and will be entered
into between the Parent and the Hedge Provider under an ISDA Master Agreement
and there shall be no Credit Support Annex, Credit Support Documentation, Credit
Support Provider, security, guaranty or other credit support with respect


26





--------------------------------------------------------------------------------





thereto, in each case provided by the Parent or the Borrower; provided, further,
that immediately before and after giving pro forma effect to the purchase of
such call option and any concurrent use of proceeds thereof, no Default or Event
of Default shall have occurred and be continuing hereunder.
“Permitted Convertible Indebtedness” means Indebtedness that (A) (a) is either
(i) a debt security issued by the Parent which is convertible into Equity
Interests of the Parent (and cash in lieu of fractional shares) and/or cash (in
an amount determined by reference to the price of such Equity Interests) or (ii)
sold as units with call options, warrants or rights to purchase (or
substantially equivalent derivative transactions) that are exercisable for
Equity Interests of the Parent and/or cash (in an amount determined by reference
to the price of such Equity Interests); (b) is unsecured; (c) will not have a
stated maturity prior to the day six (6) months following the Maturity Date; (d)
has no scheduled amortization or principal payments or requires any mandatory
redemptions or payments of principal prior to the day six (6) months following
the Maturity Date other than customary payments upon a change of control or
fundamental change event (it being understood that conversion of any such
Indebtedness shall not be considered a redemption or payment); and (e)
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness and any concurrent use of proceeds thereof, no Default or Event of
Default shall have occurred and be continuing and (B) any Indebtedness of the
Parent or its Subsidiaries identified on Schedule 8.2(h).
“Permitted Disposition” means any sale, lease, transfer or other disposition of
assets (including, without limitation, Equity Interests of any Subsidiary of the
Parent and Accounts) of the Parent or any of its Subsidiaries; provided that (a)
at least 75% of the consideration therefor received by the Parent and/or the
applicable Subsidiary shall be in the form of cash or Cash Equivalent
Investments; (b) the Parent and/or the applicable Subsidiary shall have received
at least fair market value therefor (as determined by the Borrower in good
faith); (c) both immediately before and after giving effect to each such
disposition no Default or Event of Default shall have occurred and be
continuing; and (d) the aggregate fair market value of all assets subject to
dispositions made pursuant to this definition during the term of this Agreement
shall not exceed $75,000,000.
“Permitted Holders” means (a) Niraj Shah, (b) Steven Conine and (c) any
Permitted Transferee of either of the foregoing.
“Permitted Option Premium” means, in respect of a Permitted Structured
Repurchase Transaction which is a call or a capped call option on the Parent’s
Equity Interests purchased by the Parent from a Hedge Provider in connection
with the issuance of any Permitted Convertible Indebtedness, the premium paid by
the Parent to such Hedge Provider to purchase such option; provided that such
option is purchased within sixty (60) days of the issuance of such Permitted
Convertible Indebtedness.
“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount (or accreted value, if
applicable) of such refinancing, refunding, extending, renewing or replacing
Indebtedness is not greater than the principal amount (or accreted value, if
applicable) of such Refinanced Indebtedness except by an amount equal to a
reasonable premium, penalties and


27





--------------------------------------------------------------------------------





unpaid interest thereon, and reasonable fees and expenses incurred in connection
with such refinancing, refunding, extension, renewal or replacement and by an
amount equal to any existing commitments unutilized thereunder, (b) such
refinancing, refunding, extending, renewing or replacing Indebtedness has a
final maturity that is no sooner than, and a Weighted Average Life to Maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Contingent Liabilities thereof are subordinated to the
Obligations, such refinancing, refunding, extending, renewing or replacing
Indebtedness and any Contingent Liabilities thereof are subordinated on terms no
less favorable to the Lenders in any material respect, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding, extending, renewing or replacing are the only obligors on such
refinancing, refunding, extending, renewing or replacing Indebtedness, except as
otherwise permitted hereunder, (e) in the case of any secured Indebtedness is
not secured by any assets not securing the Refinanced Indebtedness and (f) the
terms and conditions (excluding interest rates and any prepayment premium,
redemption or put provisions) of any such Permitted Refinancing Indebtedness,
taken as a whole, are not materially less favorable to the Lenders than the
terms and conditions of the Refinanced Indebtedness.
“Permitted Structured Repurchase Transaction” means any forward purchase or
accelerated share repurchase transaction relating to the Parent’s Equity
Interests for which the Parent is the purchaser, a call or capped call option
relating to the Parent’s Equity Interests purchased by the Parent, and/or a put
or put spread option relating to the Parent’s Equity Interests sold by the
Parent and/or any other structured equity repurchase transaction similar to any
of the foregoing presented to the Administrative Agent and the Lenders by the
Parent and to which the Administrative Agent and the Required Lenders have
consented, in each case, entered into by the Parent with any of Citibank, N.A.,
JPMorgan Chase Bank, N.A., Bank of America, N.A., Goldman Sachs Group, Inc.,
Morgan Stanley & Co. International PLC or any Lender, or any of their respective
Affiliates, in each case to the extent such financial institution is then a
leading dealer in the market in respect of such transactions (each, a
“Structured Repurchase Dealer”); provided that the aggregate amount of any
premium(s), prepayment amount (s), strike price(s) or other applicable purchase
price, costs, expenses or any other payments (whether absolute or contingent)
for such Permitted Structured Repurchase Transaction, at the time of entry into
such Permitted Structured Repurchase Transaction, does not, and, during the term
of this Agreement, will not, exceed the amount permitted to be paid by the
Parent in respect of repurchases of the Parent’s Equity Interests pursuant to
Section 8.6(a)(vii); provided, further, that such transaction is a Swap
Agreement and will be entered into between the Parent and a Structured
Repurchase Dealer under an ISDA Master Agreement and there shall be no Credit
Support Annex, Credit Support Document, Credit Support Provider, security,
guaranty or other credit support with respect thereto, in each case provided by
the Parent, the Borrower or any of their respective Affiliates; provided,
further, that immediately before and after giving pro forma effect to the entry
into such Permitted Structured Repurchase Transaction, and any concurrent use of
proceeds thereof, no Default or Event of Default shall have occurred and be
continuing hereunder.
“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such person), (a) such Person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (b) the estate of Steven
K. Conine, (c) the estate of Niraj Shah and (d) any other trust or other legal
entity the


28





--------------------------------------------------------------------------------





beneficiary of which is such person’s immediate family, including his or her
spouse, ex-spouse, children, step-children or their respective lineal
descendants.
“Permitted Warrant Transaction” means any call option, warrant or contractual
right to purchase the Parent’s Equity Interests sold by the Borrower to the
Hedge Provider substantially concurrently with any purchase by the Borrower of a
related Permitted Bond Hedge Transaction from the Hedge Provider for which the
strike price (or the analogous term defined therein) is greater than the strike
price (or the analogous term defined therein) for the Permitted Bond Hedge
Transaction; provided that such call option, warrant or contractual right will
be entered into between the Parent and the Hedge Provider under an ISDA Master
and there shall be no Credit Support Annex, Credit Support Documentation, Credit
Support Provider, security, guaranty or other credit support with respect
thereto, in each case, provided by the Parent or the Borrower; provided, further
that immediately before and after giving pro forma effect to the sale of such
call option, warrant or contractual right and any concurrent provisions of
proceeds thereof, no Default or Event of Default shall have occurred and be
continuing hereunder.
“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, company, partnership, trust, Governmental
Authority or other entity.
“Platform” has the meaning set forth in Section 11.2(c)(i).
“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant required by the terms of this Agreement to be made on a Pro
Forma Basis or giving Pro Forma Effect thereto, that all Specified Transactions
and the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test or covenant:
(a)    income statement and cash flow statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a disposition of a business unit or a line of
business of Parent, the Borrower or any of the Subsidiaries, shall be excluded
and (ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included;
(b)    any purchase, redemption, retirement, defeasance or other extinguishment
of Indebtedness; and
(c)    any Indebtedness incurred or assumed by the Parent, the Borrower or any
of the Subsidiaries in connection therewith, and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
“Pro Rata” means with respect to any Lender, the percentage obtained by dividing
(i) the Revolving Loan Commitment Amount of such Lender (or, if the Revolving
Loan Commitment has been terminated, the sum of the aggregate outstanding
principal amount of the Revolving Loans of such Lender, plus the aggregate
principal amount of all participations by such Lender in any Letter


29





--------------------------------------------------------------------------------





of Credit Outstandings and obligation to make Revolving Loans with respect to
outstanding Swing Line Loans) by (ii) the Revolving Loan Commitment Amount of
all the Lenders (or, if the Revolving Loan Commitment has been terminated, the
sum of the aggregate outstanding principal amount of the Revolving Loans of all
the Lenders, plus the aggregate principal amount of all participations of all
the Lenders in any Letter of Credit Outstandings and obligation to make
Revolving Loans with respect to outstanding Swing Line Loans).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quarterly Payment Date” means the last Business Day of each March, June,
September and December, or, if any such day is not a Business Day, the next
succeeding Business Day.
“Real Property Assets” means all interest (including leasehold interests) of any
Loan Party in any real property, including those referred to in Schedule 6.10(c)
(“Real Property Assets”).
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer.
“Refunded Swing Line Loans” has the meaning set forth in Section 2.8(b).
“Register” has the meaning set forth in Section 11.10(c).
“Reimbursement Obligation” has the meaning set forth in Section 2.7.4.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means a “release” or “threatened release” as such terms are defined in
CERCLA, including any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of any
Hazardous Material into the environment.
“Required Lenders” means, at the time any determination thereof is to be made,
Non-Defaulting Lenders holding more than 50% of the then aggregate unused
Commitments and unpaid principal amount of the Loans and Letter of Credit
Outstandings (excluding the Commitments and aggregate unpaid principal amount of
Loans, Letter of Credit Outstandings and unused Commitments held by Defaulting
Lenders); provided, however, that if, at such time of determination, there are
two (2) or more Lenders, then Required Lenders shall require at least two (2) of
such


30





--------------------------------------------------------------------------------





Lenders (with Lenders that are Affiliates or Approved Funds of one another being
considered as one (1) Lender for purposes of this proviso).
“Restatement Date” means February 21, 2019.
“Restatement Date Transactions” means collectively, (a) the payment of fees,
costs and expenses in connection with the execution of this Agreement and (b)
the refinancing of outstanding revolving loans under the Existing Credit
Agreement, including the payment of accrued and unpaid upfront fees and other
amounts.
“Restricted Payment” has the meaning set forth in Section 8.6(a).
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Outstandings and Swing Line Loans at
such time.
“Revolving Loan Commitment” has the meaning set forth in Section 2.1.1.
“Revolving Loan Commitment Amount” means, on any date, $165,000,000, as such
amount may, from time to time, be increased pursuant to Section 2.11 or in
connection with an Additional Lender Joinder or reduced pursuant to Section 2.3.
“Revolving Loans” is defined in Section 2.1.1.
“Revolving Note” means a promissory note of the Borrower that is payable to any
Lender, substantially in the form of Exhibit A-1 attached hereto, evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Revolving Loans.
“Rolling Period” means the period of four consecutive Fiscal Quarters most
recently ended prior to the applicable date of determination for which financial
statements have been delivered pursuant to Section 7.1(a) or Section 7.1(b)
hereunder.
“S&P” means S&P Global Ratings, a division of Standard & Poor’s Financial
Services LLC, and any successor thereto.
“Sanctioned Country” means, at any time, any country or territory, which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea Region, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, FCPA, Patriot Act, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or any European Union member state, (b)
any Person operating (with physical local presence), organized or resident in a
Sanctioned Country or (c) any Subsidiary owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).


31





--------------------------------------------------------------------------------





“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time, by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European member state
or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, each Specified Counterparty and each Lender or Affiliate of a
Lender with Swap Liabilities (other than Swap Liabilities arising under any Swap
Agreement designated by the Borrower in writing to the Administrative Agent as
an “unsecured swap agreement” on or prior to the date such Swap Agreement is
entered into), Lenders or Affiliates of Lenders with Cash Management
Liabilities, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 10.4, and the other Persons with
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
“Security Agreement” means (a) that certain Security Agreement, dated as of
February 22, 2017, by and among the Borrower, the Parent, the Grantors (as
defined therein) party thereto and the Administrative Agent, and (b) each other
security agreement supplement delivered pursuant to Section 7.7, in the case of
each of clauses (a) and (b), as amended, amended and restated, supplemented or
otherwise modified from time to time.
“Solvent” means, when used with respect to any Person, that, as of any date of
determination: (a) the amount of the “present fair saleable value” of the assets
of such Person, as of such date, exceeds the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such value is established
and such liabilities are evaluated in accordance with Section 101(32) of the
Federal Bankruptcy Code and the relevant state Debtor Relief Laws governing
determinations of the insolvency of debtors of New York and each state where
such Person is organized or has its principal place of business; (b) such Person
does not have, as of such date, an unreasonably small amount of capital with
which to conduct its business; and (c) such Person is able to pay its debts as
they mature.
“Specified Counterparty” means, with respect to any Swap Liability, Citibank,
N.A., JPMorgan Chase Bank, N.A., Bank of America, N.A., Goldman Sachs Group,
Inc. or Morgan Stanley & Co. International PLC; provided that, prior to the
Parent or any of its Subsidiaries entering into any Swap Agreement with any
Specified Counterparty, the Borrower shall offer the Lenders the opportunity to
provide such Swap Agreement on terms that are no less favorable to the Parent
and its Subsidiaries than the terms offered by such Specified Counterparty (it
being agreed and understood that if such Lenders fail to deliver a commitment to
provide such Swap Agreement on such terms within ten (10) days after receipt of
such offer, the Lenders shall be deemed to have declined such opportunity and
the Borrower shall be deemed to have complied with its obligations under this
proviso).
“Specified Representations” means the representations and warranties set forth
in Section 6.1, Section 6.2(a), Section 6.4, Section 6.18, Section 6.19, Section
6.21, Section 6.24 and Section 6.26.


32





--------------------------------------------------------------------------------





“Specified Transaction” means, any Investment constituting an acquisition of
assets constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any disposition
of a business unit, line of business or division of any Loan Party or any of
their Subsidiaries whether by merger, consolidation, amalgamation or otherwise,
or any incurrence or repayment of Indebtedness, Restricted Payment or
Incremental Commitment that by the terms of this Agreement requires such test to
be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”
“Spot Rate” for any currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.
“Standby Letter of Credit Commitment Amount” means, as of any date,
$100,000,000, which is a sub-facility of the Letter of Credit Commitment and is
a part of, and not in addition to, the Letter of Credit Commitment.
“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof.
“Stated Expiry Date” is defined in Section 2.7.1(a).
“Subsidiary” means, with respect to any Person: (a) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors or other governing body of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person, or by one or more Subsidiaries of such Person, or with respect to
which any such Person has the right to vote or designate the vote of more than
50% of such Equity Interests (whether by proxy, agreement, operation of law or
otherwise); or (b) any partnership, joint venture, limited liability company or
other entity as to which such Person, or one or more Subsidiaries of such
Person, owns (whether in the form of voting or participation in profits or
capital contribution) more than a 50% Equity Interest, acts as the general
partner or has power to direct or cause the direction of management and
policies, or the power to elect the managing partner (or the equivalent), of
such partnership, joint venture, limited liability company or other entity, as
the case may be.
“SVB” means Silicon Valley Bank.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, including,
without limitation,


33





--------------------------------------------------------------------------------





any Permitted Bond Hedge Transaction, any Permitted Warrant Transaction or any
Permitted Structured Repurchase Transaction.
“Swap Liabilities” means any and all obligations of the Parent or any of its
Subsidiaries owing to any Lender or Affiliate thereof or any Specified
Counterparty, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired, under (a) any and all Swap Agreements
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Lender” means Citibank, acting solely in its capacity as the Lender
making Swing Line Loans, and any successor thereto in such capacity.
“Swing Line Loan Commitment” has the meaning set forth in Section 2.1.3. The
Swing Line Loan Commitment is a sub facility of the Revolving Loan Commitment
and is a part of, and not in addition to, the Revolving Loan Commitment.
“Swing Line Loan Commitment Amount” means, on any date, $15,000,000, as such
amount is reduced from time to time pursuant to Section 2.3.
“Swing Line Loans” has the meaning set forth in Section 2.1.3.
“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in the form of Exhibit A-2 attached hereto, evidencing the
aggregate Indebtedness of the Borrower to the Swing Line Lender resulting from
outstanding Swing Line Loans.
“Tax” and “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Termination Value” means, with respect to one or more Swap Agreements at any
time, after taking into account the effect of any netting agreement relating to
such Swap Agreements, (a) for any date on or after the date such Swap Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Agreements (which may include a Lender or any Affiliate of a
Lender).
“Trade Date” has the meaning set forth in Section 11.10(f)(i).
“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a Eurodollar Rate Loan.


34





--------------------------------------------------------------------------------





“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.7(g)(ii)(B)(3).
“UK Bribery Act” has the meaning set forth in the definition of “Anti-Corruption
Laws.
“United States” or “U.S.” means the United States of America.
“Unused Commitment Fee Rate” means the applicable percentage set forth below the
column entitled “Unused Commitment Fee Rate” in the table in the definition of
“Applicable Margin”.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the product
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Subsidiary” means any Subsidiary of a Person of which the Equity
Interests (except in the case of a corporation for directors’ qualifying shares
and investments by foreign nationals mandated by applicable Laws) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, controlled or held by such Person or one
or more Wholly-Owned Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each Schedule and each other Loan
Document.
Section 1.3    Certain Rules of Construction. Unless otherwise specified,
references in this Agreement and in each other Loan Document to any Article or
Section are references to such


35





--------------------------------------------------------------------------------





Article or Section of this Agreement or such other Loan Document, as the case
may be. The words “herein,” “hereof” and “hereunder” and other words of similar
import refer, as the context may require, to the relevant agreement as a whole,
including all annexes, exhibits and schedules, and not to any particular
section, subsection or clause contained in such agreement, annex, exhibit or
schedule. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”, and
where general words are followed by a specific listing of items, the general
words shall be given their widest meaning and shall not be limited by an
enumeration of specific matters; the word “or” is not exclusive; references to
Persons include their respective successors and assigns (to the extent and only
to the extent permitted by the Loan Documents) or, in the case of any
Governmental Authority, Persons succeeding to the relevant functions of such
Governmental Authority; all references to any Law shall include any amendments
and successors of the same; all references to any agreement, instrument or
document shall refer to each such agreement, instrument or document as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time (subject to any restrictions on any of the foregoing as may be set forth in
this Agreement); and the words “asset” and “property” shall have the same
meaning and refer to tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. A Default shall be deemed to
exist at all times during the period commencing on the date that such Default
occurs to the date on which such Default is waived by the applicable Lender
Parties as required under Section 11.1 or cured within any period of cure
expressly provided for in this Agreement. An Event of Default shall be deemed to
exist at all times during the period commencing on the date that such Event of
Default occurs to the date on which such Event of Default is waived by the
applicable Lender Parties as required under Section 11.1. Whenever any provision
in any Loan Document refers to the knowledge (or an analogous phrase) of any
Loan Party, such words are intended to signify that a senior officer of the
Borrower has actual knowledge. For purposes of computing a period of time from a
specified date, the word “from” means “from and including” and the word “to” and
“until” each mean “to, but excluding”; provided that in calculating fees and
interest payable hereunder, such period shall, in any event, consist of at least
one full day.
Section 1.4    Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 8.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared in
accordance with GAAP as in effect from time to time; provided that
notwithstanding the foregoing, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.  In the event that any Accounting Change other
than the foregoing shall occur that results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, the
Borrower and the Administrative Agent shall negotiate, in good faith, in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
financial condition and performance of the Parent and its Subsidiaries shall be
the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall


36





--------------------------------------------------------------------------------





have been executed and delivered by the Parent, the Borrower, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred.
Section 1.5    Certain Calculations and Tests. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when determining compliance with
this Agreement or any other Loan Document (including the determination of
compliance with any provision of this Agreement which requires that no Default
or Event of Default has occurred, is continuing or would result therefrom) in
connection with a Limited Condition Acquisition, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, a “LCA Election”), the applicable date of determination
shall be the date that the definitive agreement for such Limited Condition
Acquisition is entered into (the “LCA Test Date”), and if, after giving Pro
Forma Effect thereto on the LCA Test Date as if such Limited Condition
Acquisition had been consummated on such date the Parent and/or the applicable
Subsidiary would be permitted consummate such Limited Condition Acquisition on
such date in compliance with this Agreement and the other Loan Documents, the
consummation of such Limited Condition Acquisition on the date on which such
Limited Condition Acquisition is actually consummated shall be permitted and
shall be deemed to have been effected in compliance with this Agreement and the
other Loan Documents in all respects.
If the Borrower has made an LCA Election for any Limited Condition Acquisition,
then in connection with any subsequent calculation of the incurrence ratios
subject to the LCA Election on or following the relevant LCA Test Date and prior
to the earlier of (i) the date on which such Limited Condition Acquisition is
consummated or (ii) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be calculated on a
pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
or Liens and the use of proceeds thereof) have been consummated.
Section 1.6    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
Section 1.7    Timing of Payment or Performance. When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall not be payable for
the period of such extension.
Section 1.8    Exchange Rates. Notwithstanding the foregoing, for purposes of
any determination under Article VII, Article VIII or Article IX or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts


37





--------------------------------------------------------------------------------





incurred, outstanding, or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Spot Rate; provided,
however, that for purposes of determining compliance with Article IX with
respect to the amount of any Indebtedness, Investment, Lien, Asset Sale, or
Restricted Payment in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness, Lien or Investment is
incurred or Asset Sale or Restricted Payment is made; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.8 shall otherwise
apply to such Sections, including with respect to determining whether any
Indebtedness, Lien, or Investment may be incurred or Asset Sale or Restricted
Payment made at any time under such Sections.
Section 1.9    Pro Forma Calculations. Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test contained in this
Agreement, Consolidated Total Assets, consolidated net assets and Consolidated
Total Revenue shall be calculated on a Pro Forma Basis to give effect to all
Specified Transactions that have been consummated during the applicable period
of measurement or subsequent to such period and prior to or simultaneously with
the event for which the calculation is made, and shall be calculated for the
applicable period of measurement for which quarterly or fiscal year-end
financial statements have been delivered pursuant to Section 7.1(a) or Section
7.1(b) hereunder.
Section 1.10    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement in its
entirety and the terms and provisions hereof supersede the terms and provisions
of the Existing Credit Agreement. All indebtedness and other obligations under
the Existing Credit Agreement are hereby renewed and continued and hereafter
will be governed by this Agreement. The execution and delivery of this Agreement
is not intended to constitute a novation of any indebtedness or other
obligations owing to the Administrative Agent and the Secured Parties under the
Existing Credit Agreement or the other Loan Documents.
Section 1.11    Reaffirmation. Each Loan Party hereby expressly reaffirms, as of
the Restatement Date, (i) the covenants and agreements contained in each Loan
Document to which it is a party, including, in each case, such covenants and
agreements as in effect immediately after giving effect to this Agreement and
the transactions contemplated hereby and (ii) its Guaranty of the Obligations
and that such Guaranty does, and shall continue to, guarantee the Obligations
and (iii) its prior grant and the validity of the Liens on the Collateral to
secure the Obligations granted by it pursuant to the Collateral Documents, with
all such Liens continuing in full force and effect after giving effect to this
Agreement. Neither the modification of the Existing Credit Agreement effected
pursuant to this Agreement nor the execution, delivery, performance or
effectiveness of this Agreement (i) impairs the validity, effectiveness or
priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or (ii) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.


38





--------------------------------------------------------------------------------





ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
Section 2.1    Commitments. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make Loans, and
each L/C Issuer agrees that it will issue Letters of Credit and each Lender
severally agrees that it will purchase participation interests in each such
Letter of Credit, all pursuant to the Commitments described in this Section.
2.1.1    Revolving Loan Commitment. From time to time on any Business Day
occurring prior to the Maturity Date, each Lender agrees to make loans (relative
to such Lender, its “Revolving Loans”) to the Borrower equal to such Lender’s
Percentage of the aggregate amount of the Borrowing of the Revolving Loans
requested by the Borrower to be made on such day. The commitment of each Lender
described in this Section is herein referred to as its “Revolving Loan
Commitment”. On the terms and subject to the conditions hereof, the Borrower may
from time to time borrow, prepay and re-borrow Revolving Loans.
2.1.2    Letter of Credit Commitment. From time to time on any Business Day not
less than seven (7) Business Days prior to the Maturity Date, each L/C Issuer
will issue one or more standby or commercial letters of credit (relative to such
L/C Issuer, its “Letter of Credit”) for the account of the Borrower in support
of any obligations of the Parent or a Subsidiary of the Parent subject to the
terms and conditions contained herein and pursuant to the procedures set forth
in Section 2.7. The commitment of each L/C Issuer to issue, and each Lender to
participate in, each Letter of Credit described in this Section is herein
referred to as the “Letter of Credit Commitment”.
2.1.3    Swing Line Loan Commitment. From time to time on any Business Day
occurring prior to the Maturity Date, in reliance upon the agreements of the
other Lenders set forth in Section 2.8, the Swing Line Lender shall make loans
(relative to such Lender, its “Swing Line Loans”) to the Borrower equal to the
aggregate amount of the Borrowing of the Swing Line Loans requested by the
Borrower to be made on such day not to exceed at any time the Swing Line Loan
Commitment Amount. The (a) commitment of the Swing Line Lender to make the Swing
Line Loans and the making of such Swing Line Loans, and (b) deemed irrevocable
and unconditional purchase of a participation interest set out in Section 2.8 of
the other Lenders is herein referred to as the “Swing Line Loan Commitment”. On
the terms and subject to the conditions hereof, the Borrower may from time to
time borrow, prepay and re-borrow Swing Line Loans.
Section 2.2    Lenders Not Permitted or Required To Make Credit Extensions. No
Borrowing of Revolving Loans or Swing Line Loans or issuance or extension of a
Letter of Credit shall be made if, after giving effect thereto:
(a)    the aggregate outstanding principal amount of all the Revolving Loans and
Swing Line Loans, together with the aggregate principal amount of all Letter of
Credit Outstandings, (i) of all the Lenders and the Swing Line Lender would
exceed the Revolving Loan Commitment Amount or (ii) of any Lender would exceed
such Lender’s Percentage of the Revolving Loan Commitment Amount;


39





--------------------------------------------------------------------------------





(b)    the aggregate outstanding principal amount of all Swing Line Loans would
exceed the Swing Line Loan Commitment Amount;
(c)    the aggregate principal amount of all Letter of Credit Outstandings would
exceed the Letter of Credit Commitment Amount;
(d)    the aggregate principal amount of all Letter of Credit Outstandings (i)
associated with commercial Letters of Credit would exceed the Commercial Letter
of Credit Commitment Amount or (ii) associated with standby Letters of Credit
would exceed the Standby Letter of Credit Commitment Amount; or
(e)    with respect to any Lender that is an L/C Issuer, the aggregate principal
amount of all Letter of Credit Outstandings would exceed the aggregate
outstanding principal amount of all the Revolving Loans and Swing Line Loans,
together with the aggregate principal amount of all Letter of Credit
Outstandings, of such Lender.
Section 2.3    Reduction of the Commitment Amounts.
2.3.1    Voluntary Reduction. The Borrower may, from time to time on any
Business Day after the Restatement Date, terminate the Commitments hereunder or
permanently reduce the unused amount of any remaining Commitment Amount without
premium or penalty; provided, however, that (i) all such terminations or
reductions shall be made on not less than three (3) Business Days’ prior notice
to the Administrative Agent, (ii) any partial reduction of the unused amount of
the Revolving Loan Commitment Amount shall be in a minimum amount of $5,000,000
and in an integral multiple of $1,000,000, and (iii) any partial reduction of
the unused amount of the Swing Line Loan Commitment shall be in a minimum amount
of $500,000 and in an integral multiple of $100,000. Any reduction of the
Revolving Loan Commitment Amount which reduces the Revolving Loan Commitment
Amount below the then current amount of the Swing Line Loan Commitment Amount or
the Letter of Credit Commitment Amount shall result in an automatic and
corresponding reduction of the Swing Line Loan Commitment Amount and Letter of
Credit Commitment Amount, as the case may be, to the amount of the Revolving
Loan Commitment Amount, as reduced, without any further action on the part of
any Lender or otherwise. A notice of termination or reduction delivered by the
Borrower hereunder may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of another transaction,
the proceeds of which will be used to prepay any outstanding Loans, in which
case such termination or reduction may be conditional upon the effectiveness of
such other credit facilities or the closing of such other transaction; provided
that the Borrower shall provide the Administrative Agent irrevocable
confirmation of such termination or reduction no later than 1:00 p.m. (New York
City time) on the date of such termination or reduction specified in a notice
that is conditioned upon the effectiveness of other credit facilities or the
closing of another transaction.
Section 2.4    Borrowing Procedures.
(a)    Borrowing Requests. By delivering a duly completed and executed Borrowing
Request to the Administrative Agent on or before 11:00 a.m. (New York City
time), on a Business Day occurring prior to the Maturity Date, the Borrower may
from time to time irrevocably


40





--------------------------------------------------------------------------------





request that (i) a Base Rate Loan be made not less than one (1) nor more than
five (5) Business Days thereafter or that (ii) a Eurodollar Rate Loan be made
not less than three (3) nor more than five (5) Business Days thereafter;
provided, however, that (A) no Revolving Loan shall be made as a Eurodollar Rate
Loan after the day that is one (1) month prior to the Maturity Date and (B) any
request for a Base Rate Loan all the proceeds of which are used to finance any
Reimbursement Obligation may be made on or before 8:00 a.m. (New York City
time), on the day of the proposed Borrowing. All (i) Base Rate Loans (other than
Swing Line Loans) shall be made in a minimum amount of $1,000,000 and an
integral multiple of $100,000 or, if less, in the unused amount of the
applicable Commitment, and (ii) Eurodollar Rate Loans shall be made in a minimum
amount of $1,000,000 and an integral multiple of $100,000. The proceeds of all
Loans shall be used solely for the purposes described in Section 4.11.
(b)    Funding by Lenders. The Administrative Agent shall promptly notify each
Lender of its receipt of a Borrowing Request pursuant to clause (a), the amount
required to be funded by each such Lender and when such amount must be funded.
On the terms and subject to the conditions of this Agreement, each Borrowing
shall be made on the Business Day specified in such Borrowing Request. On or
before 1:00 p.m. (New York City time) on such Business Day each Lender shall
deposit with the Administrative Agent same day funds in an amount equal to such
Lender’s Percentage of the requested Borrowing. Such deposit will be made to an
account which the Administrative Agent shall specify from time to time by notice
to the Lenders. To the extent funds are received from the Lenders, the
Administrative Agent shall make such funds available to the Borrower by wire
transfer to the accounts the Borrower shall have specified in its Borrowing
Request.
Section 2.5    Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 11:00
a.m. (New York City time) on a Business Day, the Borrower may from time to time
irrevocably elect on not less than one (1) nor more than five (5) Business Days’
notice, in the case of Base Rate Loans, and not less than three (3) Business
Days (but not more than five (5) Business Days’) notice, in the case of
Eurodollar Rate Loans, that all, or any portion in an aggregate minimum amount
of $1,000,000 and an integral multiple of $100,000 be, in the case of Base Rate
Loans, converted into Eurodollar Rate Loans (for the Interest Period specified
in such Continuation/Conversion Notice) or be, in the case of Eurodollar Rate
Loans, converted into Base Rate Loans or continued as Eurodollar Rate Loans (in
the absence of delivery of a Continuation/Conversion Notice with respect to any
Eurodollar Rate Loan at least three (3) Business Days (but not more than five
(5) Business Days) before the last day of the then current Interest Period with
respect thereto, such Eurodollar Rate Loan shall, on such last day,
automatically convert to a Eurodollar Rate Loan with an Interest Period of one
(1) month); provided, however, that (a) each such conversion or continuation
shall be prorated among the applicable outstanding Loans of all Lenders, (b) no
portion of the outstanding principal amount of any Loans may be continued as, or
be converted into, Eurodollar Rate Loans when any Default or Event of Default
has occurred and is continuing, unless the Required Lenders otherwise agree, and
(c) no Loans may be continued as, or be converted into, Eurodollar Rate Loans
after the day that is one month prior to the Maturity Date.


41





--------------------------------------------------------------------------------





Section 2.6    Funding. Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert Eurodollar Rate Loans hereunder by causing one of
its foreign branches or Affiliates (or an international banking facility created
by such Lender) to make or maintain such Eurodollar Rate Loan; provided,
however, that any exercise of such option shall not affect the obligation of the
Borrower to repay such Eurodollar Rate Loans in accordance with the terms of
this Agreement.
Section 2.7    Letters of Credit. The Borrower may request, in accordance with
the terms hereof, the issuance of a Letter of Credit for the account of the
Borrower in support of any obligations of the Parent or a Subsidiary of the
Parent, in form and substance reasonably acceptable to the Administrative Agent
and the applicable L/C Issuer, at any time and from time to time while the
Revolving Loan Commitment remains in effect. It is hereby acknowledged and
agreed that each of the letters of credit issued and outstanding under the
Existing Credit Agreement on the Restatement Date shall constitute a “Letter of
Credit” for all purposes of this Agreement and shall be deemed to have been
issued under this Agreement from and after the Restatement Date.
2.7.1    Issuance Procedures.
(a)    By delivering to the relevant L/C Issuer, and, if the L/C Issuer is not
Citibank, the Administrative Agent, a duly completed and executed Issuance
Request, together with a duly completed application and agreement for such
Letter of Credit as such L/C Issuer may specify, on or before 11:00 a.m. (New
York City time) on a Business Day not less than seven (7) Business Days prior to
the Maturity Date, the Borrower may, from time to time irrevocably request, on
not less than three (3) Business Days’ notice (or such shorter period as may be
agreed to by the L/C Issuer), that such L/C Issuer issue a Letter of Credit in
such form as may be requested by the Borrower and approved by such L/C Issuer,
such Letter of Credit to be used solely for the purposes described in Section
4.11. Each Letter of Credit shall by its terms be stated to expire on a date
(its “Stated Expiry Date”) no later than the earlier of (i) one year from the
date of issuance and (ii) five (5) Business Days prior to the Maturity Date;
provided that (x) a Letter of Credit may, if requested by the Borrower, provide
on terms acceptable to the Administrative Agent and each applicable L/C Issuer,
for automatic renewal for successive periods of one year or less (but not beyond
five (5) Business Days prior to the Maturity Date unless the Borrower agrees,
pursuant to arrangements reasonably satisfactory to the relevant L/C Issuer
entered into on or prior to the Maturity Date, to cash collateralize or backstop
such Letter of Credit as of the Maturity Date), unless the Administrative Agent
or such L/C Issuer shall have delivered to the beneficiary of such Letter of
Credit a notice of non-renewal at least seven (7) Business Days prior to the
Stated Expiry Date of such Letter of Credit and (y) to the extent acceptable to
the Administrative Agent, any L/C Issuer, if requested by the Borrower, may
agree to issue a Letter of Credit on terms acceptable to the Administrative
Agent and each applicable L/C Issuer with a Stated Expiry Date beyond the date
set forth in clause (i) in its sole discretion (but not beyond the date that is
five (5) Business Days prior to the Maturity Date unless the Borrower agrees,
pursuant to arrangements reasonably satisfactory to the relevant L/C Issuer
entered into on or prior to the Maturity Date, to cash collateralize or backstop
such Letter of Credit as of the Maturity Date). The relevant L/C Issuer will
make available to the beneficiary thereof the original of each Letter of Credit
which it issues hereunder. Unless notified in writing by the Administrative
Agent or the Required Lenders before


42





--------------------------------------------------------------------------------





it issues a Letter of Credit that a Default or Event of Default exists or that
the conditions precedent for issuing the same have not been established, the
relevant L/C Issuer may issue the requested Letter of Credit in accordance with
such L/C Issuer’s customary practices. In the event and to the extent that the
provisions of any Letter of Credit application and agreement of the Borrower
conflicts with this Agreement, the provisions of this Agreement shall govern.
(b)    No L/C Issuer shall be under any obligation to issue any Letter of Credit
if at the time of request of such issuance any order, judgment or decree of any
Governmental Authority shall by its terms purport to enjoin or restrain such L/C
Issuer from issuing such Letter of Credit, or any requirement of Law applicable
to such L/C Issuer or any directive from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular, or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Restatement Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Restatement Date and which such
L/C Issuer in good faith deems material to it. No L/C Issuer shall be required
to amend, extend or renew any Letter of Credit if at the time of the request
therefor it would not be required to issue a Letter of Credit as provided in
this clause.
(c)    If the Administrative Agent is an L/C Issuer, it will notify the Lenders,
within three (3) Business Days after the end of each calendar month, of all
issuance, renewal and amendment to Letters of Credit during the preceding
calendar month. Each L/C Issuer that is not the Administrative Agent will notify
the Administrative Agent promptly (and, in any event, within three (3) Business
Days following the occurrence thereof) of the issuance, renewal and amendment of
all Letters of Credit issued by it.
2.7.2    Other Lenders’ Participation.
(a)    Upon the issuance of each Letter of Credit pursuant hereto, and without
further action, each Lender (other than each L/C Issuer) shall be deemed to have
irrevocably and unconditionally purchased (without recourse, representation or
warranty), to the extent of its Percentage, a participation interest in each
such Letter of Credit, including all Reimbursement Obligations with respect
thereto.
(b)    If either (i) any L/C Issuer makes any payment or disbursement under any
Letter of Credit and the Borrower has not, in accordance with Section 2.7.3,
reimbursed in full the applicable L/C Issuer with respect thereto or (ii) any
reimbursement received by any L/C Issuer from the Borrower is returned or
rescinded upon or during any bankruptcy or reorganization of any Loan Party or
otherwise, each Lender shall be irrevocably and unconditionally obligated to pay
to each applicable L/C Issuer its Percentage of such payment or disbursement;
provided that no such payment by the Lenders shall diminish the Obligations of
the Borrower under Section 2.7.3 to repay such disbursements and payments in
full. Each Lender agrees to make its required reimbursement payment not later
than 4:00 p.m. (New York City time) on the Business Day that it receives a
notice of payment or disbursement by the Administrative Agent or the applicable
L/C Issuer (or, if any Lender receives such notice after 1:00 p.m. (New York
City time) on any Business Day, prior to


43





--------------------------------------------------------------------------------





1:00 p.m. (New York City time) on the next following Business Day), together
with interest thereon from the date of requested prepayment until the date of
such reimbursement at a rate per annum equal to the greater of (x) the Federal
Funds Rate or (y) the rate determined by the Administrative Agent in accordance
with banking industry rates on interbank compensation, for the first three (3)
Business Days following such Lender’s receipt of such notice, and thereafter at
the interest rate applicable to Base Rate Loans that are Revolving Loans. Any
Lender’s failure to make available to the applicable L/C Issuer its Percentage
of any such payment or disbursement shall not relieve any other Lender of its
obligation hereunder to make available such other Lender’s Percentage of such
payment, but no Lender shall be responsible for the failure of any other Lender
to make available such other Lender’s Percentage of any such payment or
disbursement.
(c)    Each Lender (i) that has complied with its obligations under this Section
shall be entitled to receive its Pro Rata share of Letter of Credit fees payable
pursuant to Section 3.3.3 with respect to each relevant Letter of Credit and
(ii) if such Lender has funded a reimbursement payment as provided in clause (b)
with respect to a particular Letter of Credit, its Pro Rata share of all
reimbursement payments paid by the Borrower with respect thereto.
2.7.3    Disbursements. Each L/C Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such L/C Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, such L/C Issuer shall make such payment to the beneficiary
(or its designee) of such Letter of Credit. Not later than 4:00 p.m. (New York
City time) on any Business Day that each relevant L/C Issuer notifies the
Borrower and the Administrative Agent that it has made a Disbursement under a
Letter of Credit (or, if the Borrower receives such notice after 1:00 p.m. (New
York City time) on any Business Day, prior to 1:00 p.m. (New York City time) on
the next following Business Day), the Borrower will reimburse the Administrative
Agent, for the account of the relevant L/C Issuer and each such Lender that has
made a reimbursement payment to such L/C Issuer with respect thereto pursuant to
Section 2.7.2(b), for all amounts which such L/C Issuer and each such Lender
have disbursed under such Letter of Credit, together with interest thereon from
the Disbursement Date through the date of such reimbursement at a rate per annum
applicable to Base Rate Loans that are Revolving Loans (subject to Section 3.2.2
with respect to late payments); provided, however, that the Borrower may request
in accordance with Section 2.4 that such payment be financed with Base Rate
Loans in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such reimbursement payments shall be discharged and replaced
by the resulting Base Rate Loans.
2.7.4    Reimbursement. The obligation (a “Reimbursement Obligation”) of the
Borrower under Section 2.7.3 to reimburse each L/C Issuer with respect to each
Disbursement and, upon the failure of the Borrower to reimburse each such L/C
Issuer (or if any reimbursement by the Borrower must be returned or disgorged by
any such L/C Issuer for any reason), each Lender’s obligation under Section
2.7.2(b) to reimburse each such L/C Issuer, shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or each such Lender, as the case may be,
may have or have had against any L/C Issuer, the Administrative Agent or any
Lender, including any defense based upon


44





--------------------------------------------------------------------------------





the failure of any Disbursement to conform to the terms of the applicable Letter
of Credit, any non-application or misapplication by the beneficiary of the
proceeds of such Letter of Credit, or the existence of any Default or Event of
Default; provided, however, that after paying in full its Reimbursement
Obligations hereunder, nothing herein shall adversely affect the right of the
Borrower or each such Lender, as the case may be, to commence any proceeding
against any L/C Issuer in accordance with the last paragraph of Section 2.7.6.
2.7.5    Deemed Disbursements. Upon the occurrence and during the continuation
of any Event of Default of the type described in Section 9.1.9 or, with notice
from the Administrative Agent, upon the occurrence and during the continuation
of any other Event of Default, the Borrower shall Cash Collateralize all the
Letter of Credit Outstandings in an amount equal to 103% thereof. Such Cash
Collateral shall be held in a Controlled Account. Moneys in such Controlled
Account shall be applied by the Administrative Agent to reimburse each L/C
Issuer for Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the Reimbursement
Obligations of the Borrower for the Letter of Credit Outstandings at such time
or, if the maturity of the Loans has been accelerated, shall be applied to
satisfy other Obligations. If the Borrower is required to provide an amount of
Cash Collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
2.7.6    Nature of Reimbursement Obligations. The Borrower and, to the extent
set forth in Section 2.7.2, each Lender shall assume all risks of the acts,
omissions or misuse of any Letter of Credit by the beneficiary thereof. No L/C
Issuer shall be responsible for, nor shall any of the obligations of the
Borrower or any Lender with respect to any Letter of Credit be affected by, any
of the following:
(a)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Loan Document, any Letter of Credit or any document submitted by any party
in connection with the application for and issuance of a Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;
(b)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason;
(c)    the failure of the beneficiary to comply fully with conditions required
in order to demand payment under a Letter of Credit;
(d)    errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile, telex or otherwise;
(e)    any loss or delay in the transmission or otherwise of any document or
draft required in order to make a drawing under such Letter of Credit;


45





--------------------------------------------------------------------------------





(f)    any other act or omission to act or delay of any kind of the L/C Issuers,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder; or
(g)    the existence of any Default or Event of Default, or the termination of
the Commitments.
None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the L/C Issuers, the Administrative Agent or any
Lender hereunder. In furtherance of the foregoing, neither the Administrative
Agent nor any L/C Issuer or Lender shall have any liability or responsibility by
reason of, or in connection with, the form, validity issuance, transfer,
payment, non-payment or any other transaction related to any Letter of Credit,
provided the foregoing shall not excuse any L/C Issuer from liability to the
Borrower or the Lenders to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and the Lenders to the extent permitted by applicable Law) suffered by
the Borrower, the Administrative Agent or the Lenders that are caused by such
L/C Issuer’s failure to exercise reasonable care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any L/C Issuer (as finally
determined by a court of competent jurisdiction), such L/C Issuer shall be
deemed to have exercised reasonable care in each such determination. Without
limiting the foregoing, the parties agree that, with respect to documents
presented which appear on their face to be in compliance with the terms of a
Letter of Credit, each L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
2.7.7    Uniform Customs and Practice. The (a) Uniform Customs and Practice for
Documentary Credits as published by the International Chamber of Commerce most
recently at the time of issuance of any commercial Letter of Credit shall apply
to each such commercial Letter of Credit and (b) the International Standby
Practices 1998 ISP 98 published by the Institute of International Banking Law &
Practice most recently at the time of issuance of any standby Letter of Credit
shall apply to each such standby Letter of Credit.
2.7.8    Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of the Parent or any Subsidiary of the Parent, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit in support of obligations of the Parent or any Subsidiary of
the Parent inures to the benefit of the Borrower, and the Borrower’s business
derives substantial benefits from the business of the Parent and such
Subsidiaries of the Parent.
Section 2.8    Swing Line Loans.


46





--------------------------------------------------------------------------------





(a)    Borrowing Requests. By utilizing a form of electronic communication that
has been approved by the Administrative Agent and the Swing Line Lender pursuant
to Section 11.2, the Borrower may irrevocably request, on or before 2:00 p.m.
(New York City time) on any Business Day a proposed Swing Line Loan is to be
made, that Swing Line Loans be made by the Swing Line Lender in any minimum
amount. All Swing Line Loans shall be made as Base Rate Loans and shall not be
entitled to be converted into Eurodollar Rate Loans. Promptly following
confirmation from the Administrative Agent to the Swing Line Lender that all the
conditions for making a Swing Line Loan have been satisfied, the proceeds of
each Swing Line Loan shall be made available by the Swing Line Lender, by its
close of business on the Business Day in which it receives such confirmation
from the Administrative Agent, to the Borrower, by wire transfer in accordance
with the written instructions provided to the Swing Line Lender by the Borrower.
Upon the making of any Swing Line Loan, and without further action, each Lender
(other than the Swing Line Lender) shall be deemed to have irrevocably and
unconditionally purchased (without recourse, representation or warranty), to the
extent of its Percentage, a participation interest in each such Swing Line Loan.
(b)    Refinancing Swing Line Loans.
(i)    If:
(1)    requested at any time by the Swing Line Lender (as communicated to the
Administrative Agent and the Borrower) in its sole discretion;
(2)    any Swing Line Loan is or will be outstanding on a date when the Borrower
requests that a Revolving Loan be made; or
(3)    any Default or Event of Default shall occur and be continuing;
then in each case, each Lender (other than the Swing Line Lender) irrevocably
agrees that it will, promptly following notice from the Administrative Agent to
the Lenders of the occurrence of any of the events referred to in the preceding
clauses (1) through (3) (which notice the Administrative Agent agrees to provide
promptly for and on behalf of the Swing Line Lender to the Borrower), make a
Revolving Loan (which shall initially be funded as a Base Rate Loan) in an
amount equal to such Lender’s Percentage of the aggregate principal amount of
all such Swing Line Loans then outstanding (such outstanding Swing Line Loans
hereinafter referred to as the “Refunded Swing Line Loans”). On or before 1:00
p.m. (New York City time) on the first Business Day following the occurrence of
one of the foregoing (provided that if any Lender shall receive such notice at
or prior to 1:00 p.m. (New York City time) on a Business Day such funding shall
be made by such Lender on or before 2:00 p.m. (New York City time) on such
Business Day), each such Lender shall deposit in an account specified by the
Swing Line Lender the amount so requested in same day funds and such funds shall
be applied by the Swing Line Lender to repay the Refunded Swing Line Loans. At
the time the aforementioned Lenders make the above referenced Revolving Loans,
the Swing Line Lender shall be deemed to have made, in consideration of the
making of the Refunded Swing Line Loans, Revolving Loans in an amount equal to
the Swing Line Lender’s Percentage of


47





--------------------------------------------------------------------------------





the aggregate principal amount of the Refunded Swing Line Loans. Upon the making
(or deemed making, in the case of the Swing Line Lender) of any Revolving Loans
pursuant to this clause, the amount so funded shall become outstanding under
such Lender’s Revolving Note and shall no longer be owed under the Swing Line
Note. The Borrower hereby authorizes the Administrative Agent and the Swing Line
Lender to charge the Borrower’s accounts with the Administrative Agent and the
Swing Line Lender in order to immediately pay the Swing Line Lender the amount
of the Refunded Swing Line Loans to the extent the proceeds of the Revolving
Loans made by the Lenders, including the Revolving Loan deemed to be made by the
Swing Line Lender, are not sufficient to repay in full the Refunded Swing Line
Loans.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by a Refunded
Swing Line Loan in accordance with clause (i), the request for any such Refunded
Swing Line Loan shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan,
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to clause (i) shall be deemed payment in respect of
such participation.
(iii)    In the event any Lender fails to fund when due as herein provided its
Refunded Swing Line Loan or participation in any Swing Line Loan, the Swing Line
Lender shall be entitled to recover such amount on demand from such Lender
together with interest at a rate per annum equal to the greater of (x) the
Federal Funds Rate or (y) the rate determined by the Administrative Agent in
accordance with banking industry rates on interbank compensation, for the first
Business Day following such Lender’s receipt of such notice, and thereafter at
the interest rate applicable to Base Rate Loans that are Revolving Loans. Each
Lender’s obligation to make Refunded Swing Line Loans and fund its participation
in any Swing Line Loan shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any set off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) the acceleration or maturity of any Loans or the termination of any
Commitment after the making of any Swing Line Loan; (D) any breach of this
Agreement or any other Loan Document by the Borrower, any Lender or the
Administrative Agent; or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(c)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Percentage thereof in the same funds as those
received by the Swing Line Lender.
(ii)    If any payment that is received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned or
disgorged by the Swing Line Lender for any reason, each Lender shall pay to the
Swing Line Lender its Percentage thereof promptly following a demand therefor by
the Administrative Agent


48





--------------------------------------------------------------------------------





(which demand the Administrative Agent agrees to promptly make upon the request
of the Swing Line Lender), plus interest thereon from the date of such demand to
the date such amount is returned to the Swing Line Lender, at a rate per annum
equal to the greater of (x) the Federal Funds Rate or (y) the rate determined by
the Administrative Agent in accordance with banking industry rates on interbank
compensation, for the first Business Day following such Lender’s receipt of such
notice, and thereafter at the interest rate applicable to Base Rate Loans that
are Revolving Loans.
Section 2.9    Notes. Each Lender’s Loans under a Commitment shall, if requested
by such Lender, be evidenced by a Note payable to the order of such Lender in a
principal amount equal to such Lender’s Percentage of the original Commitment
Amount. Each Lender shall record in its records the outstanding amount owing
pursuant to its Notes; provided, however, that the failure of any Lender to make
any such notations shall not limit or otherwise affect any Obligations of the
Borrower or any other Loan Party. Such notations shall be conclusive and binding
on the Borrower absent manifest error.
Section 2.10    Cashless Settlement. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative
Agent, and such Lender.
Section 2.11    Increase in Commitment.
2.11.1    Request for Increase. The Borrower may, from time to time, request
(each an “Incremental Commitment Request”) by delivering a notice to the
Administrative Agent (who shall promptly notify the Lenders of the substance
thereof) that the Revolving Loan Commitment Amount be increased by an aggregate
amount (for all such requests) not exceeding $50,000,000 (each such increase, an
“Incremental Commitment”); provided that each such Incremental Commitment
Request shall request an increase in a minimum amount of $5,000,000 (or, if
less, the remaining portion of such of total amount) and integral multiples of
$1,000,000 in excess thereof. The notice by the Administrative Agent to the
Lenders describing each Incremental Commitment Request shall specify the time
period (to be determined by the Borrower in consultation with the Administrative
Agent but in no event to be less than ten (10) Business Days from the date of
delivery by the Borrower of the applicable Incremental Commitment Request to the
Administrative Agent) within which each Lender is required to inform the
Administrative Agent whether such Lender intends to provide any portion of the
applicable Incremental Commitment.
2.11.2    Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within the required time period whether or not it agrees to
provide any portion of the applicable Incremental Commitment and, if so, shall
specify the amount of such Incremental Commitment it desires to be allocated to
it. To the extent the aggregate amount of Incremental Commitments that the
Lenders are willing to provide exceeds the aggregate amount of Incremental
Commitments specified in the Incremental Commitment Request, such Incremental
Commitments shall be provided pro rata by the Lenders. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment Amount. Each determination by a Lender to


49





--------------------------------------------------------------------------------





provide a portion of an Incremental Commitment shall be made by it in its sole
and absolute discretion.
2.11.3    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each Incremental Commitment Request. To the extent the existing
Lenders’ Commitments in respect of the Incremental Commitment Request are less
than what the Borrower has requested, to achieve the full amount of the
Incremental Commitment specified in the applicable Incremental Commitment
Request, subject to the approval of each of the Administrative Agent, the Swing
Line Lender and the L/C Issuer (which approvals shall not be unreasonably
withheld), the Borrower may obtain the agreement of additional Eligible
Assignees to become Lenders pursuant to an Incremental Commitment Joinder
Agreement, which shall be on the same terms and subject to the same conditions
offered to Lenders pursuant to Sections 2.11.1 and 2.11.2. Each such Eligible
Assignee shall, as a condition to participating in any Incremental Commitment,
be required to deliver all forms, if any, that are required to be delivered by
such Eligible Assignee pursuant Section 4.7(g) and any other information that
the Administrative Agent requires from Lenders as a condition to becoming a
party to this Agreement. Notwithstanding the provisions of Section 11.1, the
Incremental Commitment Joinder may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.11. In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Revolving
Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Loans made pursuant to Incremental Commitments. This
Section 2.11 shall supersede any provisions in Section 4.9 or Section 11.1 to
the contrary.
2.11.4    Restatement Date and Allocations. If the Commitment Amount is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date of each such increase (each an
“Incremental Commitment Increase Effective Date”) and the final allocation of
each Incremental Commitment. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
applicable Incremental Commitment Increase Effective Date.
2.11.5    Conditions to Effectiveness of Increase. In connection with the
occurrence of each Incremental Commitment Increase Effective Date, the Borrower
shall (a) pay all reasonable and documented fees and out-of-pocket expenses
(including any upfront fees and reasonable and documented fees and out-of-pocket
expenses of counsel) of the Lenders providing such Incremental Commitment and
Citibank, in its capacity as Administrative Agent on or prior to the Incremental
Commitment Increase Effective Date, to the extent such invoices have been
delivered at least one (1) Business Day prior to such Incremental Commitment
Increase Effective Date and (b) deliver to the Administrative Agent a
certificate dated as of such Incremental Commitment Increase Effective Date and
signed by a Financial Officer (i) certifying and attaching the resolutions
adopted by the Borrower approving the applicable Incremental Commitment and (ii)
certifying that:
(A)    immediately prior to and after giving effect to the applicable
Incremental Commitment, the representations and warranties of the Loan


50





--------------------------------------------------------------------------------





Parties contained in Article V and the other Loan Documents are true and correct
in all material respects on and as of such Incremental Commitment Increase
Effective Date; provided that such representations and warranties (x) that
relate solely to an earlier date shall be true and correct in all material
respects as of such earlier date and (y) shall be true and correct in all
respects if they are qualified by a materiality standard; provided, further,
that if the Incremental Commitment is being incurred in connection with a
Limited Condition Acquisition, on the date of the initial Credit Extension under
the Incremental Commitment (or the date the Incremental Commitment is provided),
the only representations and warranties that will be required to be true and
correct in all material respects shall be the Specified Representations;
(B)    subject to the Limited Condition Acquisition provisions set forth in the
definition of “Permitted Acquisition” and Section 1.5, if applicable,
immediately prior to and after giving effect to the applicable Incremental
Commitment, no Default or Event of Default shall have occurred and be
continuing; and
(C)    subject to the Limited Condition Acquisition provisions set forth in the
definition of “Permitted Acquisition” and Section 1.5, if applicable, for the
most recently completed Rolling Period prior to the applicable Incremental
Commitment Increase Effective Date, the Borrower is in compliance with the
financial covenant set forth in Section 8.4 before and after giving pro forma
effect to the Credit Extensions to be made on the Incremental Commitment
Increase Effective Date (to the extent the Borrower is requesting a Credit
Extension on the Incremental Commitment Increase Effective Date); provided,
however, that in the event the initial Credit Extension hereunder is requested
after the Incremental Commitment Increase Effective Date, the Borrower shall be
required to provide a certificate for the most recently completed Rolling Period
prior to the date of such Credit Extension with respect to an Incremental
Commitment that the Borrower is in compliance with the financial covenant set
forth in Section 8.4 (before and after giving pro forma effect to such Credit
Extension).
2.11.6    Terms of Incremental Commitment. The terms and provisions of the
incremental Loans comprising each Incremental Commitment shall be documented
solely as an increase to the Commitments without any change of terms to this
Agreement and shall (i) rank pari passu in right of payment and of security
with, and shall have the same guarantees as the existing Loans; (ii) have the
same maturity date; (iii) have the same rate of interest as the existing
Lenders; and (iv) otherwise be treated the same as, and not be entitled to any
additional benefits than or impose any more obligations than, the existing
Loans.
2.11.7    Notes. Any existing Lender that has a Note and participates in any
Incremental Commitment shall, substantially contemporaneously with the delivery
of its Note to be replaced to the Borrower, receive a replacement Note that
evidences the aggregate principal amount of its Loans outstanding hereunder. Any
new Lender requesting a Note shall receive such


51





--------------------------------------------------------------------------------





a Note in an amount equal to the aggregate principal amount of the Incremental
Commitment it is required to fund pursuant to the terms of this Section.
2.11.8    Percentage Adjustment. The Borrower and the Lenders authorize the
Administrative Agent to ratably adjust the Percentage of each Lender in order to
give effect to any Incremental Commitment with respect to the Revolving Loan
Commitment. Upon a Lender providing any Incremental Commitment, each other
Lender that does not participate in such Incremental Commitment shall have its
Percentage reduced on a pro rata basis such that the total Percentage of all
Lenders shall remain 100%.
2.11.9    Incremental Revolver Prepayment. If the Borrower shall increase the
Revolving Loan Commitment Amount pursuant to this Section it shall prepay any
Revolving Loans that are outstanding on the date of such increase (and pay any
amounts required pursuant to Section 4.4) to the extent necessary to keep the
outstanding Revolving Loan ratable with any revised Percentages as provided in
Section 2.11.2 that arise from any non-ratable increase in the Revolving Loan
Commitment Amount.
ARTICLE III
PAYMENTS, INTEREST AND FEES
Section 3.1    Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each Loan on the Maturity Date. Prior thereto,
repayments and prepayments of Loans shall be made as set forth in this Section.
3.1.1    Voluntary Prepayments. Prior to the Maturity Date, the Borrower may,
from time to time on any Business Day, make a voluntary prepayment, in whole or
in part, of the outstanding principal amount of the Loans; provided, however,
that:
(a)    any such prepayments shall be made Pro Rata among Loans having the same
Interest Period of all the applicable Lenders;
(b)    all such voluntary prepayments shall require (i) in the case of
Eurodollar Rate Loans, notice to the Administrative Agent on or before 11:00
a.m. (New York City time) not less than three (3) Business Days in advance of
any prepayment thereof, and (ii) in the case of Base Rate Loans, notice to the
Administrative Agent on or before 11:00 a.m. (New York City time) on the
Business Day of any prepayment thereof;
(c)    all such voluntary partial prepayments shall be (i) in the case of
Revolving Loans, in an aggregate minimum amount of $1,000,000 and an integral
multiple of $100,000 or, if less, the aggregate principal amount of the
Revolving Loans outstanding hereunder, or (ii) in the case of Swing Line Loans,
in any minimum amount; and
(d)    each such notice delivered pursuant to clause (b) hereof shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date


52





--------------------------------------------------------------------------------





specified therein; provided that notice of prepayment delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the closing of another transaction, the proceeds of which will be
used to prepay any outstanding Loans, in which case such prepayment may be
conditional upon the effectiveness of such other credit facilities or the
closing of such other transaction; provided, further that the Borrower shall
provide the Administrative Agent irrevocable confirmation of such prepayment no
later than 1:00 p.m. (New York City time) on the date of such prepayment
specified in the notice delivered pursuant to clause (b).
3.1.2    Mandatory Repayments and Prepayments.
(a)    Excess Outstandings. If for any reason the aggregate Revolving Credit
Exposure at any time exceeds the Revolving Loan Commitment Amount at such time,
the Borrower shall immediately prepay Revolving Loans and Swing Line Loans and
Cash Collateralize the Letter of Credit Outstandings (other than Reimbursement
Obligations) in an aggregate amount equal to such excess in the manner set forth
in Section 3.1.3.
(b)    Mandatory Prepayment from Permitted Convertible Indebtedness. Upon the
incurrence or issuance by the Parent of any Indebtedness pursuant to Section
8.2(h), the Borrower shall, or shall cause the Parent to, promptly prepay the
principal amount of the Revolving Loans in an amount equal to 50% of principal
amount of such Indebtedness in the manner set forth in Section 3.1.3 (without a
requirement to Cash Collateralize Letters of Credit Outstandings).
(c)    [Reserved].
(d)    Acceleration. The Borrower shall, immediately upon any acceleration of
the Maturity Date of any Loans or Letter of Credit Outstandings pursuant to
Section 9.2 or Section 9.3, (i) repay all (or if only a portion is accelerated
thereunder, such portion of) the Loans and Reimbursement Obligations then
outstanding and (ii) Cash Collateralize all other Letter of Credit Outstandings
in an amount equal to 103% of such Letter of Credit Outstandings, on terms and
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer.
3.1.3    Application of Prepayments, etc.
(a)    Each prepayment of any Loans made pursuant to this Section shall be
applied, to the extent of such prepayment, first, to the payment of all the
Swing Line Loans until they have been paid in full, second, to the payment of
the outstanding Reimbursement Obligations until they have been paid in full,
third, to the payment of the Revolving Loans until they have been paid in full,
fourth, to Cash Collateralize all remaining Letter of Credit Outstandings in an
amount equal to 103% of such Letter of Credit Outstandings, on terms, pursuant
to documentation and in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer.
(b)    Each prepayment of any Loans made pursuant to this Section shall be
without premium or penalty but subject to Section 4.4.


53





--------------------------------------------------------------------------------





Section 3.2    Interest Provisions. Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section.
3.2.1    Rates. Subject to Section 2.4, Section 2.5 and Section 2.8, the
Borrower may elect, pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, that Loans comprising a Borrowing accrue
interest at a rate per annum:
(a)    on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect, plus the
Applicable Margin; and
(b)    on that portion maintained from time to time as a Eurodollar Rate Loan
(except in the case of Swing Line Loans), during each Interest Period applicable
thereto, equal to the sum of the Adjusted Eurodollar Rate for such Interest
Period, plus the Applicable Margin.
3.2.2    Post Default Rates. Upon (a) the occurrence and during the continuation
of an Event of Default occurring under Section 9.1.1 or Section 9.1.9 or (b) for
any other Event of Default, at the election of the Required Lenders, the
Borrower shall pay, but only to the extent permitted by applicable Law, interest
(after as well as before judgment) on the Loans and the Letter of Credit
Outstandings, the rate per annum equal to the rate that would be applicable to a
Base Rate Loan, plus 2.00% per annum (the “Default Rate”) until such Event of
Default is cured or waived; provided that no interest at such Default Rate shall
accrue or be payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.
3.2.3    Payment Dates. Interest accrued on each Loan shall be paid as follows:
(a)    on the Maturity Date;
(b)    on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
(c)    with respect to Base Rate Loans, on each Quarterly Payment Date; and
(d)    with respect to Eurodollar Rate Loans, on the last day of each applicable
Interest Period; provided, however, that if an Interest Period for a Eurodollar
Rate Loan exceeds three (3) months, the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be an interest
payment date.
Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Maturity Date, upon acceleration or otherwise) shall be
payable upon demand.
3.2.4    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the


54





--------------------------------------------------------------------------------





“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest rate
contracted for, charged or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Section 3.3    Fees. The Borrower agrees to pay the fees set forth in this
Section and the Fee Letter. All such fees shall be non-refundable.
3.3.1    [Reserved].
3.3.2    Unused Commitment Fee. The Borrower agrees to pay to the Administrative
Agent, for the Pro Rata account of each Lender (other than any Defaulting
Lender), for the period (including any portion thereof when the Revolving Loan
Commitment is suspended by reason of the Borrower’s inability to satisfy any
condition of Section 5.2) commencing on the Restatement Date and continuing
through the Maturity Date, an unused commitment fee at the rate per annum equal
to the Unused Commitment Fee Rate on such Lender’s Percentage of the average
daily unused portion of the Revolving Loan Commitment Amount. The unused
commitment fee shall be payable by the Borrower in arrears on each Quarterly
Payment Date, commencing with the first Quarterly Payment Date following the
Restatement Date, and on the Maturity Date. The unused commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Unused
Commitment Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Unused Commitment Fee Rate separately for each
period during such quarter that such Unused Commitment Fee Rate was in effect.
For purposes of calculating the unused commitment fee the making of Swing Line
Loans by the Swing Line Lender shall not constitute the usage of the Revolving
Loan Commitment.
3.3.3    Letter of Credit Fee.
(a)    The Borrower agrees to pay to the Administrative Agent, for the Pro Rata
account of each Lender, a Letter of Credit fee in an amount equal to (i) the
greater of (x) the then Applicable Margin with respect to Revolving Loans that
are Eurodollar Rate Loans (whether or not Eurodollar Rate Loans are actually
outstanding) minus 0.75% and (y) 1.00%, multiplied by (ii) the average aggregate
daily principal amount of Letter of Credit Outstandings of each such Letter of
Credit. Such fee shall be calculated quarterly in arrears and shall be paid by
the Borrower in arrears on each Quarterly Payment Date (commencing with the
first Quarterly Payment Date following the first issuance of such Letter of
Credit), on the Maturity Date and on the expiry date of each such Letter of
Credit.
(b)    The Borrower further agrees to pay directly to each L/C Issuer for its
own account with respect to each of its outstanding Letters of Credit (i) a
fronting fee equal to 0.125% per annum times the average daily maximum amount
available to be drawn under all of its Letters of Credit and (ii) all customary
related costs, expenses and processing charges, calculated


55





--------------------------------------------------------------------------------





quarterly in arrears and paid by the Borrower on each Quarterly Payment Date
(commencing with the first Quarterly Payment Date following the first issuance
of such Letter of Credit), on the Maturity Date and on the expiry date of each
such Letter of Credit.
Section 3.4    Administrative Agent’s Fees, etc. The Borrower agrees to pay to
the Administrative Agent and the Lead Arranger, for their own accounts, and
without duplication of any fees paid hereunder, fees in the amounts, on the
dates and in the manner set forth in the Fee Letter.
ARTICLE IV
YIELD PROTECTION, TAXES AND RELATED PROVISIONS
Section 4.1    Eurodollar Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender to make, continue or maintain any Loan as, or to
convert any Loan into, a Eurodollar Rate Loan, the obligations of such Lender to
make, continue, maintain or convert any such Eurodollar Rate Loan shall, upon
such determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist. All outstanding Eurodollar Rate Loans of such Lender shall (a)
automatically convert into Base Rate Loans or (b) be prepaid by the Borrower, in
each case, at the end of the then current Interest Periods with respect thereto
or sooner, if required by such Law or assertion. With respect to any
determination of the Alternate Base Rate for Base Rate Loans incurred pursuant
to this Section, the Alternate Base Rate will be determined without reference to
the Adjusted Eurodollar Rate component of the Alternate Base Rate.
Section 4.2    Inability to Determine Rates.
(a)    If the Administrative Agent shall have determined or been instructed by
the Required Lenders that adequate means do not exist for adequately and fairly
determining the cost to the Lenders or do not adequately cover the costs of such
Lenders of making or maintaining Eurodollar Rate Loans or calculating the same
then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.4 and Section 2.5 to make or
continue any Loans as, or to convert any Loans into, Eurodollar Rate Loans shall
forthwith be suspended until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances causing such suspension no longer exist.
With respect to any determination of the Alternate Base Rate for Base Rate Loans
incurred pursuant to this Section, the Alternate Base Rate will be determined
without reference to the Adjusted Eurodollar Rate component of the Alternate
Base Rate.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, that:


56





--------------------------------------------------------------------------------





(i)     adequate and reasonable means do not exist for ascertaining the Adjusted
Eurodollar Rate for any requested Interest Period, including, without
limitation, because the rate described in clause (a) of the definition of
“Adjusted Eurodollar Rate” is not available or published on a current basis and
such circumstances are unlikely to be temporary; or
(ii)    the supervisor for the administrator of the rate described in clause (a)
of the definition of “Adjusted Eurodollar Rate” or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”),
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace such rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of such rate (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and, notwithstanding anything to the contrary in Section
11.1, any such amendment shall become effective at 5:00 p.m. (New York time) on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent notice that such Required Lenders do not accept such amendment. If no
LIBOR Successor Rate has been determined and the circumstances under clause
(b)(i) above exist, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods). Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
Section 4.3    Increased Costs, Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Reserve
Requirement) or any L/C Issuer;
(b)    subject any Recipient to any Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (iii) Connection Income Taxes) on its Credit Extensions or
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(c)    impose on any Recipient or the London interbank market any other
condition, cost or expense affecting this Agreement (other than Taxes), any Loan
or any Letter of Credit or participation therein;


57





--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Recipient (whether of principal, interest or any other amount) then, upon
request of such Recipient, the Borrower will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered. A certificate of such Recipient
delivered to the Borrower (with a copy to the Administrative Agent) as to such
additional amount or amounts that are necessary to compensate such Recipient as
aforesaid shall, absent manifest error, be conclusive and binding on the
Borrower and shall be payable within 10 days after receipt thereof by the
Borrower. Failure or delay on the part of any Recipient to demand compensation
pursuant to this Section shall not constitute a waiver of such Recipient’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate any Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Recipient notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Recipient’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 4.4    Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a Eurodollar Rate
Loan) as a result of:
(a)    any conversion or repayment or prepayment of the principal amount of any
Eurodollar Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 2.5, Section
3.1, Section 4.1, Article IX or otherwise;
(b)    any Loans not being made as Eurodollar Rate Loans in accordance with the
Borrowing Request therefor;
(c)    any Loans not being continued as, or converted into, Eurodollar Rate
Loans in accordance with the Continuation/Conversion Notice therefor; or
(d)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of the operation of Section 4.14;
then, upon the notice of such Lender to the Borrower setting forth in reasonable
detail the basis therefor (with a copy to the Administrative Agent), the
Borrower shall promptly (and, in any event, within ten (10) days of receipt of
such notice) pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such notice shall, in the absence of manifest error, be conclusive and binding
on the Borrower. For the purpose of calculating the amount or amounts payable to
a Lender under this Section, each Lender shall be deemed to have actually funded
its relevant Eurodollar Rate Loan through the purchase of


58





--------------------------------------------------------------------------------





a deposit bearing interest at the Adjusted Eurodollar Rate in an amount equal to
the amount of that Eurodollar Rate Loan and having a maturity comparable to the
relevant Interest Period; provided that each Lender may fund each of its
Eurodollar Rate Loans in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of the amount or amounts payable
under this Section.
Section 4.5    Increased Capital Requirements. If any Lender or L/C Issuer
determines that any Change in Law affecting such Lender or L/C Issuer or any
lending office of such Lender or such Lender’s or L/C Issuer’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or L/C Issuer or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender or
L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or L/C Issuer such additional amount or amounts as will compensate such Lender
or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.
Section 4.6    Certificates for Reimbursement; Delay in Request. A certificate
of a Lender or L/C Issuer delivered to the Borrower (with a copy to the
Administrative Agent) as to any such additional amount or amounts or reduced
returns as specified in Section 4.4 or Section 4.5 shall, absent manifest error,
be conclusive and binding on the Borrower, and shall be payable within 10 days
after the receipt thereof. In determining such amount, each Lender and each L/C
Issuer may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable. Failure or delay on the part of any
Lender or L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, however, that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or L/C Issuer notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 4.7    Taxes.
(a)    Defined Terms. For purposes of this Section, the term “Lender” includes
any L/C Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable


59





--------------------------------------------------------------------------------





Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.10 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.


60





--------------------------------------------------------------------------------





(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.7(g)(ii)(A), Section 4.7(g)(ii)(B) and Section
4.7(g)(ii)(4)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


61





--------------------------------------------------------------------------------





(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such


62





--------------------------------------------------------------------------------





Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Restatement Date; and
(E)    Any successor or supplemental Administrative Agent that is not a U.S.
Person shall deliver to the Borrower, on or prior to the date on which it
becomes a party to this Agreement, two (2) duly completed copies of IRS Form
W-8IMY, with the effect that the Borrower make payments to the Administrative
Agent, to the extent such payments are received by the Administrative Agent as
an intermediary, without deduction of any Taxes imposed by the United States.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this clause the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 4.8    Payments, Interest Calculations, etc.
(a)    Unless otherwise expressly provided in this Agreement or any other Loan
Document, all payments by the Borrower pursuant to or in respect of this
Agreement, the


63





--------------------------------------------------------------------------------





Notes, each Letter of Credit or any other Loan Document shall be made by the
Borrower to the Administrative Agent for the Pro Rata account of the Lenders
entitled to receive such payment, provided, however, that all payments with
respect to the Swing Line Loans shall be made only to the Swing Line Lender. All
such payments required to be made to the Administrative Agent or the Swing Line
Lender (in the case of the Swing Line Loans), as the case may be, shall be made
without setoff, deduction or counterclaim, not later than 11:00 a.m. (New York
City time), on the date due, in same day or immediately available funds, to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower. Funds received after that time shall be deemed to have been
received by the Administrative Agent and the Swing Line Lender (in the case of
the Swing Line Loans) on the next succeeding Business Day and any applicable
interest shall continue to accrue thereon. The Administrative Agent shall
promptly remit (and, in any event, on the same Business Day if received by the
Administrative Agent is so received on or prior to 11:00 a.m. (New York City
time)) in same day funds to each Lender its share, if any, of such payments
received by the Administrative Agent for the account of such Lender.
(b)    All interest and fees shall be computed on the basis of the actual number
of days (including the first day but excluding the last day) occurring during
the period for which such interest or fee is payable over a year comprised of
360 days (or, in the case of interest on Base Rate Loans, 365 days or, if
appropriate, 366 days). If a Loan is repaid on the same day it is made one (1)
day’s interest shall be charged.
Section 4.9    Sharing of Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations
greater than its Pro Rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other Obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender or Disqualified Institution), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements


64





--------------------------------------------------------------------------------





may exercise against the Borrower rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
Section 4.10    Setoff. If any Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, such L/C Issuer or any such Affiliate, to or for the credit or the
account of any Loan Party against any and all of the obligations of the Borrower
or any such Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender or such L/C Issuer or Affiliate, irrespective
of whether or not such Lender, L/C Issuer or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 4.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the other Lender Parties,
and (b) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 4.11    Use of Proceeds.
(a)    The proceeds from all Credit Extensions shall be used (i) to finance
working capital and other lawful general corporate purposes of the Loan Parties,
(ii) for Permitted Acquisitions pursuant to the terms hereof, (iii) for
repurchases of Equity Interests, (iv) to finance the Restatement Date
Transactions and (v) pay all fees, commissions and expenses related to the
foregoing.
(b)    Neither the Parent nor any of its Subsidiaries will directly or, to the
Borrower’s knowledge indirectly, use the proceeds of any Loans or Letters of
Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture, partner or other Person: (i) to fund or facilitate
any activities or business with (x) any Sanctioned Person or (y) in any
Sanctioned Country, or (ii) in any other manner that will result in a violation
of applicable Anti-Corruption Laws, or Sanctions by any Person (including any
Person participating in transactions contemplated hereby or thereby).
Section 4.12    Funding and Payment Reliance, etc.


65





--------------------------------------------------------------------------------





(a)    Unless the Administrative Agent shall have received notice from any
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Percentage of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on such date in accordance with
Section 2.4(b) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If and to the extent that such Lender shall not
have made its share of the applicable Borrowing available to the Administrative
Agent, such Lender and the Borrower severally agree to pay the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative Agent
at:
(i)    in the case of a payment to be made by such Lender, (A) for the first
three (3) Business Days after such payment was due, the greater of (x) the
Federal Funds Rate and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B)
thereafter, at the interest rate applicable to Base Rate Loans; and
(ii)    in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. Nothing in this Section or otherwise set forth in this
Agreement or any other Loan Document shall require the Administrative Agent or
any Lender to advance funds on behalf of any other Lender, relieve any Lender
from its obligation to fulfill its commitments hereunder or prejudice any rights
that the Administrative Agent or the Borrower may have against any Lender as a
result of its failure to advance such funds.
(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuers hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuers,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuers, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Issuer, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
per annum equal to the greater of (x) the Federal Funds Rate or (y) the rate
determined by the Administrative Agent in accordance with banking industry rates
on interbank compensation, for


66





--------------------------------------------------------------------------------





the first Business Day following such Lender’s receipt of such demand, and
thereafter at the interest rate applicable to Base Rate Loans that are Revolving
Loans.
Section 4.13    Designation of a Different Lending Office. If any Lender
requests compensation under Section 4.3 or Section 4.5, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.7,
then such Lender shall, at the request of the Borrower, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 4.3, Section 4.5 or Section 4.7, as the case may be, in the future
and (b) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
Section 4.14    Replacement of Lenders. If any Lender requests compensation
under Section 4.3 or Section 4.5, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.7, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 4.13, of if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by Section 11.10), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 4.3, Section 4.5 or Section 4.7) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.10(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 4.3 or Section 4.5 or payments required to be made
pursuant to Section 4.7, such assignment will result in a reduction in such
compensation or payments thereafter;
(d)    such assignment does not conflict with applicable Law; and
(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


67





--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 4.15    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9.6 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 4.10 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 4.16; fourth, as the Borrower
may request (so long as no Default or Event of Default has occurred and is
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (i) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (ii)
Cash Collateralize each L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 4.16; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swing Line Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Outstandings in respect of which such Defaulting Lender has not fully
funded its appropriate share and (B) such Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment


68





--------------------------------------------------------------------------------





shall be applied solely to pay the Loans of, and Letter of Credit Outstandings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Outstandings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Outstandings and Swing Line Loans are held by
the Lenders pro rata in accordance with the applicable Commitments without
giving effect to clause (iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this clause shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 3.3.2 for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive a Letter of Credit
fee pursuant to Section 3.3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 4.16.
(C)    With respect to any commitment fee or Letter of Credit fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Outstandings or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Outstandings
and Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving Percentages (calculated
without regard to such Defaulting Lender’s Revolving Loan Commitment) but only
to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Loan Commitment. Subject to Section 11.18, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.


69





--------------------------------------------------------------------------------





(v)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (A) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (B) second, Cash Collateralize
each L/C Issuer’s Fronting Exposure in accordance with the procedures set forth
in Section 4.16.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with their Revolving Loan
Commitments (without giving effect to clause (a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Non-Defaulting Lender having been a Defaulting Lender.
(c)    New Swing Line Loans and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 4.16    Cash Collateral by the Borrower. At any time that there shall
exist a Defaulting Lender, within one (1) Business Day following the written
request of the Administrative Agent or any L/C Issuer (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the L/C Issuers’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 4.15(a)(v) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Outstandings, to be applied pursuant to clause (b)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person, other than the Administrative
Agent and the L/C Issuers as herein provided (other than Liens permitted by
Section 8.3(l)), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or


70





--------------------------------------------------------------------------------





provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section or Section 4.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Outstandings (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section following (i)
the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each L/C Issuer that there exists
excess Cash Collateral; provided that, subject to Section 4.15, the Person
providing Cash Collateral and each L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and, provided, further, that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 5.1    Conditions to Occurrence of the Restatement Date. The amendment
and restatement of the Existing Credit Agreement in the form of this Agreement
is subject to the condition that each of the conditions precedent set forth in
this Section be satisfied in a manner acceptable to, or waived by, the
Administrative Agent and each Lender. There shall be delivered to the
Administrative Agent a sufficient number of originally executed counterparts or
copies, as the case may be, of each of the items set forth below.
5.1.1    Agreement. The Administrative Agent shall have received this Agreement,
duly executed and delivered by each Lender, the Administrative Agent and an
Authorized Officer of the Borrower and the Parent.
5.1.2    Officer’s Certificates; Organizational Documents; Good Standing
Certificates; Etc. The Administrative Agent shall have received a certificate of
an Authorized Officer of each Loan Party, dated the Restatement Date and
attaching and certifying as to:
(a)    resolutions of its board of directors (or equivalent body) then in full
force and effect authorizing the execution, delivery and performance of each
Loan Document to be executed by it;
(b)    each Organizational Document of each Loan Party; and


71





--------------------------------------------------------------------------------





(c)    the incumbency and signatures of each officer (including each Authorized
Officer) of each such Loan Party that is authorized to act with respect to each
Loan Document executed by it;
upon which certificate the Administrative Agent, each L/C Issuer and each Lender
may conclusively rely until it shall have received a further certificate of an
Authorized Officer of the relevant Loan Party canceling or amending such prior
certificate. In addition, the Administrative Agent shall have received good
standing certificates for each jurisdiction in which each Loan Party is
organized that affirms the good standing of each of such Loan Party.
5.1.3    Delivery of Notes. The Administrative Agent shall have received, for
the account of each Lender that has requested a Note at least two (2) Business
Days prior to the Restatement Date, its Swing Line Note and Revolving Note in an
amount equal to such Lender’s applicable Commitment Amount, each dated the
Restatement Date and duly executed and delivered by an Authorized Officer of the
Borrower.
5.1.4    [Reserved].
5.1.5    [Reserved].
5.1.6    Opinions of Counsel. The Administrative Agent shall have received a
customary written legal opinion, dated the Restatement Date and addressed to the
Administrative Agent and all the Lenders, from New York counsel to the Parent,
the Borrower and each other Loan Party.
5.1.7    Financial Information, etc. The Administrative Agent shall have
received:
(a)    annual audited consolidated financial statements for the Parent and its
Subsidiaries for each of their last three Fiscal Years, in each case prepared in
accordance with GAAP consistently applied and without any “going concern” (or
similar qualification) or any qualification or exception as to the scope of
audit, by independent certified public accountants of nationally recognized
standing; and
(b)    quarterly unaudited consolidated financial statements for the Parent and
its Subsidiaries for the Fiscal Quarters ending March 31, 2018, June 30, 2018
and September 31, 2018, certified by a Financial Officer of the Parent, prepared
in accordance with GAAP consistently applied and subject to year-end audit
adjustments and the absence of footnotes.
5.1.8    [Reserved].
5.1.9    [Reserved].
5.1.10    [Reserved].
5.1.11    U.C.C. Search Results; etc. The Administrative Agent shall have
received:


72





--------------------------------------------------------------------------------





(a)    U.C.C. or similar search reports, dated a date reasonably near (but prior
to) the Restatement Date, listing all effective U.C.C. or similar financing
statements, federal and state tax Liens, and judgment Liens which name the
Parent, the Borrower or any other Loan Party, as the debtor, and which are filed
in each jurisdiction in which U.C.C. or similar filings are to be made pursuant
to this Agreement or the other Loan Documents and any other appropriate
jurisdictions, together with copies of such financing statements (none of which
(other than any Liens permitted under this Agreement and Liens to be terminated
on or prior to the Restatement Date) shall cover any of the Collateral); and
(b)    with respect to all the Intellectual Property Collateral, search results
from the United States Patent and Trademark Office and United States Copyright
Office to the extent of any patents, trademarks or copyrights form a part of the
Collateral.
5.1.12     Security Agreement, Filings, etc. The Administrative Agent shall have
received the Security Agreement, dated as of February 22, 2017, duly executed by
an Authorized Officer of each Loan Party, together with:
(a)    U.C.C.-1 financing statements naming the Parent, the Borrower and each of
the other Loan Parties, as the case may be, as the debtor and the Administrative
Agent as secured party, such U.C.C. financing statements to be filed under the
U.C.C. of all jurisdictions as may be necessary or, in the opinion of the
Administrative Agent, appropriate to perfect the first priority security
interest of the Administrative Agent for the benefit of the Secured Parties;
(b)    [reserved];
(c)    the original promissory notes evidencing intercompany Indebtedness
required to be pledged pursuant to the terms of the Security Agreement, duly
endorsed in blank by each relevant grantor in favor of the Administrative Agent
for the benefit of the Secured Parties; and
(d)    delivery of appropriate trademark, copyright and patent security
agreements or supplements to be filed with the United States Patent and
Trademark Office and United States Copyright Office to the extent relevant.
5.1.13    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in form and substance reasonably satisfactory to it, duly
executed by a Financial Officer of the Parent, dated the Restatement Date.
5.1.14    Refinancing. Prior to or substantially concurrently with the
Restatement Date, (x) all revolving credit loans outstanding pursuant to the
Existing Credit Agreement, as in effect immediately prior to the Restatement
Date, together with all accrued and unpaid interest on such loans up to but
excluding the Restatement Date, shall have been repaid by the Borrower, (y) all
revolving credit commitments under the Existing Credit Agreement shall have been
terminated by the Borrower and (z) all accrued and unpaid fees and other amounts
with respect to the revolving credit facility under the Existing Credit
Agreement shall have been paid.


73





--------------------------------------------------------------------------------





5.1.15    [Reserved].
5.1.16    Patriot Act. The Administrative Agent and the Lenders shall have
received all documentation and other information about each Loan Party that is
required by bank regulatory authorities under applicable “know your customer”,
anti-terrorist financing, government sanction and anti-money laundering rules,
guidelines, orders and regulations, including without limitation, the Patriot
Act to the extent requested at least fifteen (15) days prior to the Restatement
Date.
5.1.17    Beneficial Ownership Regulation. To the extent the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
five (5) days prior to the Restatement Date, any Lender that has requested, in a
written notice to the Borrower at least ten (10) days prior to the Restatement
Date, a Beneficial Ownership Certification in relation to the Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this Section 5.1.17 shall be deemed to be satisfied).
5.1.18    [Reserved].
5.1.19    [Reserved].
5.1.20    Administrative Agent’s Amendment Fees, Expenses, etc. The
Administrative Agent shall have received for its own account, and for the
account of each other Lender, as the case may be, all costs, fees and expenses
(including the costs and expenses of legal counsel to the Administrative Agent)
due and payable pursuant to the Fee Letter, Section 3.3 and, if then invoiced at
least one (1) Business Day prior to the Restatement Date, Section 11.3.
Section 5.2    Conditions to Each Credit Extension. The obligation of each
Lender and L/C Issuer to make any Credit Extension (including the initial Credit
Extension) shall be subject to the fulfillment of each of the conditions
precedent set forth in this Section.
5.2.1    Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension:
(a)    the representations and warranties set forth in Article VI and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as if then made; provided that such representations and warranties
(i) that relate solely to an earlier date shall be true and correct in all
material respects as of such earlier date and (ii) shall be true and correct in
all respects if they are qualified by a materiality standard; and
(b)    no Default or Event of Default shall have then occurred and be continuing
or would result therefrom.
5.2.2    Credit Extension Request, etc. The Administrative Agent (and each
relevant L/C Issuer, if a Letter of Credit is being requested) shall have
received, as herein provided, a duly completed and executed Borrowing Request,
if a Loan is being requested or an Issuance Request, if a Letter of Credit is
being requested or extended. Each delivery of a Borrowing Request


74





--------------------------------------------------------------------------------





or Issuance Request shall constitute a representation and warranty by the
Borrower that on the date of such Credit Extension (both immediately before and
after giving effect to such Credit Extension and the application of the proceeds
thereof) the statements made in Section 5.2.1 are true and correct.
Section 5.3    Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Loan Party shall be reasonably
satisfactory in form and substance to the Lender Parties and their legal
counsel.
Section 5.4    Determinations Under Section 5.1. For purposes of determining
compliance with the conditions specified in Section 5.1, each Lender and L/C
Issuer shall be deemed to have consented to and approved (or waived) each
document or other matter required thereunder to be consented to or approved (or
waived) by each of them unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received a notice from such Lender or L/C Issuer prior to the Restatement Date
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent its ratable portion of the requested Borrowing or
such L/C Issuer shall not have issued the requested Letter of Credit.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Parent and the Borrower represent and warrant to the Administrative Agent
and each Lender that:
Section 6.1    Organization, etc. Each Loan Party and each of its Subsidiaries
(a) (i) is duly organized and formed, validly existing and, if applicable, in
good standing under the Laws of the jurisdiction of its organization and (ii) if
applicable, is duly qualified to do business and is in good standing as a
foreign corporation or partnership in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; and (b) has full power and authority
and holds all requisite permits, licenses, authorizations, approvals,
entitlements and accreditations, from Governmental Authorities or otherwise, to
(i) enter into and perform its Obligations under this Agreement and each other
Loan Document to which it is a party and (ii) own and hold under lease its
property and to conduct its business substantially as currently conducted by it,
except in the case of this clause (b)(ii), where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
Section 6.2    Due Authorization, Non Contravention, etc. The execution,
delivery and performance by each Loan Party of this Agreement and each other
Loan Document executed or to be executed by it, are within each such Loan
Party’s corporate or other organizational powers, have been duly authorized by
all necessary corporate or other organizational action, and do not:
(a)    contravene any such Loan Party’s Organizational Documents;
(b)    contravene any Law binding on any such Loan Party;


75





--------------------------------------------------------------------------------





(c)    conflict with, result in a breach of, or constitute (alone or with notice
or lapse of time or both) a default or event of default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under, any indenture, agreement, document or other instrument
of any Loan Party;
(d)    violate, conflict with, result in a breach of, or result in the
impairment, forfeiture or non-renewal of, any Loan Parties’ material permit,
license, authorization, approval, entitlement or accreditation of any
Governmental Authority; or
(e)    result in, or require the creation or imposition of, any Lien on any such
Loan Party’s properties (other than Liens in favor of the Lender Parties
pursuant to any Loan Document), except (in the case of clauses (b), (c), (d) and
(e)) to the extent that such violation, conflict, breach or contravention, as
the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 6.3    Required Approvals. Except as duly obtained and in full force and
effect prior to (or, in the case of clause (c), substantially concurrently with
the occurrence of) the Restatement Date, no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for:
(a)    the due execution, delivery or performance by each Loan Party of this
Agreement or each other Loan Document to which it is a party;
(b)    the grant by any Loan Party of the security interests, pledges and Liens
granted by the Loan Documents; or
(c)    the perfection of or the exercise by the Administrative Agent of its
rights and remedies under this Agreement or any other Loan Document other than
such other authorizations, approvals, actions, notices or filings the failure to
obtain or perform which would not adversely affect the Liens created under the
Loan Documents or could otherwise not reasonably be expected to result in a
Material Adverse Effect.
Section 6.4    Validity, etc. This Agreement constitutes, and each other Loan
Document executed by the Parent, the Borrower and each other Loan Party will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Parent, the Borrower and each other relevant Loan Party
enforceable in accordance with their respective terms, subject in each case to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar Law affecting creditors’ rights generally, and subject to the effect
of general principles of equity (regardless of whether considered in a
proceeding in equity or at Law).
Section 6.5    Financial Condition. The balance sheets and financial statements
of the Parent and its Subsidiaries delivered to the Lenders pursuant to Section
5.1.7 and Section 7.1 have each been or will be, as the case may be, prepared in
accordance with GAAP consistently applied and do or will, as the case may be,
present fairly in all material respects the financial condition of the Parent
and its Subsidiaries as at the dates thereof and the results of their operations
for the


76





--------------------------------------------------------------------------------





periods then ended; provided that unaudited interim financial statements are
subject to normal year-end adjustments and absence of footnotes.
Section 6.6    No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect since December 31, 2017.
Section 6.7    Litigation, Labor Matters, etc.
(a)    There is no pending or, to the knowledge of any Loan Party, threatened,
litigation, action, proceeding or labor controversy against any Loan Party, any
of its Subsidiaries, (i) with respect to any Loan Document or (ii) which, if
adversely determined, could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
(b)    The hours worked by and payments made to employees of each Loan Party and
each of its Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Law dealing with such matters, except as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. There are no strikes, slowdowns, labor disputes, work
stoppages or controversies pending, or to the knowledge of any Loan Party
threatened, among any Loan Party or any of its Subsidiaries and their employees,
except as could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
Section 6.8    Capitalization and Subsidiaries. As of the Restatement Date, (a)
the outstanding Equity Interests in each Subsidiary of the Parent are held by
those Persons set forth in Schedule 6.8 (“Initial Capitalization”), and (b) the
type of entity and the jurisdiction of organization of each Loan Party are as
set forth on Schedule 6.8. Except as set forth in Schedule 6.8, as of the
Restatement Date there are no (a) outstanding rights to purchase, options,
warrants or similar rights pursuant to which any Loan Party or any of its
Subsidiaries may be required to issue, sell, repurchase or redeem any of its
Equity Interests (other than stock options granted to employees or directors and
directors’ qualifying shares) or (b) voting rights agreements. The Equity
Interests so specified on Schedule 6.8 are fully paid and non-assessable and,
except in the case of the Equity Interests of the Parent, are owned by the
applicable Person, directly or indirectly, free and clear of all Liens (other
than Liens in favor of the Administrative Agent pursuant to the Loan Documents).
Section 6.9    Compliance with Laws, etc. Each Loan Party and each of its
Subsidiaries is in compliance with all Laws applicable to it or its properties,
except (a) where the failure to be in compliance, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(b) where such Law is being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves in accordance with GAAP
have been set aside on its books.
Section 6.10    Properties, Permits, etc.
(a)    Each Loan Party and each of its Subsidiaries is in compliance with all
permits, licenses, authorizations, approvals, entitlements and accreditations of
Governmental


77





--------------------------------------------------------------------------------





Authorities or otherwise that are required for such Person to lawfully own,
lease, manage or operate, or to acquire, each business currently owned, leased,
managed or operated, or to be acquired by such Person, other than those permits,
licenses, authorizations, approvals, entitlements and accreditations the lack of
which could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. No condition exists or event has occurred
which, in itself or with the giving of notice or lapse of time or both, would
result in the suspension, revocation, impairment, forfeiture or non-renewal of
any such permit, license, authorization, approval, entitlement or accreditation,
and there is no claim that any of the foregoing is not in full force and effect,
except where such suspension, revocation, impairment, forfeiture, non-renewal or
claim could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
(b)    Each Loan Party and each of its Subsidiaries has good and marketable
title to, valid leasehold interests in, or valid licenses to use, all property
and assets material to its business, free and clear of Liens except Liens
permitted by Section 8.3 or Liens which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. All such
properties and assets are in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted.
(c)    Schedule 6.10(c) (“Real Property Assets”) contains a true and complete
list of: (i) the location by state and address of all Real Property Assets owned
by each Loan Party as of the Restatement Date, and describes the interest
therein held by such Loan Party, under the heading “Fee Properties”; and (ii)
all Real Property Assets leased or subleased by each Loan Party, as lessee or
sublessee, as of the Restatement Date, and describes the type of interest
therein held by each such Loan Party, under the heading “Leased Properties”.
(d)    Each Loan Party and its Subsidiaries has (i) good and marketable title in
fee simple to all of its owned Real Property Assets (if any) that are material
to its business and (ii) valid leasehold interests in all of its leased Real
Property Assets that are material to its business.
(e)    All permits required to have been issued to each Loan Party and its
Subsidiaries with respect to its Real Property Assets to enable such property to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect,
other than such permits which, if not obtained, would not have a Material
Adverse Effect on the intended use or operation of any such Real Property
Assets. No consent or approval of any landlord or other third party in
connection with any leased Real Property Assets is necessary for any Loan Party
or its Subsidiaries to enter into and execute the Loan Documents, other than
such consents or approvals which, if not obtained, would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Section 6.11    Taxes, etc. Each Loan Party and each of its Subsidiaries has (a)
timely filed or caused to be filed all material Tax returns and reports required
by Law to have been filed by it, which Tax returns and reports are correct and
complete in all material respects, and (b) paid or caused to be paid all income
Taxes and other material Taxes of Governmental Authorities thereby shown to be
owing, except (i) any such Taxes which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been


78





--------------------------------------------------------------------------------





set aside on its books and (ii) to the extent that the failure to do so would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
Section 6.12    ERISA.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Pension Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state laws; (ii) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Pension Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service, or Borrower has adopted a volume submitter or prototype plan
which has obtained an opinion from the IRS National Office on which the Borrower
is entitled to rely; and (iii) nothing has occurred that would prevent or cause
the loss of such tax-qualified status.
(b)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, during the 36 month period
prior to the Restatement Date or the making of any Credit Extension: (i) no
steps have been taken to terminate any Pension Plan; (ii) no condition exists or
event or transaction has occurred with respect to any Pension Plan which could
result in the incurrence by the Borrower, any of its Subsidiaries or ERISA
Affiliates of any fine or penalty; (iii) neither the Borrower nor any
Subsidiaries or ERISA Affiliates have incurred liability to the PBGC (other than
for current premiums) with respect to any Pension Plan; (iv) all contributions
(if any) have been made on a timely basis to any Multiemployer Plan that are
required to be made by any Loan Party or any Commonly Controlled Entity under
the terms of the plan or of any collective bargaining agreement or by applicable
Law; (v) neither the Borrower nor any Commonly Controlled Entity has withdrawn
or partially withdrawn from any Multiemployer Plan, incurred any Withdrawal
Liability with respect to any such plan or received notice of any claim or
demand for Withdrawal Liability or partial Withdrawal Liability from any such
plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan; and (vi) neither the
Borrower nor any Commonly Controlled Entity has received any notice that any
Multiemployer Plan is in reorganization, that increased contributions may be
required to avoid a reduction in plan benefits or the imposition of any excise
tax, that any such plan is or has been funded at a rate less than that required
under Section 412 of the Code, that any such plan is or may be terminated, or
that any such plan is or may become insolvent. As of the Restatement Date and
the making of any Credit Extension, no Lien exists with respect to any Pension
Plan as a result of Section 303(k) of ERISA or Section 430(k) of the Code
(subject to Liens permitted by Section 8.3).
Section 6.13    Environmental Warranties. Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect, neither any Loan Party nor any of its Subsidiaries
(i) has failed to comply with any Environmental Laws or to obtain, maintain or
comply with any permit, license, authorization, approval, entitlement or
accreditation required under any Environmental Law, (ii) has become subject to
any liability


79





--------------------------------------------------------------------------------





under any Environmental Law or (iii) has received any written notice of any
claim with respect to any such liability.
Section 6.14    [Reserved].
Section 6.15    Intellectual Property. Each Loan Party and its Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other Intellectual Property necessary to its business as currently
conducted, and the use thereof by each Loan Party and its Subsidiaries does not
infringe upon the rights of any other Person, except for such infringements
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule 6.15
(“Intellectual Property”), as the same may hereafter be supplemented from time
to time pursuant to Section 7.1(f), each Loan Party’s rights to its Intellectual
Property are not subject to any material licensing agreement or similar
arrangement. Schedule 6.15, as the same may hereafter be supplemented from time
to time pursuant to Section 7.1(f), sets forth a complete and accurate list of
all (i) all United States Federally registered trademarks and trademark
applications, United States Federally registered patents and patent applications
and United States Federally registered copyrights and copyright applications and
all material domain names; and (ii) all other material Intellectual Property, in
each case owned by each Loan Party. No slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon or conflicts with
any rights owned by any other Person, and no claim or litigation regarding any
of the foregoing is pending or, to the knowledge of any Loan Party, threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 6.16    Accuracy of Information.
(a)    The written information (other than any projections and pro forma
financial information and any general economic or specific industry information)
furnished from time to time (whether prior to or after the Restatement Date) by
or on behalf of any Loan Party in writing to the Administrative Agent or any
Lender in connection with this Agreement or any other Loan Document, or any
transaction contemplated hereby or thereby, is and will be, as the case may be,
taken as a whole, true and accurate in all material respects on the date as of
which such information is dated or certified, and such information does not, or
will not, as the case may be, omit to state any material fact necessary to make
such information, taken as a whole and in light of the circumstances under which
they were made, not materially misleading.
(b)    As of the Restatement Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Restatement Date to any Lender in connection with this Agreement is
true and correct in all respects.
(c)    All projections and estimates prepared by any Loan Party and delivered to
the Administrative Agent or any Lender hereunder have been prepared in good
faith on the basis of assumptions believed by the preparer thereof to be
reasonable at the time made (it being agreed that projections are subject to
uncertainties and contingencies, that no assurances can be given that any
particular projections will be realized and that actual results during the
period or


80





--------------------------------------------------------------------------------





periods covered by such financial information may differ significantly from the
projected results set forth therein and that such differences may be material).
Section 6.17    Absence of Default. No Loan Party nor any of its Subsidiaries is
(a) in default in the payment of (or in the performance of any obligation
applicable to) any Indebtedness or (b) in violation of any (i) contract,
agreement, lease or other instrument or (ii) permit, license, authorization,
entitlement or accreditation of any Governmental Authority, which default or
violation, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
Section 6.18    Margin Regulations. None of the Parent, the Borrower or any of
their respective Subsidiaries is engaged in the business of extending credit for
the purpose of purchasing or carrying “margin stock” (as defined in F.R.S. Board
Regulation U). None of the proceeds of any Credit Extension will be used for the
purpose of, or be made available by any Loan Party or any of its Subsidiaries in
any manner to any other Person to enable or assist such Person in, directly or
indirectly purchasing or carrying “margin stock” (as so defined) or otherwise in
violation of Regulations T, U or X of the F.R.S. Board.
Section 6.19    Investment Company Status. None of the Parent, the Borrower or
any of their respective Subsidiaries is an “investment company” nor a “company
controlled by an investment company” within the meaning of the Investment
Company Act.
Section 6.20    [Reserved].
Section 6.21    Solvency. The Loan Parties are, on a consolidated basis, after
giving effect to each Credit Extension Solvent.
Section 6.22    Insurance. Schedule 6.22 (“Insurance”) sets forth a true,
complete and correct description of all insurance maintained by each Loan Party
and each of its Subsidiaries as of the Restatement Date. As of such date, such
insurance is in full force and effect and all premiums have been duly paid.
Section 6.23    Affiliate Transactions. Except as described on Schedule 6.23
(“Affiliate Transactions”), no Affiliate of any Loan Party is a party to any
transaction with any Loan Party, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such Affiliate, which would violate Section 8.11.
Section 6.24    Sanctions and Anti-Bribery.
(a)    None of the Loan Parties or any Subsidiary of the Parent, or to the
knowledge of any Loan Party, any director, officer, employee, agent, or
Affiliate of the Loan Parties or any Subsidiary of the Parent, is (i) the
subject of any Sanctions; or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions, including,
without limitation, currently a Sanctioned Country.


81





--------------------------------------------------------------------------------





(b)    The Parent, its Subsidiaries and, to the knowledge of each Loan Party,
their respective directors, officers, employees and agents are in compliance
with applicable anti-bribery law, including but not limited to, the UK Bribery
Act and the FCPA, in all material respects.
Section 6.25    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
Section 6.26    Collateral Documents. Each Collateral Document is effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Collateral pledged thereby and, (i) as result of financing statements and other
filings in appropriate form are filed in the offices specified on Annex I to the
Security Agreement and (ii) upon the taking of possession or control by the
Administrative Agent of the Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Administrative Agent to the extent possession or control
by the Administrative Agent is required by a Collateral Documents), the Liens
created by the Collateral Documents shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the grantors in the
Collateral, in each case subject to no Liens other than Liens permitted by
Section 8.3.
ARTICLE VII
AFFIRMATIVE COVENANTS
Each of the Parent and the Borrower agrees with each Lender Party that, until
all Commitments have expired or irrevocably terminated and all the Obligations
under the Loan Documents (other than unasserted contingent indemnification
liabilities and Cash Management Liabilities and Swap Liabilities as to which no
claim has been asserted) have been paid in full in cash (or, in the case of
Letter of Credit Outstandings not then due and owing, have been Cash
Collateralized in an amount equal to 103% of such Letter of Credit Outstandings,
on terms and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable L/C Issuer), the
Parent and the Borrower will perform the obligations set forth in this Article.
Section 7.1    Financial Information, Reports, Notices, etc. The Parent and the
Borrower will furnish, or will cause to be furnished, to the Administrative
Agent copies of the following financial statements, reports, notices and
information:
(a)    upon the earlier of the date that is forty-five (45) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Parent or
the date such information is filed with the SEC, consolidated balance sheets of
the Parent and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of earnings and cash flow of the Parent and its
consolidated Subsidiaries for (i) such Fiscal Quarter and (ii) for the portion
of the Parent’s Fiscal Year then-ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
and such consolidated balance sheets and statements to be certified by a
Financial Officer of the Parent as fairly presenting in all material respects
the financial position of the Parent and its consolidated Subsidiaries for the
period then ended (subject to year-end audit adjustments and the absence of
footnotes);


82





--------------------------------------------------------------------------------





(b)    upon the earlier of the date that is ninety (90) days after the end of
each Fiscal Year of the Parent or the date such information is filed with the
SEC, consolidated balance sheets of the Parent and its Subsidiaries as of the
end of such Fiscal Year and consolidated statements of income and cash flow of
the Parent and its Subsidiaries for such Fiscal Year, such consolidated balance
sheets and statements to be audited and accompanied by a copy of the annual
audit report for such Fiscal Year for the Parent and its Subsidiaries to the
effect that such consolidated financial statements fairly present, in all
material respects, the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, without any “going concern” (or similar qualification) or
any qualification or exception as the scope of audit, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized standing
or otherwise reasonably satisfactory to the Administrative Agent;
(c)    [reserved];
(d)    concurrently with the delivery of the financial statements pursuant to
clause (b) the final management letter, if any, prepared by the independent
public accountants who prepared such financial statements with respect to
internal audit and financial controls of the Parent and its Subsidiaries;
(e)    concurrently with the delivery of the financial statements pursuant to
Section 7.1(a) and Section 7.1(b), a management discussion and analysis of such
financial statements and the financial information delivered pursuant to Section
7.1(a) and Section 7.1(b) for the comparable period for the prior Fiscal Year,
which shall include information reasonably requested by the Administrative Agent
(including, a discussion concerning changes of revenue, Free Cash Flow, Net Cash
Provided by Operating Activities, Consolidated Capital Expenditures, customers
and other information that would reasonably assist the Lenders in analyzing such
financial statements);
(f)    concurrently with the delivery of the financial statements pursuant to
Section 7.1(a) and, in the case of clauses (i), (ii), (iv) and (v) of this
Section 7.1(f), Section 7.1(b) (in the case of financial statements delivered
pursuant Section 7.1(b), commencing with delivery of the financial statements
for the Fiscal Year ending December 31, 2019), a Compliance Certificate (i)
showing (in reasonable detail and with appropriate calculations and computations
in all respects reasonably satisfactory to the Administrative Agent) (A)
computations of the financial covenant set forth in Section 8.4 as of the last
day of the immediately preceding Fiscal Quarter, (B) in respect of any
repurchase of Equity Interests of the Parent (including any Permitted Structured
Repurchase Transaction) entered into during the immediately preceding Fiscal
Quarter, (x) the amount of any cash payment(s) made by the Parent in connection
with such repurchase, and (y) the amount of any net cash proceeds paid to the
Parent under such repurchase, (C) the aggregate amount of any cash payment(s)
made by the Parent in connection with any repurchase of Equity Interests of the
Parent (including any Permitted Structured Repurchase Transaction) during the
term of this Agreement as of the last day of the immediately preceding Fiscal
Quarter, and (D) the aggregate amount of net cash proceeds, if any, paid to the
Parent in connection with any repurchase of Equity Interests of the Parent
(including any Permitted Structured Repurchase Transaction) during the term of
this


83





--------------------------------------------------------------------------------





Agreement as of the last day of the immediately preceding Fiscal Quarter, (ii)
certifying that the Financial Officer executing such Compliance Certificate has
no knowledge of any Default or Event of Default existing as of such date except
as specified in such Compliance Certificate (and, if any Default or Event of
Default then exists, reasonably detailed information regarding the same and the
actions which the Parent or the Borrower has taken or propose to take with
respect thereto), (iii) reporting any additional Intellectual Property required
to be disclosed in Schedule 6.15 and acquired or applied for after the
Restatement Date to the extent not previously disclosed in writing to the
Administrative Agent, (iv) reporting any Person that became a direct or indirect
Subsidiary of any Loan Party (other than an Excluded Subsidiary) or any
Subsidiary that ceased to constitute an Excluded Subsidiary, in each case, after
the Restatement Date to the extent not previously disclosed in writing to the
Administrative Agent, and (v) attaching and certifying true, correct and
complete copies of all contracts or other agreements relating to any Permitted
Structured Repurchase Transaction as of the last day of the immediately
preceding Fiscal Quarter;
(g)    promptly and in any event within three (3) Business Days after a
Financial Officer obtains knowledge of the occurrence of any Default, Event of
Default or event that could reasonably be expected to result in a Material
Adverse Effect, a statement of an Authorized Officer of the Borrower setting
forth reasonably detailed information regarding such Default, Event of Default
or event, and the action which the Borrower has taken and proposes to take with
respect thereto;
(h)    promptly and in any event within five (5) Business Days after (i) the
occurrence of any material adverse development with respect to any litigation,
action, proceeding or labor controversy of the type described in Section 6.7,
(ii) the commencement of any litigation, action, proceeding or labor controversy
of the type described in Section 6.7 or (iii) any change in the certified public
accountants of the Borrower, notice thereof by an Authorized Officer of the
Borrower;
(i)    promptly after the same are available, copies of all (i) material reports
and documents which the Parent or any of its Subsidiaries sends to any of
holders of its debt securities and (ii) reports, financial statements,
registration statements or special reports which the Parent files with the SEC
or any securities exchange, except that the Parent and its Subsidiaries shall
not be required to deliver any of the foregoing which has previously been
delivered hereunder; provided that in the case of clause (ii), such information
shall be deemed to have been delivered on the date on which such information has
been posted on the Parent’s website on the internet on the investor relations
page at https://www.wayfair.com (or any successor page) or at
http://www.sec.gov;
(j)    promptly after becoming aware of any events which would give rise to a
mandatory prepayment under Section 3.1.2(b), a statement of the Financial
Officer setting forth reasonably detailed information regarding the same;
(k)    all such notices and documents required to be delivered pursuant to the
Security Agreement and any of the other Collateral Documents;
(l)    promptly when available and, in any event, no later than ninety (90) days
following the first day of each Fiscal Year (or such later date as the
Administrative Agent may


84





--------------------------------------------------------------------------------





agree), (i) projections for the Parent and its Subsidiaries for such Fiscal Year
and (ii) a projected quarterly consolidated balance sheet of the Parent and its
Subsidiaries for such Fiscal Year, together with related quarterly consolidated
statements of projected cash flow and projected income statements for such
Fiscal Year, in each case, in form and substance substantially consistent with
the projections delivered to the Administrative Agent under the Existing Credit
Agreement, which projections shall be accompanied by a certificate of a
Financial Officer of the Parent stating that such projections are based on
reasonable estimates, information and assumptions and that such Financial
Officer of the Parent has no reason to believe that such projections are
incorrect or misleading in any material respect (it being understood that
projections are subject to uncertainties and contingencies and that no assurance
can be given that any projection will be realized);
(m)    substantially concurrently with the receipt or delivery thereof by the
Parent or any of its Subsidiaries, all material notices, including notices of
default or termination, received or delivered by the Parent or any of its
Subsidiaries in respect of any Material Indebtedness;
(n)    such other information respecting the condition or operations, financial
or otherwise, of the Parent or any of its Subsidiaries as any Lender Party
through the Administrative Agent may from time to time reasonably request; and
(o)    information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 7.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered to
the Administrative Agent and each Lender on the date on which such documents are
filed for public availability on the SEC’s Electronic Data Gathering and
Retrieval System. The Parent is required to send electronic mail electronic
versions (i.e., soft copies) of the Compliance Certificates required by Section
7.1(f) to the Administrative Agent and shall provide paper copies to the
Administrative Agent, if the Administrative Agent so requests.
Section 7.2    Compliance with Laws; Payment of Obligations.
(a)    The Loan Parties will, and will cause each of their Subsidiaries to,
comply with all applicable permits, licenses, authorizations, approvals,
entitlements and accreditations of each Governmental Authority and all
applicable Laws, except (i) where the failure to comply, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (ii) such Law is being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.
(b)    The Loan Parties will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Loan Parties, any of their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.


85





--------------------------------------------------------------------------------





(c)    The Loan Parties will, and will cause each of their Subsidiaries to, pay
before the same become delinquent, all (i) income and other Taxes, assessments
and charges imposed by Governmental Authorities upon it or upon its property,
and (ii) lawful claims for labor, materials, assessments, charges and supplies
or otherwise, in each case, except when the non-payment of such Taxes and claims
(A) are being contested in good faith by appropriate proceedings which suspend
collection of the contested Taxes, assessments, charges and claims and
enforcement of a Lien, if applicable, other than a Lien permitted hereunder and
for which, in the case of claims for Taxes, adequate reserves in accordance with
GAAP shall have been set aside on its books or (B) could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. If such contest is terminated, adversely resolved or the conditions set
forth in this Section 7.2(c) are no longer met, the Loan Parties and each of
their Subsidiaries, as applicable, shall promptly pay or discharge the contested
Taxes and claims.
Section 7.3    Maintenance of Properties and Franchises.
(a)    The Loan Parties will, and will cause each of their Subsidiaries to, in
the exercise of its reasonable business judgment, (i) maintain, preserve,
protect and keep its material properties in good repair, working order and
condition (ordinary wear, tear and casualty events excepted), and (ii) make
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times, in
each case except to the extent that any failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    The Loan Parties will, and will cause each of their Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and qualification as a foreign entity
in each jurisdiction where it has assets or conducts business and (ii) the
permits, licenses, authorizations, approvals, entitlements, accreditations and
franchises of all Governmental Authorities or otherwise necessary for the proper
conduct of its business; provided, that the foregoing shall not prohibit any
transaction permitted by Section 8.5 or Section 8.8 or the termination,
revocation, expiration or absence of any of the foregoing that, either
individually or in the aggregate, could not reasonably expected to have a
Material Adverse Effect.
Section 7.4    Insurance.
(a)    The Loan Parties will maintain, and will cause each of their Subsidiaries
to maintain, insurance policies and coverage with respect to all their property
and assets to such extent and covering such risks as is customary for companies
in sound financial condition in the same or similar businesses and operations
and in the same or similar locations (after giving effect to any self-insurance
compatible with such standards). All such insurance policies will be provided by
insurance companies that the Borrower believes (in the Borrower’s reasonable
business judgment) are financially sound and reputable at the time the relevant
coverage is placed or renewed.
(b)    All premiums on insurance policies required to be maintained pursuant to
this Section 7.4 will be paid by the applicable Loan Party. All insurance
policies, in each case if any, relating to business interruption and any loss or
damage sustained in respect of


86





--------------------------------------------------------------------------------





any item constituting a part of the Collateral will contain a loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent, in favor of the Administrative Agent for the benefit of the Secured
Parties. All insurance policies, in each case, if any, relating to general
liability, umbrella and excess insurance coverages will contain an additional
insured endorsement, in form and substance reasonably satisfactory to the
Administrative Agent, in favor of the Administrative Agent for the benefit of
the Secured Parties. All such insurance policies that have been endorsed in
favor of the Administrative Agent will provide that the insurer will,
simultaneously with the delivery to the Loan Parties or any of their
Subsidiaries of any notice of cancellation or termination of such policy,
deliver to the Administrative Agent a copy of such notice.
(c)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the sole right, in the name of the Lenders
and the Loan Parties, to file claims under any policy of insurance that is
required to be maintained pursuant to this Section 7.4, to receive receipt and
give acquittance for any payments that may be payable thereunder, and to execute
any and all endorsements, receipts, releases, assignments, reassignments or
other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
(d)    The Administrative Agent and the Lenders agree that so long as no Event
of Default has occurred and is continuing, amounts actually received in cash by
the Administrative Agent or any Lender which are paid by applicable insurance
companies pursuant to insurance policies of the Loan Parties (“Insurance
Payments”) shall be remitted to the Loan Parties to be used by the Loan Parties
for purposes permitted hereunder and, in connection with the foregoing, the
Administrative Agent and each Lender agrees to take such actions as are
reasonably requested by the Borrower to arrange for such Insurance Payments to
be remitted directly to the applicable Loan Party.
Section 7.5    Books and Records; Inspections.
(a)    Each Loan Party will, and will cause each of its Subsidiaries to, keep
books and records which accurately reflect in all material respects its business
affairs and transactions, in accordance with GAAP.
(b)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
the Administrative Agent and each Lender or any of their respective
representatives (including outside auditors, and in the case of a Lender,
coordinated through the Administrative Agent), upon reasonable prior notice, at
reasonable times and intervals and during normal working hours, to visit all of
its offices, to discuss its financial matters with its officers and independent
public accountant (and the Parent and the Borrower hereby authorize such
independent public accountant to discuss the Loan Parties’ and their
Subsidiaries’ financial matters with each Lender or its representatives) and to
examine (and, at the expense of the Borrower, copy extracts from) any of its
Inventory, Accounts, other assets and books or other corporate records
(including computer records); provided that excluding any such visits and
inspections during the continuation of any Event of Default, (i) such
inspections shall be coordinated through the Administrative Agent so that not
more than two (2) such inspections described in this Section 7.5(b) shall occur
in any calendar year and (ii) only one (1) such visit to each Loan Party and
each of their Domestic Subsidiaries during any calendar


87





--------------------------------------------------------------------------------





year shall be at the Borrower’s reasonable expense, and during the continuation
of any Event of Default such visits and inspections may be made without the
requirement of prior notice to any Loan Party or any of their Subsidiaries.
(c)    Subject to clause (b), the Borrower will pay all the reasonable fees and
expenses of the Administrative Agent and each Lender in the exercise of their
rights pursuant to this Section. Notwithstanding anything to the contrary in
this Section 7.5, none of the Loan Parties shall be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives) is prohibited by applicable law or (iii) is subject to
attorney, client or similar privilege or constitutes attorney work-product.
Section 7.6    Environmental Covenants.
(a)    The Parent and the Borrower will, and will cause each of their
Subsidiaries, and will take commercially reasonably efforts to cause lessees
occupying any of the Real Property Assets of the Loan Parties or any of their
Subsidiaries to:
(i)    use and operate all such properties in compliance with all Environmental
Laws, keep all permits, approvals, certificates, licenses and other
authorizations required under Environmental Laws in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where the failure to do any of the
foregoing, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect;
(ii)    take all such actions as are required by Governmental Authorities so
that no liability with respect to the Environmental Laws may arise which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect;
(iii)    promptly notify the Administrative Agent and provide copies upon
receipt of all material written claims, complaints, notices or inquiries
relating to the condition of its facilities and properties regarding compliance
with, or liability pursuant to, Environmental Laws from Governmental
Authorities, and shall take all commercially reasonably actions necessary to
cure and have dismissed with prejudice to the reasonable satisfaction of the
Administrative Agent any actions and proceedings regarding compliance with, or
liability pursuant to, Environmental Laws which, with respect to the foregoing,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect;
(iv)    promptly notify the Administrative Agent of any Releases at, on or under
such properties which, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect, and remediate all such Releases
as required by, and in accordance with, applicable Environmental Laws; and


88





--------------------------------------------------------------------------------





(v)    provide any existing environmental documentation which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section.
(b)    If any Loan Party breaches the terms of Section 7.6(a) with respect to
environmental matters in any material respect, promptly following a request
therefor by the Administrative Agent to the Borrower, the Borrower will permit
an environmental consultant selected by the Administrative Agent to perform an
environmental assessment on all owned or leased Real Property Assets that are
the subject of such breach and limited in scope to the nature of such breach.
Such environmental assessment shall be in form, scope, and substance reasonably
satisfactory to the Administrative Agent. Each Loan Party and each of its
Subsidiaries shall reasonably cooperate in permitting the performance of such
environmental assessment, and shall pay the reasonable costs of such
environmental assessment promptly following written demand therefore by the
Administrative Agent. The Administrative Agent shall have the right, but not the
duty, to obtain such environmental report.
Section 7.7    Future Subsidiaries. From and after the Restatement Date, upon
(i) any Person becoming a direct or indirect Subsidiary of any Loan Party
(including as a Division Successor pursuant to a Division) (other than an
Excluded Subsidiary) or (ii) any Subsidiary ceasing to constitute an Excluded
Subsidiary (including as a Division Successor pursuant to a Division), the
Borrower shall notify the Administrative Agent of each such event or transaction
and, within forty-five (45) days from the date such event occurs or the
transaction is consummated (or with respect to any Subsidiary that is a Division
Successor, substantially concurrently with consummation of the applicable
Division) (or such later date as may from time to time be approved by the
Administrative Agent in its sole discretion):
(a)    such Subsidiary shall (A) become a party to the Guaranty, the Security
Agreement and any other applicable Collateral Document in a manner reasonably
satisfactory to the Administrative Agent, (B) if it maintains any Deposit
Accounts (other than Excluded Accounts), enter into a Deposit Account Control
Agreement with a Deposit Account Bank and (C) pledge and deliver (if applicable)
to the Administrative Agent in accordance with the terms of the Collateral
Documents:
(i)    all of the outstanding Equity Interests owned directly by such Subsidiary
(but, in the case of an Excluded Foreign Subsidiary, not more than 65% of the
voting Equity Interests and 100% of the non-voting Equity Interests of such
Excluded Foreign Subsidiary shall be so pledged), along with undated stock or
other powers for such certificates, executed in blank (or, if any such Equity
Interests are uncertificated, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been pledged to and perfected by the Administrative Agent in
accordance with the U.C.C. or any similar Law which may be applicable); and
(ii)    all notes evidencing intercompany Indebtedness in excess of $500,000 in
favor of such Subsidiary;


89





--------------------------------------------------------------------------------





(b)    the Administrative Agent shall have received from such Subsidiary copies
of U.C.C. or similar search reports certified by a party reasonably acceptable
to the Administrative Agent, dated a date reasonably near (but prior to) the
date of any such Person becoming a direct or indirect Subsidiary of the Parent,
listing all effective financing statements, tax liens and judgment liens which
name such Person as the debtor and which are filed in the jurisdictions in which
filings are to be made pursuant to this Agreement and the other Loan Documents,
together with copies of such financing statements (none of which (other than
Liens permitted under this Agreement or which shall be terminated by or on the
date such acquisition is consummated) shall cover any of the Collateral); and
(c)    the Administrative Agent shall have received from such Subsidiary,
acknowledgment copies of properly filed U.C.C. or similar financing statements
or such other evidence of filing or delivery for filing as may be acceptable to
the Administrative Agent, naming each such Subsidiary as the debtor and the
Administrative Agent as the secured party, filed under the U.C.C. (or similar
Laws which may be applicable) of all jurisdictions as may be necessary or
reasonably requested of the Administrative Agent, desirable to perfect the first
priority security interest of the Administrative Agent on the assets of such
Subsidiary that is subject to the Security Agreement (including, with respect to
any Intellectual Property Collateral, appropriate trademark, copyright and
patent security supplements with the United States Patent and Trademark Office
and the United States Copyright Office, as applicable).
The foregoing shall be accompanied with other documentary evidence, reasonably
requested by the Administrative Agent, in a form reasonably satisfactory to the
Administrative Agent that evidences the foregoing, including copies of the
resolutions of the board of directors (or equivalent body) of such Subsidiary
authorizing the relevant transactions, copies of such Subsidiary’s
Organizational Documents, incumbency certificates of such Subsidiary, opinions
of legal counsel and evidence of the insurance required to be maintained
pursuant to Section 7.4; provided that any Foreign Subsidiary that is not an
Excluded Foreign Subsidiary shall only be required to enter into a Guaranty or
guaranty agreement supplement or take any action to pledge its assets under the
Collateral Documents if, in each case, (x) the Administrative Agent reasonably
determines that the benefits to the Lenders of having such a pledge by such Loan
Party governed by foreign Laws or having a Foreign Subsidiary enter into such
guaranty or guaranty supplement and pledge its assets outweighs the cost to the
Borrower and its Subsidiaries of such actions and (y) the Administrative Agent
requests such foreign Law pledge, guaranty, guaranty supplement and/or pledge.
Nothing contained in this Section 7.7 shall be construed as consent to form or
acquire any Subsidiary after the Restatement Date that is not otherwise
permitted pursuant to this Agreement.
Section 7.8    Further Assurances; Additional Collateral.
(a)    The Loan Parties will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of U.C.C. or similar financing statements
and executing other documents), which may be required under any applicable Law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens (subject to the Liens permitted by
Section 8.3)


90





--------------------------------------------------------------------------------





securing all Obligations and created or intended to be created by the Loan
Documents, all at the expense of the Borrower.
(b)    If any property or asset forming a part of the Collateral is acquired or
leased by any Loan Party after the Restatement Date, the Borrower will promptly
notify the Administrative Agent thereof; provided, however, that such notice
shall not be required if (i) the Administrative Agent has a valid first priority
perfected security interest in such property or asset by virtue of any actions
previously taken by or on behalf of the Administrative Agent and (ii) such
actions are not required by the terms of Security Agreement, and will cause such
property or asset to be subjected to a first priority security interest in favor
of the Administrative Agent (subject, in the case of non-possessory security
interests, to the Liens permitted by Section 8.3) and the Loan Parties will take
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens (including the actions described in
Section 7.7 and Section 7.8(a)).
Section 7.9    Deposit Accounts. The Borrower shall, and shall cause each other
Loan Party to, deliver to the Administrative Agent a duly executed Deposit
Account Control Agreement with respect to each Deposit Account other than an
Excluded Account maintained by the Parent, the Borrower and each other Loan
Party within sixty (60) days following the Restatement Date (or such longer
period as determined by the Administrative Agent in its sole discretion).
Section 7.10    Post-Closing Obligations.
(a)    Within thirty (30) days following the Restatement Date (or such longer
period as determined by the Administrative Agent in its sole discretion), the
Borrower shall deliver to the Administrative Agent evidence of the insurance
coverage required to be maintained pursuant to Section 7.4.
(b)    Within sixty (60) days following the Restatement Date (or such longer
period as determined by the Administrative Agent in its sole discretion), the
Borrower shall deliver to the Administrative Agent:
(i)    An Irish Share Charge or a deed of confirmation or other customary
agreement (based on the reasonable advice of Irish counsel to the Administrative
Agent) with respect to the Irish Share Charge and security interest covered
thereby, as applicable, duly executed by an Authorized Officer of the Borrower
and original certificates (if any) evidencing all of the issued and outstanding
Equity Interests required to be pledged pursuant to the Irish Share Charge,
which certificates shall be accompanied by undated stock transfer forms and
other powers duly executed in blank by the Borrower (to the extent applicable);
provided that, for the avoidance of doubt, the Irish Share Charge shall not
require Borrower to provide a charge over more than 65% of the issued and
outstanding voting Equity Interest in Wayfair Stores Limited, a Irish private
limited company;
(ii)    a customary written legal opinion, addressed to the Administrative Agent
and all the Lenders, from Irish counsel to the Administrative Agent and the


91





--------------------------------------------------------------------------------





Lenders, in form and substance reasonably satisfactory to the Lenders and the
Administrative Agent; and
(iii)    to the extent not delivered on or prior to the Restatement Date,
original certificates (if any) evidencing all of the issued and outstanding
Equity Interests required to be pledged pursuant to the terms of the Security
Agreement, which certificates shall be accompanied by undated stock and other
powers duly executed in blank by each relevant grantor.
ARTICLE VIII
NEGATIVE COVENANTS.
The Parent and the Borrower agree with each Lender Party that, until all
Commitments have expired or irrevocably terminated and all the Obligations
(other than unasserted contingent indemnification liabilities and Cash
Management Liabilities and Swap Liabilities as to which no claim has been
asserted) have been paid in full in cash (or, in the case of Letter of Credit
Outstandings not then due and owing, have been Cash Collateralized in an amount
equal to 103% of such Letter of Credit Outstandings, on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer) and performed in full, the
Parent and the Borrower will perform the obligations set forth in this Article.
Section 8.1    Business Activities. The Parent and the Borrower will not, and
will not permit any of their Subsidiaries to, engage in any business activity,
except business activity that is in the same or similar line of business as
their respective businesses on the Restatement Date or a business reasonably
related, supporting, ancillary, incidental, synergetic or complementary thereto
or a logical extension thereof.
Section 8.2    Indebtedness. The Parent and the Borrower will not, and will not
permit any of their Subsidiaries to, create, incur, assume or suffer to exist or
otherwise become or be liable in respect of any Indebtedness, except:
(a)    Indebtedness in respect of the Credit Extensions and other Obligations;
(b)    Indebtedness in respect of any Swap Agreement not constituting Swap
Liabilities; provided, that (x)(i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating commercial risks (including fluctuations in currency exchange rates
and commodity prices) or to effectively cap, collar or exchange the interest
rate (from floating rate to fixed rate, from one floating rate to another
floating rate or otherwise) on any interest-bearing obligation or Investment and
(ii) such Swap Agreement does not contain any provision exonerating the
non-defaulting party from its obligations to make payments on outstanding
transactions to the defaulting party or (y) such obligations arise under a
Permitted Bond Hedge Transaction or Permitted Warrant Transaction;
(c)    Indebtedness of the Parent or its Subsidiaries identified in Schedule
8.2(c) (“Existing Indebtedness”), together with Permitted Refinancing
Indebtedness in respect thereof;


92





--------------------------------------------------------------------------------





(d)    Indebtedness of (i) any Loan Party owed to another Loan Party; (ii) a
Subsidiary of the Parent that is not a Loan Party owed to another Subsidiary of
the Parent that is not a Loan Party; or (iii) any Loan Party owed to any
Subsidiary of the Parent that is not a Loan Party; provided that any such
Indebtedness incurred pursuant to this clause (d)(iii) shall be subordinated in
right of payment to the Obligations pursuant to an intercompany subordination
agreement in form and substance reasonably satisfactory to the Administrative
Agent;
(e)    Indebtedness of any Subsidiary of the Parent that is not a Loan Party
owed to any Loan Party; provided that the corresponding Investment by such Loan
Party in such Subsidiary of the Parent that is not a Loan Party is permitted by
Section 8.5;
(f)    (A) Indebtedness of any Loan Party or any Subsidiary that is incurred to
finance all or any part of the acquisition, construction, improvement, lease,
installation or repair of any property (real or personal), plant or equipment or
other fixed or capital assets, including Financing Lease Liabilities and
purchase money Indebtedness; provided that (I) (i) the aggregate principal
amount of all such Indebtedness incurred pursuant to this clause (f)(A) to
finance conveyors, forklifts and other material handling equipment and vehicles
and other transportation equipment shall not exceed $25,000,000 at any time
outstanding, (ii) the aggregate principal amount of all such Indebtedness
incurred pursuant to this clause (f)(A) to finance racking and other storage
equipment shall not exceed $150,000,000 at any time outstanding and (iii) the
aggregate principal amount of all other such Indebtedness incurred pursuant to
this clause (f)(A) shall not exceed $5,000,000 at any time outstanding and (II)
such Indebtedness is incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvements and (B) Permitted
Refinancing Indebtedness in respect thereof;
(g)    Contingent Liabilities of the Parent and its Subsidiaries in respect of
Indebtedness of the Parent or any of its Subsidiaries; provided that (i) such
Indebtedness is permitted to be incurred by such entity directly by this Section
and (ii) the Contingent Liabilities permitted under this clause shall be
subordinated to the Obligations of the Parent and its Subsidiary if, and on the
same terms as, the Indebtedness so subject to such Contingent Liabilities is
subordinated to the Obligations;
(h)    Permitted Convertible Indebtedness;
(i)    Indebtedness of any Person that becomes a Subsidiary of the Parent in
connection with a Permitted Acquisition after the Restatement Date (and any
Permitted Refinancing Indebtedness in respect of such Indebtedness) other than
as a result of a Division; provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary of the Parent and is not created in
contemplation of or in connection with such Person becoming a Subsidiary of the
Parent, (ii) subject to the Limited Condition Acquisition provisions set forth
in Section 1.5, if applicable, immediately before and after such Person becomes
a Subsidiary of the Parent, no Default or Event of Default shall have occurred
and be continuing and (iii) the aggregate principal amount of Indebtedness
incurred pursuant to this clause (i) shall not exceed $25,000,000 at any time
outstanding;
(j)    [reserved];


93





--------------------------------------------------------------------------------





(k)    Indebtedness incurred in the ordinary course of business in connection
with incentive or other economic development programs provided or offered by any
Governmental Authority, including, without limitation, tax credit programs,
tax-exempt bonds and notes and forgivable loan programs incurred in the ordinary
course of business; provided that the aggregate principal amount of Indebtedness
incurred pursuant to this clause (k) shall not exceed $40,000,000 at any time
outstanding;
(l)    Indebtedness incurred in the ordinary course of business in connection
with credit cards (including commercial cards (including so-called “purchase
cards”, “procurement cards” or “p-cards”)), credit card processing services,
debit cards, stored value cards, and cash management or related services,
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements incurred in the ordinary course of business; provided
that the aggregate principal amount of Indebtedness incurred pursuant to this
clause (l) shall not exceed $12,500,000 at any time outstanding;
(m)    Indebtedness with respect to trade letters of credit, warehouse receipts,
customs bonds or similar instruments issued to support performance obligations
(other than obligations in respect of Indebtedness) incurred in the ordinary
course of business; provided that, if such Indebtedness is secured, it shall
only be permitted to be secured pursuant to Section 8.3(w);
(n)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(o)    Indebtedness of the Parent or any Subsidiary of the Parent that is
incurred in connection with lease agreements where such entity is considered the
owner for accounting purposes only, or build to suit leases, to the extent such
entity is involved in the construction of structural improvements or takes
construction risk prior to commencement of a lease where such entity does not
meet the sale-leaseback criteria for derecognition of the building assets and
liability, incurred in the ordinary course of business, and which in all cases
is characterized on the Parent’s balance sheet as “Lease Financing Obligations”
or any replacement term in accordance with GAAP;
(p)    Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance and bankers acceptances issued for the
account of the Parent or any of its Subsidiaries in the ordinary course of
business, including guarantees or obligations of the Parent or any such
Subsidiary of the Parent, as applicable, with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for borrowed money) ; provided that, if such Indebtedness is
secured, it shall only be permitted to be secured pursuant to Section 8.3(w);  


94





--------------------------------------------------------------------------------





(q)    Indebtedness incurred in connection with “bonds-for-title” or
“bond-lease” transactions in the ordinary course of business under Georgia law;
(r)    Indebtedness of any Subsidiary of the Parent that is not a Loan Party;
provided that the aggregate principal amount of all such Indebtedness incurred
pursuant to this clause (r) shall not exceed $10,000,000 at any time
outstanding;
(s)    other unsecured Indebtedness incurred pursuant to this clause (s) in an
aggregate principal amount not to exceed at any time outstanding $20,000,000;
and
(t)    other secured Indebtedness incurred pursuant to this clause (t) in an
aggregate principal amount not to exceed at any time outstanding $10,000,000.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the accrual of interest or dividends, the accretion of accreted value,
the accretion or amortization of original issue discount, the payment of
interest or dividends in the form of additional Indebtedness with the same
terms, the payment of dividends on Disqualified Equity Interests in the form of
additional shares of Disqualified Equity Interests of the same class, the
accretion of liquidation preference and increases in the amount of Indebtedness
or Disqualified Equity Interests outstanding solely as a result of fluctuations
in the exchange rate of currencies or increases in the value of property
securing Indebtedness shall, in each case, not be deemed to be an incurrence of
Indebtedness or issuance of Disqualified Equity Interests for purposes of this
Section 8.2.
Section 8.3    Liens. The Parent and the Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets, whether now owned or hereafter
acquired, except:
(a)    Liens securing payment of the Obligations and granted pursuant to any
Loan Document in favor of any Secured Party in accordance with the terms
thereof;
(b)    Liens granted to secure payment of the Indebtedness permitted pursuant to
Section 8.2(f); provided that (i) each such Lien covers only those assets
acquired, constructed, improved, leased, installed or repaired with the proceeds
of such Indebtedness, (ii) each such Lien attaches to such assets no later than
180 days after the acquisition, construction, improvement, lease, installation
or repair thereof and (iii) the principal amount of such Indebtedness does not
exceed the cost of such assets;
(c)    Liens existing on the Restatement Date and disclosed on Schedule 8.3(c)
(“Existing Liens”) and Liens incurred in connection with replacements,
modifications, renewals, extensions or refinancings of the Indebtedness or other
obligations secured by such Liens; provided that such Liens (i) do not extend to
any additional property or assets after the Restatement Date (but shall be
permitted to apply to after-acquired property affixed or incorporated into the
property covered by such Lien and the proceeds and products of the foregoing)
and (ii) only secure the Indebtedness permitted by Section 8.2(c);


95





--------------------------------------------------------------------------------





(d)    Liens for Taxes, assessments or other charges or levies of any
Governmental Authority (i) that are not yet overdue for thirty (30) days or not
yet due or payable or (ii) that are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
(e)    Liens of carriers, warehousemen, mechanics, materialmen, suppliers,
landlords and similar Liens imposed by Law that are incurred in the ordinary
course of business of the Borrower and either (i) secure obligations that are
not overdue by more than sixty (60) days or (ii) are being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;
(f)    deposits, letters of credit, bank guarantees and pledges of cash securing
(i) obligations in connection with worker’s compensation, unemployment insurance
or other forms of governmental insurance or benefits (other than Liens imposed
by ERISA which has resulted or could reasonably be expected to result in
material liability), (ii) the performance of tenders, statutory obligations,
bids, leases, contracts and other similar obligations (other than for borrowed
money) or (iii) to secure obligations on surety or appeal bonds, in each case to
the extent the foregoing is incurred or entered into in the ordinary course of
business of any Loan Party;
(g)    judgment Liens not constituting an Event of Default under Section 9.1.6;
(h)    easements, rights of way, zoning and similar restrictions and other
similar encumbrances or title defects which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Parent or any of its Subsidiaries;
(i)    Liens existing on any property or asset prior to the acquisition thereof
by the Parent or any of its Subsidiaries (or on the property or asset of any
Person prior to such Person becoming a Subsidiary of the Parent); provided that
(i) such Liens are not created in contemplation of or in connection with such
acquisition, (ii) such Liens do not extend to any other property or assets of
the Parent or any its Subsidiaries and (iii) such Liens secure Indebtedness
permitted under Section 8.2(i) that is in existence on the date of such
acquisition;
(j)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers so long as such
Liens are for amounts not yet due and payable or delinquent or, to the extent
such amounts are so due and payable, such amounts are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;
(k)    leases of the Real Property Assets of any Loan Party or any Subsidiary,
in each case entered into in connection with a disposition permitted by Section
8.9, a Permitted Acquisition or in the ordinary course of the business of such
Loan Party or Subsidiary so long as such leases do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of
the business of any Loan Party or any Subsidiary or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;


96





--------------------------------------------------------------------------------





(l)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalent Investments, Investments made pursuant to
the Borrower Investment Policy and other investment property (as defined in the
U.C.C.) on deposit in one or more accounts maintained by any Loan Party or any
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained;
(m)    licenses of Intellectual Property rights granted by any Loan Party or any
Subsidiary in the ordinary course of business and not interfering (i) with the
Administrative Agent’s Lien on the Collateral or (ii) in any material respect
with the ordinary conduct of business of the Loan Parties and their
Subsidiaries;
(n)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;
(o)    Liens securing Indebtedness permitted pursuant to Section 8.2(b);
provided that (A) the fair market value of the property or assets encumbered by
such Liens does not at any time exceed $25,000,000 and (B) such Liens do not
extend to any property or assets of any Loan Party;
(p)    Liens securing Indebtedness permitted pursuant to Section 8.2(q);
(q)    any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business;
(r)    Liens that are contractual rights of set off, off-set or recourse to
account balances relating to purchase orders and other agreements (other than
Indebtedness for borrowed money) entered into with customers of the Borrower or
any of its Subsidiaries in the ordinary course of business;
(s)    Liens of a collection bank arising under Section 4-208 of the U.C.C. on
items in the course of collection;
(t)    Liens arising by operation of law in the United States under Article 2 of
the U.C.C. in favor of a reclaiming seller of goods or buyer of goods;
(u)    Liens securing Indebtedness permitted pursuant to Section 8.2(l);
provided that such Liens do not extend to any property or assets of any Loan
Party;
(v)    Liens securing (i) Indebtedness permitted pursuant to Section 8.2(r) and
(ii) any other obligations of any Subsidiary of the Parent that is not a Loan
Party; provided that (A) the aggregate principal amount secured by such Liens
does not exceed $10,000,000 at any time outstanding and (B) such Liens do not
extend to any property or assets of any Loan Party; and
(w)    other Liens securing Indebtedness and other obligations in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding.


97





--------------------------------------------------------------------------------





Section 8.4    Financial Condition. The Parent and the Borrower will not permit:
(a)    Free Cash Flow. (i) The negative Free Cash Flow for the Rolling Period
ending on the last day of each Fiscal Quarter beginning with the Rolling Period
ending on March 31, 2019 to exceed $400 million and (ii) the negative Free Cash
Flow for the period commencing on January 1, 2019 and ending on the last day of
each Fiscal Quarter to exceed $550 million in the aggregate.
Section 8.5    Investments. No Loan Party will, and will not permit any of its
Subsidiaries to, make, incur, assume or suffer to exist any Investment in any
other Person, except:
(a)    Investments existing on the Restatement Date and identified in Schedule
8.5(a) (“Existing Investments”) and any extensions, renewals or reinvestments
thereof;
(b)    Investments held by such Loan Party in the form of cash and Cash
Equivalent Investments and Investments made pursuant to the Borrower Investment
Policy;
(c)    Investments (i) comprising the Equity Interests of Subsidiaries of the
Borrower set forth in Schedule 6.8 (“Initial Capitalization”), (ii) additional
Investments by any Loan Party in another Loan Party, (iii) additional
Investments by Subsidiaries of the Parent that are not Loan Parties in the
Parent or any Subsidiary of the Parent, and (iv) additional Investments by any
Loan Party in other Subsidiaries that are not Loan Parties (including
acquisitions of Excluded Foreign Subsidiaries to the extent such acquisitions
otherwise satisfy the requirements for Permitted Acquisitions); provided that
the aggregate amount of such Investments made pursuant to this clause (c)(iv)
shall not exceed $10,000,000 at any time outstanding;
(d)    intercompany loans, payables and Contingent Liabilities permitted by
Section 8.2(d) or Section 8.2(g);
(e)    notes payable to, or Equity Interests issued by, account debtors, to the
Parent or any of its Subsidiaries in good faith settlement of delinquent
obligations or pursuant to any plan of reorganization or similar proceeding upon
the bankruptcy or insolvency of any such account debtor to the extent reasonably
necessary in order to prevent or limit loss;
(f)    Investments in the form of Swap Agreements permitted by Section 8.2(b);
(g)    loans and advances to present employees, directors, members of
management, officers, managers or consultants of the Parent and its Subsidiaries
in the ordinary course of business for travel, entertainment, education,
relocation and analogous ordinary business purposes made pursuant to this clause
(g) in an aggregate amount (determined without regard to any write-downs or
write-offs of such loans and advances) not to exceed $2,000,000 at any time
outstanding;
(h)    Investments held by a Subsidiary of the Parent acquired after the
Restatement Date or of a Person merged, amalgamated or consolidated with or into
the Borrower


98





--------------------------------------------------------------------------------





or any of its Subsidiaries, in each case, in accordance with this Section and
Section 8.8, to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, Division, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
Division, amalgamation or consolidation;
(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(j)    Investments consisting of purchases and acquisitions of supplies, goods,
materials and equipment, in each case in the ordinary course of business;
(k)    Investments consisting of (i) prepaid expenses, negotiable instruments
held for collection, bid, performance, workers’ compensation and other similar
deposits made in the ordinary course of business or (ii) lease, utility and
other similar deposits made in the ordinary course of business;
(l)    Investments made by the Parent or any Subsidiary that consist of
consideration received in connection with an Asset Sale made in compliance with
Section 8.9 (other than clause (d) thereof);
(m)    purchases of Equity Interests of the Parent to the extent permitted
pursuant to Section 8.6 (other than clause (a)(iii) thereof);
(n)    Permitted Acquisitions and any Investments in connection with a Permitted
Bond Hedge Transaction or Permitted Structured Repurchase Transaction;
(o)    Investments in the ordinary course of business consisting of U.C.C.
Article 3 endorsements for collection or deposit and U.C.C. Article 4 customary
trade arrangements with customers in the ordinary course of business;
(p)    Investments consisting of deposits, prepayments and other advances made
in the ordinary course of business to distributors, suppliers, licensors and
licensees;
(q)    Investments made in connection with obtaining, maintaining or renewing
client and customer contracts in the ordinary course of business;
(r)    [reserved];
(s)    Investments in Joint Ventures of the Parent or any of its Subsidiaries
made pursuant to this clause (s) in an aggregate amount at any time outstanding
not to exceed $30,000,000;
(t)    other Investments made pursuant to this clause (t) not exceeding
$30,000,000 in the aggregate at any time outstanding;


99





--------------------------------------------------------------------------------





(u)    Investments by any Loan Party in other Subsidiaries that are not Loan
Parties; provided that, (i) after giving effect thereto the Loan Parties are in
compliance with the financial covenant set forth in Section 8.4 as of the end of
the most recent Fiscal Quarter for which financial statements have been
delivered pursuant to Section 7.1(a) or Section 7.1(b) hereunder; and
(v)    guarantees by Parent or any Subsidiary of leases (other than capital
leases), contracts, or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business.
Section 8.6    Restricted Payments; Payments on Other Indebtedness.
(a)    Restricted Payments. The Parent and the Borrower will not, and will not
permit any of its Subsidiaries to (notwithstanding the terms of any
Organizational Document or any other agreement or instrument), directly or
indirectly, declare, pay or make on or on account of any of its Equity Interests
any dividend, distribution or other payment, whether on account of the purchase,
redemption, sinking or analogous fund, retirement or defeasance of any Equity
Interests and whether in cash, property or obligations (other than dividends or
distributions payable solely in its Equity Interests, warrants to purchase its
Equity Interests or split ups or reclassifications of its Equity Interests into
additional or other shares of its Equity Interests), or apply, or permit any of
its Subsidiaries to apply, any of its funds, property or assets to the purchase,
redemption, sinking or analogous fund, retirement or defeasance of, any such
Equity Interests (any such payment, a “Restricted Payment”), except:
(i)    the Parent may (A) repurchase Equity Interests of the Parent from present
or former employees, directors, members of management, officers, managers or
consultants of the Parent and its Subsidiaries to the extent that the proceeds
of such repurchases are applied to satisfy withholding tax obligations arising
in connection with the vesting of restricted Equity Interests and (B) make other
Restricted Payments; provided that, solely in the case of this clause (B), both
before and after giving effect to such Restricted Payment: (I) as of the end of
the most recent Fiscal Quarter for which financial statements have been
delivered pursuant to Section 7.1(a) or Section 7.1(b) hereunder, the Parent and
its Subsidiaries shall be in compliance with Section 8.4; (II) the aggregate
amount of such Restricted Payments made pursuant to this clause (B) shall not
exceed $50,000,000 in the aggregate in any Fiscal Year and $100,000,000 in the
aggregate during the term of this Agreement and (III) no Default or Event of
Default shall exist or result therefrom;
(ii)    (A) each Subsidiary may make Restricted Payments to a Loan Party and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made and (B) each Subsidiary that is
not a Loan Party may make Restricted Payments to any other Subsidiary that is
not a Loan Party and any other Person that owns a direct Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;


100





--------------------------------------------------------------------------------





(iii)    the Parent and its Subsidiaries may make Restricted Payments in order
to effect an Investment permitted by Section 8.5 (other than clause (m)
thereof);
(iv)    the Borrower may make dividends, distributions and other payments to the
Parent (including to any Loan Party which is owned directly or indirectly by the
Parent and such Loan Party directly or indirectly owns the Borrower) for the
purpose of the Parent paying its actual (including estimated Tax payments
required under applicable Law) federal, state and local (and franchise Taxes
imposed in lieu of) Taxes on behalf of such consolidated (or any unitary or
combined under applicable state Law) Tax group; provided, however, that such
dividends, distributions or other payments, as the case may be, are applied
promptly to the payment of such Taxes; provided further, however, that (x) in no
event shall the total dividends, distributions or other payments paid by the
Borrower to the Parent pursuant to this clause exceed the amount of Taxes that
would have been payable by the Borrower if the Borrower was not consolidated
with the Parent for Tax purposes and (y) any Tax refunds received by the Parent
and attributable to the Parent and its Subsidiaries shall be returned promptly
to the Borrower or the applicable Subsidiary;
(v)    the Borrower may make dividends, distributions and other payments to the
Parent (including to any Loan Party which is owned directly or indirectly by the
Parent and such Loan Party directly or indirectly owns the Borrower) for the
purpose of the Parent (A) paying its corporate overhead expenses that are
incurred in the ordinary course of business on an arm’s-length basis and
expenses required to maintain its corporate existence; and (B) making Restricted
Payments permitted pursuant to clause (i) above; provided that as of the date of
such dividend, distribution or other payment, the Parent and its Subsidiaries
are in compliance with each of the requirements set forth therein;
(vi)    the Parent may make (I)(a) the payment of the premium to the Hedge
Provider due under and determined in accordance with the Permitted Bond Hedge
Transaction or (b) any payments or deliveries to the Hedge Provider required
under and determined in accordance with the Permitted Warrant Transaction, in
each case, (i) by delivery of the Parent’s Equity Interests upon settlement
thereof or (ii) by (A) payment of an early termination amount thereof in common
stock upon any early termination thereof or (B) set-off against the related
Permitted Bond Hedge Transaction or (II) any payments (other than any payment(s)
of any premium(s), prepayment amount(s), strike price(s) or other applicable
purchase price, costs, expenses or any other payments (whether absolute or
contingent) for a Permitted Structured Repurchase Transaction at the time of
entry into such Permitted Structured Repurchase Transaction) or deliveries to a
Structured Repurchase Dealer required under and determined in accordance with a
Permitted Structured Repurchase Transaction, in each case, (i) by delivery of
the Parent’s Equity Interests upon settlement thereof or (ii) by payment of an
early termination amount thereof in common stock upon any early termination
thereof; and
(vii)    the Parent may make Restricted Payments in connection with repurchases
of Equity Interests of the Parent (including payment(s) of any premium(s),
prepayment amount(s), strike price(s) or other applicable purchase price, costs,
expenses or


101





--------------------------------------------------------------------------------





any other payment (whether absolute or contingent) for a Permitted Structured
Repurchase Transaction that, at the time of entry into such Permitted Structured
Repurchase Transaction, does not, and during the term of this Agreement, will
not, exceed the amount permitted to be paid by the Parent in respect of
repurchases of the Parent’s Equity Interests pursuant to the immediately
following proviso); provided that both before and after giving effect to any
such repurchase: (A) the Parent and its Subsidiaries shall be in compliance with
Section 8.4; (B) the aggregate amount of such Restricted Payments (but excluding
Restricted Payments in respect of any Permitted Option Premium) shall not
exceed, during the term of this Agreement, the sum of (x) $150,000,000, plus (y)
the aggregate net cash proceeds, if any, paid to the Parent in connection with
any repurchase of Equity Interests of the Parent (including any Permitted
Structured Repurchase Transaction), as set forth in the most recently delivered
Compliance Certificate and (C) no Default or Event of Default shall exist or
result therefrom.
(b)    Payments on Other Indebtedness. No Loan Party shall make or permit any of
their Subsidiaries to make or agree to make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness that is by its terms
expressly subordinated in right of payment to the Obligations, except (a)
regularly scheduled payments of interest or principal and payment of expenses
and fees as and when due (to the extent not prohibited by any applicable
subordination arrangements), (b) to the extent in connection with any Permitted
Refinancing Indebtedness permitted by Section 8.2, (c) payment of Indebtedness
owed by a Subsidiary of the Borrower that is not a Loan Party to a Loan Party
(other than Parent) and (d) to the extent that after giving effect thereto the
Loan Parties are in compliance with the financial covenant set forth in Section
8.4 as of the end of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 7.1(a) or Section 7.1(b)
hereunder (provided that the aggregate amount of payments made pursuant to this
clause (d) shall not exceed $10,000,000).
Section 8.7    Anti-Corruption Laws.
(a)    The Borrower will not directly, or to the Borrower’s knowledge
indirectly, use the proceeds of the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to the Parent or any
Subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor or otherwise).
(b)    No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, for any payments that could constitute a violation of
any applicable anti-bribery Law.
Section 8.8    Fundamental Changes, etc. The Parent and the Borrower will not,
and will not permit any of their Subsidiaries to, liquidate or dissolve,
consolidate or amalgamate with, or merge into or with, any other Person,
consummate a Division as the Dividing Person, or sell, lease, transfer or
otherwise dispose of (in each case in one transaction or series of transactions)
all or


102





--------------------------------------------------------------------------------





substantially all of its assets, other than the following if, other than in the
case of clauses (e) and (f), no Default or Event of Default has occurred and is
continuing immediately before or after giving effect thereto:
(a)    any Subsidiary may merge, amalgamate, liquidate, dissolve or consolidate
with or into (i) the Borrower (provided that the Borrower is the surviving
entity) or (ii) any other Subsidiary (provided that when any Loan Party is
merging with another Subsidiary, such Loan Party shall be the surviving entity);
(b)    any Loan Party may sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Loan Party;
(c)    any Subsidiary of the Parent that is not a Loan Party may sell, lease,
transfer or otherwise dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party;
(d)    in connection with any Permitted Acquisition, the Parent or any
Subsidiary of the Parent may consolidate or amalgamate with, or merge into or
with, any other Person or permit any other Person to consolidate or amalgamate
with, or merge into or with, it; provided that (i) in the case of any merger,
consolidation or amalgamation to which the Parent is not a party, the surviving
entity shall be a direct or indirect Wholly-Owned Subsidiary of a Loan Party;
(ii) in the case of any merger, consolidation or amalgamation to which the
Borrower is a party, the Borrower shall be the surviving Person; (iii) in the
case of any merger, consolidation or amalgamation in which the Parent is a
party, the Parent shall be the surviving Person; and (iv) in the case of any
merger, consolidation or amalgamation to which any Loan Party (other than the
Borrower) is a party, the surviving Person in such merger is, or becomes, a Loan
Party;
(e)    in connection with any Asset Sales made in compliance with Section 8.9;
(f)    in connection with Investments made in compliance with Section 8.5; and
(g)    any Subsidiary that is an LLC may consummate a Division as the Dividing
Person if, immediately upon the consummation of the Division, the assets of the
applicable Dividing Person are held by one or more Wholly-Owned Subsidiaries at
such time, or, with respect to assets not so held by one or more Wholly-Owned
Subsidiaries, such Division, in the aggregate, would otherwise result in an
Asset Sale permitted by Section 8.9(j).
Section 8.9    Asset Dispositions, etc. No Loan Party will, and will not permit
any of its Subsidiaries to, sell, transfer, lease, contribute or otherwise
convey or dispose of (in each case in one transaction or series of transactions
and whether effected pursuant to a Division or otherwise) all or any part of its
assets or property (including Accounts, Inventory and Equity Interests owned by
any Loan Party and any of their Subsidiaries) to any Person (each an “Asset
Sale”), except:


103





--------------------------------------------------------------------------------





(a)    if such sale, transfer, lease, contribution, conveyance or disposition is
(i) of Inventory in the ordinary course of business, (ii) of cash or Cash
Equivalent Investments in the ordinary course of business or (iii) of
Investments made pursuant to the Borrower Investment Policy;
(b)    in respect of (i) property that is surplus, worn out or obsolete or no
longer useful in the ordinary course of business and is sold, transferred,
leased, contributed, conveyed or disposed of in the ordinary course of business
or (ii) assets that are subject to damage or destruction, or a condemnation
proceeding instituted by a Governmental Authority;
(c)    if such sale, transfer, lease, conveyance or disposition is a Permitted
Disposition;
(d)    if such sale, transfer, lease, conveyance or other disposition is
permitted by Section 8.8 (other than clause (e) thereof) or is in the form of an
Investment permitted pursuant to Section 8.5 (other than clause (l) thereof);
(e)    sales, transfers, leases, conveyances or other dispositions of Equipment
or real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such transaction are reasonably promptly applied to the purchase price of
such replacement property;
(f)    sales, transfers, conveyances or dispositions of accounts receivable in
the ordinary course of business in connection with the collection or compromise
thereof (other than in connection with factoring programs, receivables programs
or other similar programs);
(g)    sales, transfers, leases, conveyances or other dispositions consisting of
exclusive licenses permitted under Section 8.3(m), provided, however, that such
exclusive licenses shall consist of licenses granted in the ordinary course of
the Parent or other Loan Parties’ business;
(h)    the unwinding of any Swap Agreement in accordance with its terms;
(i)    dispositions and/or terminations of leases, subleases, licenses or
sublicenses which (i) are in the ordinary course of business and (ii) do not
materially interfere with the material business of the Parent or its
Subsidiaries; and
(j)    sales, transfers or dispositions of assets (i) among Loan Parties, (ii)
among Subsidiaries of the Parent that are not Loan Parties, (iii) by any
Subsidiary of the Parent to any Loan Party and (iv) by any Loan Party to any
Subsidiary of the Parent that is not a Loan Party; provided that, solely in the
case of this clause (iv), (A) no Event of Default shall have occurred and be
continuing immediately before or after giving effect to any such sale, transfer
or disposition on a Pro Forma Basis and (B) the aggregate fair market value (as
determined by the Borrower in good faith) of assets sold, transferred or
disposed of in any Fiscal Year pursuant to this clause (j)(iv) shall not exceed
$10,000,000.


104





--------------------------------------------------------------------------------





Section 8.10    Modification of Certain Agreements. No Loan Party will, and will
not permit any of its Subsidiaries to, consent to any amendment, supplement,
waiver or other modification of any of their Organizational Documents or any
material agreement to which it is a party, other than any amendments,
supplements, waivers or other modifications that do not materially and adversely
affect (a) the Administrative Agent’s or the Lenders’ interests in the
Collateral or (b) the likelihood of payment of the Loans under the Loan
Documents.
Section 8.11    Transactions with Affiliates. No Loan Party will, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving aggregate consideration in excess of $1,000,000, except:
(a) transactions that are on terms not materially less favorable to such Loan
Party or such Subsidiary than those that could be obtained at such time in a
comparable transaction on an arm’s-length basis from unrelated third parties (as
determined by the Borrower in good faith); (b) (i) transactions between or among
the Loan Parties and (ii) transactions between or among the non-Loan Parties;
(c) transactions that are otherwise expressly permitted by the terms of this
Agreement and the other Loan Documents (including Investments permitted by
Section 8.5 and Restricted Payments permitted by Section 8.6); (d) reasonable
and customary director, officer and employee compensation (including bonuses)
and other benefits (including retirement, health, equity compensation and other
benefit plans) and indemnification arrangements, in each case approved by the
board of directors or applicable senior management of the Parent; (e)
intercompany transactions undertaken in good faith for the purpose of improving
the tax efficiency of the Parent and its Subsidiaries so long as such
transactions are not materially adverse to the Lenders and will not materially
adversely affect the nature of the guarantees or the Collateral; (f) [reserved];
(g) [reserved]; (h) (i) any employment, consulting, service or termination
agreement, or customary indemnification arrangements, entered into by the Parent
or any of its Subsidiaries with current, former or future officers, directors,
employees, managers, consultants and independent contractors of the Parent or
any of its Subsidiaries, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with current, former or future officers, directors, employees,
managers, consultants and independent contractors of the Parent or any of its
Subsidiaries and (iii) any payment of compensation or other employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers officers, directors, employees, managers,
consultants and independent contractors of the Parent or any of its Subsidiaries
(including amounts paid pursuant to any management equity plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, stock option or similar plans and any successor plan
thereto and any supplemental executive retirement benefit plans or
arrangements), in each case, entered into in the ordinary course of business;
(i) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business; (j)
[reserved]; (k) (i) intellectual property licenses in the ordinary course of
business and (ii) intercompany intellectual property licenses and research and
development agreements in the ordinary course of business; and (l) transactions
that have been approved by a majority of the disinterested members of the board
of directors of the Parent, as evidenced by resolutions adopted by the board of
directors of the Parent and delivered to the Administrative Agent.


105





--------------------------------------------------------------------------------





Section 8.12    Negative Pledges, Restrictive Agreements, etc. The Parent and
the Borrower will not, and will not permit any of their Subsidiaries to, enter
into any agreement (excluding this Agreement and any other Loan Document)
prohibiting or restricting:
(a)    the ability of the Parent or any Subsidiary (other than an Excluded
Subsidiary) to guarantee the Indebtedness of the Borrower and the other Loan
Parties under the Loan Documents;
(b)    the ability of the Parent or any of its Subsidiaries (other than an
Excluded Subsidiary) to create or assume any Lien upon its properties, revenues
or assets, whether now owned or hereafter acquired; or
(c)    the ability of any Subsidiary of the Borrower to make any payments,
directly or indirectly, to the Borrower by way of dividends, distributions,
return on equity, advances, repayments of loans or advances, reimbursements of
management and other intercompany charges, expenses and accruals or other
returns on investments, or any other agreement or arrangement which restricts
the ability of any such Subsidiary to make any payment or transfer any property
or asset, directly or indirectly, to the Borrower;
provided that, the foregoing shall not, in any event, prohibit (i) restrictions
imposed by any agreement relating to Liens permitted by Section 8.3 if such
restrictions apply only to the property subject to such permitted Liens; (ii)
customary restrictions contained in agreements relating to the sale of assets
(including Equity Interests) pending the closing of such sale if such
restrictions apply only to the assets to be sold; (iii) customary provisions in
licenses and of Intellectual Property entered into in the ordinary course of
business that do not materially interfere with the business of the Parent and
its Subsidiaries; (iv) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of either the Parent or any of their
Subsidiaries; (v) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business; (vi) restrictions assumed in
connection with any acquisition of assets (including Equity Interests of any
Person), so long as such restrictions relate solely to the assets so acquired
(or the Person or Persons bound thereby) and were not entered into solely in
contemplation of such acquisition; (vii) in the case of any Joint Venture which
is not a Loan Party, restrictions in such Joint Venture’s Organizational
Documents on the pledge of Equity Interests of such Joint Venture so long as the
Investment in such Joint Venture is otherwise permitted by Section 8.5; (viii)
restrictions any agreements governing secured Indebtedness otherwise permitted
by this Agreement (other than second Lien or subordinated Indebtedness) so long
as such restrictions apply only to the property or assets securing such
Indebtedness; (ix) restrictions in any agreement governing Indebtedness incurred
pursuant to Section 8.2(f); provided that any such restriction contained therein
relates only to the asset or assets financed thereby; (x) the terms of
applicable Law; (xi) restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business; and (xii)
restrictions on the disposition or distribution of assets in joint venture
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements so long as such restrictions apply only to the property or assets
that are the subject of such agreements (or the Persons the Equity Interests of
which are the subject of such agreement).


106





--------------------------------------------------------------------------------





Section 8.13    Fiscal Year-End, etc. The Loan Parties will not, and will not
permit any of their Subsidiaries to, change its Fiscal Year. In addition, except
as required or permitted by GAAP neither the Loan Parties nor any of their
Subsidiaries shall make any significant change in its accounting treatment or
reporting practices.
Section 8.14    Limitation on Sale and Leaseback Transactions. The Loan Parties
will not, and will not permit any of their Subsidiaries to, enter into any
arrangement with any Person whereby in a substantially contemporaneous
transaction the Loan Parties or any of their Subsidiaries sells or transfers all
or substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset, other
than (a) any lease arrangements where such Loan Party or such Subsidiary is
considered the owner for accounting purposes only, (b) build to suit leases, to
the extent such Loan Party or its Subsidiary is involved in the construction of
structural improvements or takes construction risk prior to commencement of a
lease, and which in all cases is characterized on the Parent’s balance sheet as
“Lease Financing Obligations” or any replacement term in accordance with GAAP or
(c) any other arrangements so long as the fair market value of the assets
subject thereto does not exceed $10,000,000 in the aggregate during the term of
this Agreement.
Section 8.15    [Reserved].
Section 8.16    [Reserved].
Section 8.17    Deposit Account Control Agreements. The Borrower will not, and
will not permit any other Loan Party to, have any Deposit Account other than
Excluded Accounts unless the same is subject to a Deposit Account Control
Agreement.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
Section 9.1    Events of Default. Each of the following events or occurrences
described in this Section shall constitute an “Event of Default”.
9.1.1    Non-Payment of Obligations. Any Loan Party shall fail to (a) pay when
due of any principal on any Loan or any Reimbursement Obligation; or (b) pay
within five (5) Business Days after the same becomes due, interest on a Credit
Extension, fee, indemnity or other amount hereunder or under any other Loan
Document.
9.1.2    Breach of Representations and Warranties. Any representation or
warranty of any Loan Party made or deemed to be made hereunder, in any other
Loan Document or in any other writing or certificate furnished by or on behalf
of any Loan Party to any Lender Party in connection with this Agreement or any
such other Loan Document (including any certificates delivered pursuant to
Article V), is or shall be incorrect in any material respect when made (or in
all respects if such representation or warranty is qualified as to materiality).
9.1.3    Non Performance of Certain Covenants and Obligations. Any Loan Party
shall default in the due performance and observance of any of its obligations
under Section 4.11 or


107





--------------------------------------------------------------------------------





Section 7.1 (subject to a five (5) Business Day grace period with respect to
Section 7.1, except with respect to Section 7.1(g), for which there will be no
grace period), Section 7.3(b) (with regard to maintenance of legal existence),
or Article VIII.
9.1.4    Non Performance of Other Covenants and Obligations. Any Loan Party
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document (other than items covered by
Section 9.1.1 or 9.1.3), and such default shall continue unremedied for a period
of thirty (30) days after the earlier of (a) notice thereof from the
Administrative Agent to the Borrower and (b) the date that the Borrower has
knowledge of such failure.
9.1.5    Default on Other Indebtedness. (a) (i) A default shall occur in the
payment when due, whether by scheduled repayment, prepayment, acceleration or
otherwise, in respect of any Material Indebtedness (after the application of any
grace period, if any, provided in the agreement pursuant to which such
Indebtedness was created) (other than Material Indebtedness described under Swap
Agreements described in clause (ii) hereof) of any Loan Party or any of its
Subsidiaries or a default shall occur in the performance or observance of any
obligation or condition in respect of any Material Indebtedness if the effect of
such default is to either (x) accelerate the maturity of any such Material
Indebtedness or (y) permit the holder or holders of such Indebtedness, or any
trustee or agent for such holders, to cause such Material Indebtedness to become
due and payable prior to its expressed maturity or (ii) there occurs under any
Swap Agreement between the Parent or any of its Subsidiaries, on the one hand,
and a counterparty, on the other hand, an Early Termination Date (as defined in
such Swap Agreement) resulting from (a) any event of default under such Swap
Agreement as to which the Parent or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Agreement) or (b) any Termination Event (as
defined in such Swap Agreement) under such Swap Agreement as to which the Parent
or any Subsidiary thereof is an Affected Party (as defined in such Swap
Agreement) and, in either event, if the counterparty is not a Lender or an
Affiliate of a Lender, the Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than $30,000,000.
9.1.6    Judgments. Any (a) monetary final and non-appealable judgment, writs or
warrants of attachment, executions or similar processes involving any aggregate
amount (to the extent not paid or fully covered by insurance maintained in
accordance with the requirements of this Agreement and as to which the relevant
insurance company does not dispute coverage) in excess of $15,000,000 shall be
rendered against any Loan Party or any of its Subsidiaries or any of their
respective properties or (b) non-monetary final and non-appealable judgment
shall be rendered against any Loan Party or any of its Subsidiaries that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and, in either case, (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of forty-five (45) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal, bond or
otherwise, shall not be in effect.
9.1.7    ERISA Events. An ERISA Event shall have occurred that, individually or
when taken together with all other ERISA Events that have occurred and are
continuing, could reasonably be expected to have a Material Adverse Effect.


108





--------------------------------------------------------------------------------





9.1.8    Change in Control. Any Change in Control shall occur.
9.1.9    Bankruptcy, Insolvency, etc. Any Loan Party or any of its Subsidiaries
shall:
(a)    generally fail to pay debts as they become due, or admit in writing its
inability to pay debts as they become due;
(b)    apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator, or other custodian for any Loan Party or any of its
Subsidiaries or any property of any thereof, or make a general assignment for
the benefit of creditors;
(c)    in the absence of such application, consent or acquiescence, permit or
suffer to exist the involuntary appointment of a trustee, receiver, sequestrator
or other custodian for any Loan Party or any of its Subsidiaries or for a
substantial part of the property of any thereof, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within sixty (60) days;
or
(d)    permit or suffer to exist the involuntary commencement of, or voluntarily
commence, any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any Debtor Relief Laws, or permit or suffer to exist the
involuntary commencement of, or voluntarily commence, any dissolution, winding
up or liquidation proceeding, in each case, by or against any Loan Party or any
of its Subsidiaries; provided, however, that if not commenced by any such Loan
Party or any of its Subsidiaries such proceeding shall be consented to or
acquiesced in by any such Loan Party or any of its Subsidiaries, or shall result
in the entry of an order for relief or shall remain for sixty (60) days
undismissed or unstayed.
9.1.10    Impairment of Loan Documents, Security, etc. Any Loan Document shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of any Loan Party that is a party thereto; any Loan Party shall,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability; or any Lien or security interest in favor of
the Administrative Agent for the benefit of the Secured Parties securing (or
required to secure) any Obligation, to the extent required by the Loan
Documents, shall, in whole or in part, cease to be a perfected first priority
security interest (subject to Liens permitted by Section 8.3) and other than by
reason of the failure of the Administrative Agent to retain possession of the
Collateral physically delivered to it or the Administrative Agent’s failure to
timely file UCC continuation statements or intellectual property security
agreements with the applicable intellectual property offices.
Section 9.2    Action if Bankruptcy. If any Event of Default described in
Section 9.1.9 shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations (solely arising under clause (a) of the
definition thereof unless such Obligations provide otherwise) shall
automatically become immediately due and payable, without notice or demand.


109





--------------------------------------------------------------------------------





Section 9.3    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 9.1.9) shall occur and be
continuing for any reason, whether voluntary or involuntary, the Administrative
Agent, may, and upon the direction of the Required Lenders, shall, by notice to
the Borrower declare all or any portion of the outstanding principal amount of
the Loans and other Obligations (solely arising under clause (a) of the
definition thereof unless such Obligations provide otherwise) to be due and
payable and the Commitments (if not theretofore terminated) to be terminated,
whereupon (without further notice, demand or presentment) the full unpaid amount
of such Loans and other Obligations (solely arising under clause (a) of the
definition thereof unless such Obligations provide otherwise) which shall be so
declared due and payable shall become immediately due and payable and the
Commitments shall terminate.
Section 9.4    Foreclosure on Collateral. If any Event of Default shall occur
and be continuing, the Administrative Agent shall have, in addition to all
rights and remedies provided for in the U.C.C. and applicable Law, all such
rights (including the right of foreclosure) with respect to the Collateral as
provided in the Security Agreement, each other Collateral Document and each
other Loan Document.
Section 9.5    Appointment of Administrative Agent as Attorney in Fact. The
Parent and the Borrower hereby constitute and appoint the Administrative Agent
as their attorney in fact with full authority in the place and stead of them and
in the name of each of them, from time to time in the Administrative Agent’s
discretion while any Event of Default is continuing, to take any action and to
execute any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes of this Agreement and any other Loan
Document, including to: (a) ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral; (b) enforce the obligations of any
account debtor or other Person obligated on the Collateral and enforce the
rights of any Loan Party with respect to such obligations and to any property
that secures such obligations; (c) file any claims or take any action or
institute any proceedings that the Administrative Agent may deem necessary or
desirable for the collection of or to preserve the value of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent and
the Lenders with respect to any of the Collateral; (d) pay or discharge Taxes or
Liens levied or placed upon or threatened against the Collateral in amounts
necessary to discharge the same as determined by the Administrative Agent in its
sole discretion (all of such payments made by the Administrative Agent shall
become Obligations, due and payable immediately without demand); (e) sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, assignments, verifications and notices in connection with
the Accounts, chattel paper or general intangibles and other documents relating
to the Collateral; (f) take any act required of any Loan Party under this
Agreement or any other Loan Document; and (g) sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and to do, at the Administrative Agent’s option and
the Borrower’s expense, at any time, all acts and things that the Administrative
Agent deems necessary to protect, preserve or realize upon the Collateral. The
Parent and the Borrower hereby ratify and approve all acts of the Administrative
Agent made or taken pursuant to this Section, agree to cooperate with the
exercise by the Administrative Agent in the exercise of its rights pursuant to


110





--------------------------------------------------------------------------------





this Section and shall not, either directly or indirectly, take or fail to take
any action which could impair, in any respect, any action taken by the
Administrative Agent pursuant to this Section. The appointment pursuant to this
Section of the Administrative Agent as the Parent’s and the Borrower’s attorney
and the Administrative Agent’s rights and powers are coupled with an interest
and are irrevocable, so long as any of the Commitments hereunder shall be in
effect and until payment in full in cash of all Obligations (other than
unasserted contingent indemnification liabilities and Cash Management
Liabilities and Swap Liabilities as to which no claim has been asserted).
Section 9.6    Payments Upon Acceleration. After the occurrence of an Event of
Default and the acceleration of the Obligations pursuant to Section 9.2 or
Section 9.3, the Administrative Agent shall apply all payments in respect of the
Obligations and all proceeds of Collateral to the Obligations in the following
order:
(a)    first, to pay Obligations in respect of any fees, expenses or indemnities
then due to the Administrative Agent (including, without limitation, fees and
expenses referred to in Section 3.3, Section 11.3 and Section 11.4), whether or
not the same is allowed in any bankruptcy or insolvency proceeding of any Loan
Party;
(b)    second, to pay Obligations (other than Swap Liabilities and Cash
Management Liabilities) in respect of any fees, expenses or indemnities then due
to the Lenders and the L/C Issuers, whether or not the same is allowed in any
bankruptcy or insolvency proceeding of any Loan Party;
(c)    third, to pay interest due in respect of the Loans and Letters of Credit
(whether or not the same is allowed in any bankruptcy or insolvency proceeding
of any Loan Party);
(d)    fourth, to (i) pay the principal outstanding with respect to the Loans
and Reimbursement Obligations and (ii) Cash Collateralize all other Letter of
Credit Outstandings (in an amount equal to 103% of such Letter of Credit
Outstandings) on terms and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each applicable L/C
Issuer;
(e)    fifth, to pay Obligations in respect of (x) Cash Management Liabilities
and (y) Swap Liabilities, in each case, between the Parent or any of its
Subsidiaries, on the one hand, and a Lender or an Affiliate of a Lender, on the
other hand);
(f)    sixth, to pay all other Obligations (including in respect of Swap
Liabilities between the Parent or any of its Subsidiaries, on the one hand, and
a Specified Counterparty that is not a Lender or an Affiliate of a Lender, on
the other hand); and
(g)    seventh, to pay who may be lawfully entitled thereto, including any Loan
Party.
(h)    In carrying out the foregoing, (i) amounts received shall be applied in
the numerical order of each category and shall only be applied to the next
succeeding category after all amounts in the preceding category have been paid
in full in cash and (ii) amounts owing


111





--------------------------------------------------------------------------------





to each relevant Lender Party in clauses (b) through (e) shall be allocated to
the payment of the relevant Obligations ratably, based on the proportion of each
Lender Party’s (or, in the case of Cash Management Liabilities and Swap
Liabilities that are referred to above, each such Lender Party’s Affiliates)
interest in the aggregate outstanding Obligations described in each such
relevant clause.
This Section 9.6 shall replace the provisions of 4.9 of the Security Agreement.
Section 9.7    Swap Liabilities and Cash Management Liabilities. Except as
otherwise expressly set forth in this Agreement or in any Guaranty or any
Collateral Document, no Secured Party that obtains the benefits of Section 9.6
as a result of holding Swap Liabilities or Cash Management Liabilities in
accordance with the terms of this Agreement, any Guaranty or any Collateral
Document by virtue of the provisions of this Agreement or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision in this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Swap
Liabilities or Cash Management Liabilities unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Party.
ARTICLE X
THE ADMINISTRATIVE AGENT
Section 10.1    Appointment; Lender Indemnification.
(a)    Each Lender and L/C Issuer hereby irrevocably appoints Citibank to act on
its behalf as Administrative Agent under and for purposes of this Agreement and
each other Loan Document. Each Lender and L/C Issuer authorizes the
Administrative Agent to act on behalf of such Lender and L/C Issuer under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto. In
performing its duties hereunder the Administrative Agent is acting solely on
behalf of itself, the Lenders and the L/C Issuers, and shall not have any
fiduciary, trust or similar relationship with any Loan Party. Without limiting
the foregoing, the parties agree that the duties of the Administrative Agent
shall be mechanical and administrative in nature. Except for the Borrower’s
consultation and notification rights provided in Section 10.5, the provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuers, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Document (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligation arising under any agency
doctrine or any applicable Law. Instead such term is


112





--------------------------------------------------------------------------------





used as a matter of market custom and intended to create or reflect only an
administrative relationship between contracting parties.
(b)    The Administrative Agent shall not be required to take any action
hereunder or under any other Loan Document, or to prosecute or defend any suit
in respect of this Agreement, the Notes or any other Loan Document, unless it is
indemnified hereunder to its satisfaction. If any indemnity in favor of the
Administrative Agent shall be or become, in the determination of the
Administrative Agent, inadequate, the Administrative Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.
Section 10.2    Exculpation.
(a)    Neither the Administrative Agent, nor any of its Related Parties, shall
be liable to any Lender or L/C Issuer for any action taken or omitted to be
taken by it under this Agreement or any other Loan Document, or in connection
herewith or therewith, except as determined by a final non appealable judgment
of a court of competent jurisdiction to have resulted from its or his own
willful misconduct or gross negligence. Under no circumstances shall the
Administrative Agent or its Related Parties be responsible for, incur any
liability with respect to, or have any duty to ascertain or inquire into: (i)
any representations or warranties or statements made by any Loan Party in
connection with any Loan Document; (ii) the effectiveness, enforceability,
validity or due execution of any Loan Document; (iii) the creation, perfection
or priority of any Liens purported to be created by any Collateral Document or
any other Loan Documents; (iv) the validity, genuineness, enforceability,
existence, value or sufficiency of, or taking any action with respect to the
care, protection or preservation of, any Collateral; (v) the performance or
observance by any Loan Party of any covenants or agreements or other terms or
conditions contained in the Loan Documents; (vi) the contents of any
certificate, report or document delivered pursuant to or in connection with any
Loan Document; (vii) the satisfaction of any conditions (including any
conditions set forth in Article V) set forth in the Loan Documents; (viii) the
existence of any Default or Event of Default; or (ix) the financial condition of
any Loan Party or (x) compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (A) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (B) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution. The Administrative Agent may share
the list of Disqualified Institutions with Lenders and/or L/C Issuers upon
request, and the Administrative Agent may post the list of Disqualified
Institutions to the Platform.
(b)    The Administrative Agent (i) is not required to make any inquiry
respecting the performance by any Loan Party of its obligations hereunder or
under any other Loan Document (other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent), and any such inquiry
which may be made by the Administrative Agent shall not obligate it to make any
further inquiry or to take any action; (ii) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, or be
liable for the


113





--------------------------------------------------------------------------------





failure to disclose, any information relating to any Loan Party or any of their
Affiliates that is communicated to or obtained by the Administrative Agent or
any of its Affiliates; (iii) shall not be deemed to have knowledge of the
existence of any Default or Event of Default unless it has received written
notice from an Authorized Officer or a Lender that specifically refers to and
describes the same; (iv) shall not be subject to any fiduciary or other implied
duties, regardless of whether any Default or Event of Default has occurred and
is continuing; and (v) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other percentage of the Lenders as shall be expressly
provided for herein), provided that the Administrative Agent shall not, in any
event, be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law.
(c)    The Administrative Agent shall not in any event be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.1).
Section 10.3    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 10.4    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise any and all of its rights under the Loan
Documents by or through any of its directors, officers, employees, agents,
sub-agents or Related Parties thereof, and the exculpatory provisions of this
Article shall apply to each such Person or when acting on behalf of the
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any Person appointed by it to act on its behalf,
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of any such Person.


114





--------------------------------------------------------------------------------





Section 10.5    Resignation of Administrative Agent, L/C Issuer and Swing Line
Lender.
(a)    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that if the Administrative Agent
shall notify the Borrower, the Lenders and the L/C Issuers that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) the Required Lenders shall
thereafter perform all the duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
(or retired) Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
and Section 11.4 shall continue in effect, for the benefit of such retiring
Administrative Agent and its directors, officers, employees, agents and Related
Parties thereof, in respect of any actions taken or omitted to be taken by any
of them while the retiring Administrative Agent was acting as Administrative
Agent.
(b)    Resignation of L/C Issuer. Any L/C Issuer may resign at any time by
giving thirty (30) days’ prior notice to the Administrative Agent, the Lenders
and the Borrower. After the resignation of an L/C Issuer hereunder, the retiring
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of an L/C Issuer under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
extend, renew or increase any existing Letter of Credit.
(c)    Resignation of Swing Line Lender. Any Swing Line Lender may resign at any
time by giving thirty (30) days’ prior notice to the Administrative Agent, the
Lenders and the Borrower. After the resignation of a Swing Line Lender
hereunder, the retiring Swing Line Lender shall remain a party hereto and shall
continue to have all of the rights and obligations of a Swing Line Lender under
this Agreement and the other Loan Documents with respect to Swing Line Loans
made by it prior to such resignation, but shall not be required to make any
additional Swing Line Loans.


115





--------------------------------------------------------------------------------





Section 10.6    Rights as a Lender. Citibank shall have the same rights and
powers with respect to the Credit Extensions made by it or any of its Affiliates
as any other Lender, and may exercise such rights and powers to the same extent
as if it were not the Administrative Agent. Citibank and each of its Affiliates
may accept deposits from, lend money to, act as a financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Parent, the Borrower or any Subsidiary or Affiliate thereof as if it were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. Citibank shall have no duty to disclose any information obtained
or received by it or any of its Affiliates relating to any Loan Party or any
Subsidiary or Affiliate of any Loan Party to the extent such information was
obtained or received in any capacity other than as Administrative Agent.
Section 10.7    Non Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon any other Lender Party or any of their Related Parties, and based
on such Lender’s or L/C Issuer’s review of the financial information of the Loan
Parties and each of their Subsidiaries and such other documents, information and
investigations as such Lender and L/C Issuer has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents, and to extend its Commitments and make its Credit Extensions. Each
Lender and L/C Issuer also acknowledges that it will, independently and without
reliance upon any other Lender Party or any of their Related Parties, and based
on other documents, information and investigations as it from time to time shall
deem appropriate, continue to make its own decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement or any other Loan Document.
Section 10.8    Copies, etc. The Administrative Agent shall give prompt notice
to each Lender of each notice or request given to the Administrative Agent by
the Parent or the Borrower and required to be delivered to the Lenders pursuant
to the terms of this Agreement (unless concurrently delivered to the Lenders by
the Parent or the Borrower). The Administrative Agent will distribute to each
Lender each document or instrument received for its account and copies of all
other communications received by the Administrative Agent from the Parent or the
Borrower for distribution to the Lenders by the Administrative Agent in
accordance with the terms of this Agreement.
Section 10.9    Certain Collateral Matters.
(a)    The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from the Secured
Parties, to take any action with respect to any Collateral, the Collateral
Documents or the other Loan Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Collateral Documents and the other Loan Documents.
(b)    Each Lender and L/C Issuer agrees that none of them shall have any right
individually to seek to realize upon the Collateral, it being agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties pursuant to the terms of the Collateral Documents
and the other Loan Documents.


116





--------------------------------------------------------------------------------





(c)    Each Secured Party irrevocably authorizes the Administrative Agent, at
its option and in its discretion, to release any security interest or Lien
granted to or held by the Administrative Agent upon any Collateral and under any
Loan Document (i) upon termination of the Commitments and payment in full in
cash or cash collateralization of all Obligations (other than unasserted
contingent indemnification liabilities and Cash Management Liabilities and Swap
Liabilities as to which no claim has been asserted) payable under this Agreement
and the other Loan Documents, (ii) constituting property sold or to be sold or
disposed of to a third party (other than a Loan Party) as part of or in
connection with any sale or disposition permitted hereunder, (iii) constituting
property in which the Loan Parties or any of their Subsidiaries own no interest
or otherwise have no rights at the time the security interest and/or Lien is
requested to be released, (iv) constituting property leased to the Loan Parties
or any of their Subsidiaries under a lease which has expired or been terminated
in a transaction permitted under this Agreement or is about to expire and which
has not been, and is not intended by the Borrower or any such Subsidiary to be,
renewed or extended, (v) consisting of an instrument evidencing Indebtedness or
other debt instrument, if the Indebtedness evidenced thereby has been paid in
full, or (vi) if approved by the Required Lenders or, if required by Section
11.1, each Lender and L/C Issuer, if applicable.
(d)    Each Secured Party irrevocably authorizes the Administrative Agent, at
its option and in its discretion, but subject to the consent of the Required
Lenders, to subordinate any security interest on property granted to or held by
the Administrative Agent under any Loan Document to the holder of a security
interest on such property that is permitted by Section 8.3(b).
(e)    Each Secured Party irrevocably authorizes the Administrative Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted by this Agreement.
(f)    Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral, subordinate certain security interests or release
Guarantors, in each case, pursuant to this Section.
Section 10.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Laws or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Outstandings shall then be
due and payable and irrespective of whether the Administrative Agent shall have
made any demand on the Parent, the Borrower or any other Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole or any part of the amount of the
principal and interest owing and unpaid in respect of the Loans, Letter of
Credit Outstandings and all other Obligations that are owing and unpaid, and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lender Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lender Parties and
their respective agents and counsel and all other amounts due the Lender Parties
under Section 3.3, Section 11.3 and Section 11.4) allowed in such judicial
proceeding; and


117





--------------------------------------------------------------------------------





(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 3.3,
Section 11.3 and Section 11.4.
Section 10.11    Application to L/C Issuers. Each Lender agrees that each L/C
Issuer shall act on behalf of the Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith. Each L/C Issuer shall have
all of the rights, benefits and immunities (a) provided to the Administrative
Agent in this Article with respect to (i) acting in its capacity as L/C Issuer,
and (ii) any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article, included such L/C Issuer with
respect to such acts or omissions and (b) as additionally provided in this
Agreement with respect to such L/C Issuer.
Section 10.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such


118





--------------------------------------------------------------------------------





Qualified Professional Asset Manager made the investment decision on behalf of
such Lender to enter into, participate in, administer and perform the Loans, the
Letters of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
ARTICLE XI
MISCELLANEOUS PROVISIONS
Section 11.1    Waivers, Amendments, etc. Subject to Section 2.11.3 and Section
4.2(b), no amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Administrative Agent, the Parent, the Borrower
and the Required Lenders, and each such amendment, modification, termination or
waiver shall be effective only in the specific instance and for the specific
purpose for which given; provided that:
(a)    without the consent of each Lender, no such amendment, modification,
termination or waiver shall: (i) except to the extent permitted by Section 2.11,
change any provision of this Agreement regarding the pro rata sharing of
payments required hereunder or the term “Pro Rata”; (ii) amend or waive this
Section, the definition of “Required Lenders”, or any other provision specifying
the number or percentage of Lenders required to take any action under any Loan
Document; (iii) release all or substantially all of the Collateral or
subordinate the Administrative Agent’s Lien on all or substantially all of the
Collateral, other than in accordance with the terms of any Loan Document; (iv)
release all or substantially all of the Guarantors (or the value of the
guarantees) from their guaranty obligations under any Loan Document, other than
in


119





--------------------------------------------------------------------------------





accordance with the terms of any Loan Document; (v) contractually subordinate
the Obligations in right of payment to any other Indebtedness (other than
Indebtedness incurred pursuant to Section 8.2(f)); or (vi) amend Section 9.6;
(b)    without the consent of each Lender adversely affected thereby, no such
amendment, modification, termination or waiver of this Agreement or any other
Loan Document shall: (i) except to the extent permitted by the definition of
“Additional Lender Joinder” and Section 2.11, extend or increase the Commitment
Amount or change the Percentage of any Lender; (ii) extend the due date for, or
reduce the principal of, rate of interest on, or fees payable under the Loan
Documents; provided that, only the consent of the Required Lenders shall be
necessary (x) to amend the definition of “Default Rate” or to waive any
obligation of the applicable Borrower to pay interest or Letter of Credit fees
at the Default Rate or (y) to amend any financial covenant hereunder (or any
defined term used therein) or other defined term even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Letter of
Credit or to reduce any fee payable hereunder; or (iii) extend the due date for,
or reduce the amount of, any scheduled prepayment under Section 3.1.2(a) or
Section 3.1.2(b) of principal on any Loan or Reimbursement Obligation;
(c)    no amendment, modification, termination or waiver affecting the rights or
duties of the Administrative Agent, the Swing Line Lender or any L/C Issuer
under this Agreement or any other Loan Document shall be effective unless in
writing and signed by the Administrative Agent, the Swing Line Lender or such
L/C Issuer, as the case may be; and
(d)    Notwithstanding anything to the contrary contained in this Section 11.1
or any other Loan Document, (a) if the Administrative Agent and any Loan Party
have jointly identified an obvious error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the applicable Loan Party shall be permitted to amend such provisions or
cure any ambiguity, defect or inconsistency and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document, (b) guarantees, Collateral Documents and related documents executed by
any Loan Party or any of their Subsidiaries in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended, supplemented or waived by the Administrative Agent without the consent
of any Lender if such amendment, supplement or waiver is delivered in order to
(x) comply with local law or advice of local counsel, (y) cure ambiguities,
omissions, mistakes or defects or (z) cause such guaranty, Collateral Document
or other related documents to be consistent with this Agreement and the other
Loan Documents and (c) the Loan Parties and the Administrative Agent may,
without the input or consent of any other Lender, effect such amendments to the
Loan Documents as may be necessary or appropriate to effect the provisions of
Section 2.11.
No failure, delay or course of dealing on the part of any Lender Party in
exercising any power, right or privilege under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude any other or further
exercise thereof or the exercise of any other power, right or privilege. No
notice to or demand on the Parent, the Borrower or any other Loan Party in any
case shall entitle it to any notice or demand in similar or other circumstances.
The remedies provided in this Agreement are cumulative


120





--------------------------------------------------------------------------------





and shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any state or rule of Law or in any of the other Loan
Documents.
Section 11.2    Notices.
(a)    Notices Generally. Except in the case of notices and communications
expressly permitted to be as provided in clause (b), all notices and other
communications provided to any party hereto under this Agreement or any other
Loan Document shall be in writing, shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile,
and addressed to such party at its address or facsimile number set forth on
Schedule III hereto, in an Assignment and Assumption or at such other address or
facsimile number as may be designated by such party in a notice to the other
parties given in accordance with this Section. Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in clause (b), shall be effective as
provided therein.
(b)    Electronic Communication. Notices and other communications to the Lenders
and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Parent, the Borrower and any other
Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii) above, if such notice, e mail or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    Platform.
(i)    The Parent and the Borrower agree that the Administrative Agent may, but
shall not be obligated to, make the Communications available to the Lender
Parties by posting the Communications on Debt Domain, IntraLinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).


121





--------------------------------------------------------------------------------





(ii)    The Platform is provided “as is” and “as available.” The Administrative
Agent and its Related Parties do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent and its Related Parties in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties have any liability to any
Loan Party, any other Lender Party or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.
Section 11.3    Payment of Costs and Expenses.
(a)    The Parent and the Borrower agree to pay all reasonable and documented
fees and out-of-pocket expenses of the Administrative Agent and its Related
Parties (including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of legal counsel to the Administrative Agent and
accountants, appraisers, investment bankers, environmental advisors, management
consultants and other consultants, if any, who may be retained by the
Administrative Agent (provided that fees and out-of-pocket expenses of legal
counsel shall be limited to one primary counsel, one local counsel (in each
reasonably necessary jurisdiction, including, without limitation, Ireland) and
one special counsel (for each reasonably necessary specialty), in each case, for
the Lenders, the Lead Arranger and the Administrative Agent taken as a whole,
and in the case of a conflict of interest of any of the foregoing counsel, one
additional local and/or special counsel (as applicable))), in each case, that
are incurred in connection with:
(i)    the negotiation, preparation, execution, delivery and administration of
this Agreement and each other Loan Document (including with respect to due
diligence matters, the preparation of additional Loan Documents, the review and
preparation of agreements, instruments or documents pursuant to Section 7.8,
Section 7.10 and Section 10.9), and any amendments, waivers, consents,
supplements or other modifications to this Agreement or any other Loan Document
as may from time to time hereafter be required, and the Administrative Agent’s
consideration of their rights and remedies hereunder or in connection herewith
from time to time whether or not the transactions contemplated hereby or thereby
are consummated;
(ii)    the filing, recording, refiling or rerecording of the Collateral
Documents executed in connection with the transactions contemplated hereby; and
(iii)    costs of appraisals, field exams, inspections and verification of the
Collateral, including, without limitation, travel, lodging, meals and other
charges, including the costs, fees and expenses of independent auditors and
appraisers (subject to the limitations otherwise set forth herein).


122





--------------------------------------------------------------------------------





(b)    The Parent and the Borrower further agree to reimburse each Lender Party
for all fees and out-of-pocket expenses (including, without limitation, the fees
and out-of-pocket expenses of legal counsel and consultants to each Lender Party
who may be retained by each such Lender Party; provided that the fees and
out-of-pocket expenses of legal counsel shall be limited to one primary counsel,
one local counsel (in each reasonably necessary jurisdiction) and one special
counsel (for each reasonably necessary specialty) in each case for the Lender
Parties taken as a whole, and in the case of a conflict of interest of any of
the foregoing counsel, one additional local and/or special counsel (as
applicable)) incurred by each Lender Party in connection with (i) the
negotiation of any restructuring or “work out”, whether or not consummated, of
any Obligations and (ii) the enforcement or protection of its rights in
connection with this Agreement, any Collateral Document or any other Loan
Document.
(c)    To the extent that the Parent or the Borrower for any reason fails to pay
any amount required under clause (a) to be paid by it to the Administrative
Agent or any Related Party, each Lender severally agrees to pay to the
Administrative Agent or the applicable Related Party, such Lender’s Percentage
(determined as of the time that the applicable unreimbursed expense or payment
is sought) of such unpaid amount. The obligations of the Lenders under this
clause are several and not joint.
(d)    All amounts due under this Section shall be payable promptly and, in any
event, not later than three (3) Business Days after receipt of a notice in
accordance with the notice provisions set forth in Section 11.2.
(e)    Each party’s obligations under this Section shall survive termination of
the Loan Documents and payment of the obligations hereunder.
Section 11.4    Indemnification by the Borrower.
(a)    The Borrower shall indemnify each Lender Party and each of their Related
Parties (collectively, the “Indemnified Parties”) against, and hold each
Indemnified Party harmless from any and all losses, claims, damages, liabilities
and related expenses (including the fees, charges and disbursements of legal
counsel to the Indemnified Parties; provided that such fees, charges and
disbursements of counsel are limited to one primary counsel, one local counsel
(in each reasonably necessary jurisdiction) and one special counsel (for each
reasonably necessary specialty) in each case, for all Indemnified Parties, taken
as a whole, and in the case of a conflict of interest of any of the foregoing
counsel, one additional local and/or special counsel (as applicable)), incurred
by any Indemnified Party or asserted against any Indemnified Party by any
Person, other than such Indemnified Party and its Related Parties, arising out
of, in connection with, or as a result of (i) the negotiation, preparation,
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby; (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Parent or any of its Subsidiaries, or


123





--------------------------------------------------------------------------------





any environmental liability related in any way to the Parent or any of its
Subsidiaries; or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnified Party is a party thereto; provided that
such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnified Party for breach in bad
faith of such Indemnified Party’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This clause shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
(b)    To the extent that the Borrower for any reason fails to pay any amount
required under clause (a) to be paid by it to the Administrative Agent or any
L/C Issuer (or any Related Party thereof), each Lender severally agrees to pay
to the Administrative Agent or such L/C Issuer (or any Related Party thereof),
such Lender’s Percentage (determined as of the time that the applicable
unreimbursed indemnity payment is sought) of such unpaid amount. The obligations
of the Lenders under this clause are several and not joint.
(c)    All amounts due under this Section shall be payable promptly and, in any
event, not later than three (3) Business Days after receipt of a notice in
accordance with the notice provisions set forth in Section 11.2.
(d)    Each party’s obligations under this Section shall survive the termination
of the Loan Documents and the payment of the obligations hereunder.
Section 11.5    Survival. All representations and warranties made by each Loan
Party in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lender Parties and
shall survive the execution and delivery of the Loan Documents and the making of
any Credit Extension, regardless of any investigation made by any Lender Party
or on its behalf and notwithstanding that any Lender Party may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder. The terms of this
Agreement and the other Loan Documents supersede all prior agreements, written
or oral, with respect to the matters covered thereby, provided that the Fee
Letter shall continue to control the matters covered thereby.
Section 11.6    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity


124





--------------------------------------------------------------------------------





of a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 11.7    Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
Section 11.8    Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper based
record keeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
Section 11.9    Governing Law. This Agreement and each other Loan Document and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall each
be governed by, and each be construed in accordance with, the laws of the State
of New York.
Section 11.10    Assignments and Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of clause (b) of this Section, (ii) by way of participation
in accordance with the provisions of clause (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
clause (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and


125





--------------------------------------------------------------------------------





assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in this
Section 11.10(b)(i)(A) in the aggregate or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned.
(B)    In any case not described in Section 11.10(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(such consent of the Borrower not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause shall not apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.10(b)(i)(B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) any Event of Default has occurred and
is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;


126





--------------------------------------------------------------------------------





(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender; and
(C)    the consent of each L/C Issuer and Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500 and the assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire; provided that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Parent or any of the Parent’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer, each Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this clause, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the


127





--------------------------------------------------------------------------------





Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Section
4.3, Section 4.4, Section 4.5, Section 11.3 and Section 11.4 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at an office specified from time to time a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations.
(i)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, or the Parent or
any of the Parent’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Lenders and each other Lender Party shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.4 with respect to
any payments made by such Lender to its Participants.
(ii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this


128





--------------------------------------------------------------------------------





Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of all the Lenders or any
affected Lender (if it is the same Lender selling the participation to the
Participant) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 4.3, Section 4.4 and
Section 4.7 (subject to the requirements and limitations therein, including the
requirements under Section 4.7(g), (it being understood that the documentation
required under Section 4.7(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 4.13 and
Section 4.14 as if it were an assignee under clause (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Section 4.3 or
Section 4.7, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
4.14 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.10 as though it
were a Lender; provided that such Participant agrees to be subject to Section
4.9 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Disqualified Institutions.


129





--------------------------------------------------------------------------------





(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (f) shall not be void, but the other provisions of this clause (f) shall
apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Loan Commitment of such Disqualified Institution and
repay all obligations of the Borrower owing to such Disqualified Institution in
connection with such Revolving Loan Commitment and/or (B) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 11.10), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case, plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.
Section 11.11    Press Releases and Related Matters. The Parent and the Borrower
agree that neither it nor any other Loan Party will issue any press release or
other public disclosure using the name of the Administrative Agent, any Lender
or its Affiliates (other than the filing of the Loan


130





--------------------------------------------------------------------------------





Documents and related required filings with the SEC or any public disclosure in
connection therewith) without the prior consent of the Administrative Agent or
each such Lender (such consent not to be unreasonably withheld or delayed). The
Parent and the Borrower consent to the publication by the Administrative Agent
or any Lender of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement. The Administrative Agent
and each such Lender shall provide a draft of any such tombstone or similar
advertising material to the Borrower for review and reasonable comment prior to
the publication thereof. In addition, the Administrative Agent reserves the
right to provide to industry trade organizations customary information for
inclusion in league table measurements.
Section 11.12    Forum Selection and Consent to Jurisdiction. The Parent, the
Borrower and each other Loan Party irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Lender Party or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Law, in such federal court. Each of the parties hereto agrees that a
final and non-appealable judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any other Lender Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Parent, the
Borrower or any other Loan Party or its properties in the courts of any
jurisdiction. The Parent, the Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in this Section 11.12. The Parent, the
Borrower and each of the other Loan Parties hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court. The Parent,
the Borrower and each other Loan Party hereby irrevocably consents to service of
process in the manner prescribed for notices in Section 11.2 at the New York
address for such Loan Parties set forth on Schedule III hereto. Nothing in this
Agreement or in any other Loan Document shall affect the right of any party to
this Agreement to serve process in any other matter permitted by Law.
Section 11.13    Waiver of Jury Trial, etc. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER


131





--------------------------------------------------------------------------------





THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.14    Waiver of Consequential Damages, etc. TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE PARENT AND THE BORROWER SHALL NOT ASSERT, AND
HEREBY WAIVES, ANY CLAIM AGAINST EACH LENDER PARTY ON ANY THEORY OF LIABILITY
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, ANY
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, ANY CREDIT
EXTENSION OR THE USE OR INTENDED USE OF THE PROCEEDS THEREOF. NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
Section 11.15    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
Section 11.16    Confidentiality. Each Lender Party agrees to keep confidential
the Information (as defined below), except that each Lender Party shall be
permitted to disclose Information (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested or required
by any regulatory authority purporting to have jurisdiction over such Person and
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case each Lender
Party agrees, to the extent practicable and not prohibited by applicable law, to
inform the Borrower promptly thereof prior to disclosure, except with respect to
any audit or examination conducted by bank accountants or any bank or other
regulatory authority exercising examination or regulatory authority) or in
connection with any pledge or assignment permitted by clause (e) of Section
11.10; (c) to the extent required by applicable Laws or by any subpoena or
similar legal process (in which case each Lender Party agrees, to the extent
practicable and not prohibited by applicable law, to inform the Borrower
promptly thereof prior to disclosure);


132





--------------------------------------------------------------------------------





(d) in connection with the exercise of any remedies hereunder or in any suit,
action or proceeding relating to the enforcement of its rights hereunder, the
Commitment Letter or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights thereunder; (e) to any other party hereto; (f) subject to any agreement
containing provisions substantially the same as set forth in this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (including
in connection with any pledge or assignment permitted by Section 11.10(e)) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower or any of its Subsidiaries or any of their obligations, this
Agreement or payments hereunder; (g) with the consent of the Borrower or the
Parent; (h) on a confidential basis to (i) any rating agency in connection with
rating the Parent, the Borrower or their Subsidiaries or the Loans or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans; (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Lender Party on a non-confidential
basis from a source other than the Parent or the Borrower; or (j) for purposes
of establishing a “due diligence” defense. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.
For purposes of this Section, “Information” means all information that is
received from any Loan Party or any of its Subsidiaries relating to any Loan
Party or any of its Subsidiaries or any of their respective businesses other
than any such information that is available to any Lender Party on a
non-confidential basis prior to its disclosure by a Loan Party or any of its
Subsidiaries, provided that in the case of information received from any Loan
Party or any of its Subsidiaries after the Restatement Date, such information is
clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.
Section 11.17    Patriot Act Information; Beneficial Ownership Regulation. Each
Lender that is subject to the Patriot Act, and the Administrative Agent (for
itself and not on behalf of any Lender), hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act and the Beneficial Ownership
Regulation it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number (if applicable) of each Loan Party and other information
that will allow such Lender or the Administrative Agent (as applicable) to
identify each Loan Party in accordance with the Patriot Act and the Beneficial
Ownership Regulation. The Borrower shall, promptly following a request by the
Administrative Agent, provide all documentation and other information that the
Administrative Agent or any Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.


133





--------------------------------------------------------------------------------





Section 11.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the applicable Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability, into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.
Section 11.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the Parent acknowledge and agree, and
acknowledge their Subsidiaries understanding, that: (i) (1) the arranging and
other services regarding this Agreement provided by the Lead Arranger and the
Lender Parties are arm’s-length commercial transactions between the Loan Parties
and their respective Subsidiaries, on the one hand, and the Lead Arranger and
the Lender Parties, on the other hand; (2) each of the Borrower and the Parent
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate; and (3) each of the Borrower and the Parent is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transaction contemplated hereby and by the other Loan
Documents; (ii) (1) the Lead Arranger and the Lender Parties each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Subsidiaries, or any other Person; and (2) neither the Lead Arranger nor any
Lender Party has any obligation to the Loan Parties or any of their respective
Subsidiaries with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Lead Arranger and the Lender Parties, and their respective
Subsidiaries and Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties, their respective
Subsidiaries, and neither the Lead Arranger nor any Lender Party has any
obligation to disclose any of such interests to any of the Loan Parties or any
of their respective Subsidiaries. To the fullest extent permitted by law, each
of the Borrower and the Parent hereby waives and releases any claims that it may
have against the Lead Arranger and the Lender Parties with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
Section 11.20    Other Agents. Citibank is designated as the Lead Arranger and
Bookrunner (in such capacity, the “Lead Arranger”) under this Agreement, and its
execution of this Agreement


134





--------------------------------------------------------------------------------





shall evidence its acceptance thereof. Citibank shall not have any additional
rights or obligations or any liabilities under this Agreement or any other Loan
Document as a result of such designation.
ARTICLE XII
GUARANTY
Section 12.1    Guaranty. For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Administrative Agent and the Lenders to
make extensions of credit to the Borrower hereunder, the Parent hereby
absolutely and unconditionally guarantees the prompt payment and performance
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations. Any term or provision of this Article XII
to the contrary notwithstanding, the aggregate maximum amount of the Obligations
for which the Parent shall be liable under this Article XII shall not exceed the
maximum amount for which the Parent can be liable without rendering this
Agreement or any other Loan Document, as it relates to the Parent, void or
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer.
Section 12.2    Waivers. The Parent hereby waives notice of the acceptance of
this Guaranty and of the extension or continuation of the Obligations or any
part thereof. The Parent further waives diligence, presentment, protest, notice
or demand or action or delinquency in respect of the Obligations or any part
thereof, including any right to require the Administrative Agent or any Lender
to sue the Borrower, any other guarantor or any other Person obligated with
respect to the Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Obligations or any part thereof. The
Administrative Agent and the other Lender Parties shall have no obligation to
disclose or discuss with the Parent their assessments of the financial condition
of the Borrower or any other Loan Party.
Section 12.3    Guaranty Absolute. This Guaranty is a guarantee of payment and
not of collection, is a primary obligation of the Parent and not merely one of
surety, and the validity and enforceability of this Guaranty shall be absolute
and unconditional irrespective of, and shall not be impaired or affected by, any
of the following: (a) any extension, modification or renewal of, or indulgence
with respect to, or substitution for, the Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Obligations or any part thereof
or any agreement relating thereto, or any collateral; (c) any waiver of any
right, power or remedy with respect to the Obligations or any part thereof or
any agreement relating thereto or with respect to any collateral; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral, any other
Guaranty with respect to the Obligations or any part thereof, or any other
obligation of any Person with respect to the Obligations or any part thereof;
(e) the enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral; (f) the application of payments received from
any source to the payment of obligations other than the Obligations, any part
thereof or amounts which are not covered by this Article XII even though the
Administrative Agent or any other Lender Party might lawfully have elected to
apply such payments to any part or all of the Obligations or to amounts which
are not covered by this Article XII; (g) any change in the ownership


135





--------------------------------------------------------------------------------





of the Borrower or the insolvency, bankruptcy or any other change in the legal
status of the Borrower; (h) change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Obligations; (i) the failure of the Borrower or any other Loan Party to maintain
in full force, validity or effect or to obtain or renew when required all
governmental and other approvals, licenses or consents required in connection
with the Obligations or this Article XII, or to take any other action required
in connection with the performance of all obligations pursuant to the
Obligations or this Article XII; (j) the existence of any claim, defense,
deduction, recoupment, setoff or other rights which the Parent may have at any
time against the Borrower, any other Loan Party or any other Person in
connection herewith or an unrelated transaction; or (k) any other circumstance,
whether or not similar to any of the foregoing, which could constitute a defense
to a guarantor (including all defenses based on suretyship or impairment of
collateral); all whether or not the Parent shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (a) through (k) of this
Section. It is agreed that the Parent’s liability hereunder is several and
independent of any other Guaranty or other obligations not arising under this
Article XII at any time in effect with respect to the Obligations or any part
thereof and that the Parent’s liability hereunder may be enforced regardless of
the existence, validity, enforcement or non-enforcement of any such other
Guaranty or other obligations not arising under this Article XII or any
provision of any applicable Law purporting to prohibit payment by the Borrower
or any other Loan Party of the Obligations in the manner agreed upon by the
Borrower and the Administrative Agent or any other Lender Party. The Parent
hereby waives any right to revoke this Guaranty as to any future transaction
giving rise to any Obligation.
Section 12.4    Acceleration. The Parent agrees that to the fullest extent
permitted by Law, as between the Parent on the one hand, and the Lender Parties
on the other hand, the Obligations guaranteed under this Article XII may be
declared to be forthwith due and payable as provided in Section 9.2 or Section
9.3, or may be deemed automatically to have been accelerated, as provided in
Section 9.2, for purposes of this Article XII, notwithstanding any stay,
injunction or other prohibition (whether in a bankruptcy proceeding affecting
the Borrower, any other Loan Party or otherwise) preventing such declaration as
against the Borrower or any other Loan Party and that, in the event of such
declaration or automatic acceleration, such Obligations (whether or not due and
payable by the Borrower or any other Loan Party) shall forthwith become due and
payable by the Parent for purposes of this Article XII.
Section 12.5    Delay of Subrogation, etc. Notwithstanding any payment made by
or for the account of the Guarantor pursuant to this Article XII, the Parent
shall not be subrogated to any right of any Lender Party, or have any right to
obtain reimbursement or indemnification from the Borrower, until such time as
this Guaranty is terminated in accordance with Section 12.8.
Section 12.6    Subordination of Indebtedness. Any Indebtedness of any Loan
Party now or hereafter owed to the Parent is hereby subordinated in right of
payment to the payment of the Obligations, and if a default in the payment of
any Obligations shall have occurred and be continuing, any such Indebtedness of
any Loan Party owed to the Parent, if collected or received by the Parent, shall
be held in trust by the Parent for the holders of the Obligations and be paid
over to the Administrative Agent for application in accordance with this
Agreement.


136





--------------------------------------------------------------------------------





Section 12.7    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under its Guaranty in respect of Swap
Obligations; provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 12.7 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 12.7, or
otherwise under its Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Obligations have been paid and performed in
full (other than unasserted contingent indemnification liabilities and Cash
Management Liabilities and Swap Liabilities as to which no claim has been
asserted). Each Qualified ECP Guarantor intends this Section to constitute, and
this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of the
Commodity Exchange Act.
Section 12.8    Termination; Reinstatement. This Guaranty is a continuing
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations (other than unasserted contingent
indemnification liabilities and Cash Management Liabilities and Swap Liabilities
as to which no claim has been asserted) and any other amounts payable under this
Guaranty are paid in full in cash (or, in the case of Letter of Credit
Outstandings not then due and owing, have been Cash Collateralized in an amount
equal to 103% of such Letter of Credit Outstandings, on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer) and the Commitments and
this Agreement with respect to the Obligations are terminated. Notwithstanding
the foregoing, this Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of the Borrower, the
Parent or any other Loan Party is made, or any of the Secured Parties exercises
its right of setoff, in respect of the Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Parent under this paragraph shall survive termination of this
Guaranty.
Section 12.9    Condition of Borrower. The Parent acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Parent requires, and that none of the Secured Parties has any duty, and
the Parent is not relying on the Secured Parties at any time, to disclose to the
Parent any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the Parent waiving any duty on
the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).


137





--------------------------------------------------------------------------------





Section 12.10    Amendment and Restatement; No Novation. This Guaranty
constitutes an amendment and restatement of the Guaranty under the Existing
Credit Agreement. All indebtedness and other obligations under the Guaranty in
the Existing Credit Agreement are hereby renewed and continued and hereafter
will be governed by this Guaranty. The execution and delivery of this Guaranty
is not intended to constitute a novation of any indebtedness or other
obligations owing to the Administrative Agent and the other Secured Parties
under Guaranty in the Existing Credit Agreement. As of the Restatement Date, the
Guaranty in the Existing Credit Agreement shall be amended, supplemented,
modified, and restated in its entirety by this Guaranty, and all obligations of
the Parent outstanding as of such date under the Guaranty in the Existing Credit
Agreement shall be deemed to be obligations outstanding under this Guaranty
without any further action by any Person.
[Signature Page Follows]






138





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


WAYFAIR LLC,
as the Borrower




By: /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer






WAYFAIR INC.,
as a Guarantor




By: /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer






CASTLEGATE LOGISTICS INC.,
as a Guarantor




By: /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer






SK RETAIL, INC.,
as a Guarantor




By: /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer


[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------









WAYFAIR MAINE LLC,
as a Guarantor


By: /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer


WAYFAIR TRANSPORTATION LLC,
as a Guarantor


By: /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer


[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


By: /s/ Jim Haack    
Name: Jim Haack
Title: Senior Vice President


[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







LENDERS:
CITIBANK, N.A.


By: /s/ Jim Haack    
Name: Jim Haack
Title: Senior Vice President


[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







SILICON VALLEY BANK, as Lender and L/C Issuer


By: /s/ Steve Lyons    
Name: Steve Lyons
Title: Director




[Signature Page to Amended and Restated Credit Agreement]